Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1794 Page 1 of 102




                               EXHIBIT INDEX
   Government Response In Opposition To Defendants’ Motion To Dismiss The
 Wire Fraud Counts For Fifth Amendment Due Process & Sixth Amendment Notice
                                  Violations


  Exhibit                          Description                          Pages
    A     Transcript of February 20, 2020 Hearing                       1-58
    B     Transcript of April 8, 2020 Hearing                           59-77
    C     Mueller, Internet Governance, ARIN Stumbles into the          78-84
          Nortel-Microsoft IP Address Deal,
          https://www.internetgovernance.org/2011/04/15/arin-
          stumbles-into-the-nortel-microsoft-ip-address-deal/
    D     Marsan, Network World, Does ARIN have the Right to            85-89
          Approve all IPv4 Address Sales?,
          https://www.networkworld.com/article/2203104/does-arin-
          have-the-right-to-approve-all-ipv4-address-sales-.html
    E     Curran, Quora, How can MIT sell their IPv4 Address Space      90-91
          for Millions of Dollars when they Theoretically don't “own”
          the Addresses?, https://www.quora.com/How-can-MIT-sell-
          their-IPv4-address-space-for-millions-of-dollars-when-they-
          theoretically-dont-own-the-addresses
    F     Lindsey, ComputerWorld, Protect Your Pre-1997 IP              92-101
          Address,
          https://www.computerworld.com/article/2514777/protect-
          your-pre-1997-ip-address.html
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1795 Page 2 of 102




                       Exhibit A




                                      1
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1796 Page 3 of 102




12:51:14    1                       UNITED STATES DISTRICT COURT

            2                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA

            3

            4   UNITED STATES OF AMERICA,          .
                                                   .
            5        PLAINTIFF,                    .     NO.18-CR-4683-GPC
                                                   .
            6             V.                       .     FEBRUARY 20, 2020
                                                   .     1:00P.M.
            7   JACOB BYCHAK,                      .
                MARK MANOOGIAN,                    .
            8   MOAMMED ABDUL QAYYUM,              .
                PETR PACAS.                        .
            9                                      .
12:51:14             DEFENDANTS.                   .
           10   . . . . . . . . . . . . . . . . . ..     SAN DIEGO, CALIFORNIA

           11
                                 TRANSCRIPT OF MOTION HEARING
           12               BEFORE THE HONORABLE GONZALO P. CURIEL
                                  UNITED STATES DISTRICT JUDGE
           13
                APPEARANCES:
           14
                FOR THE PLAINTIFF:         UNITED STATES ATTORNEY'S OFFICE
           15                              BY: SABRINA L. FEVE, ESQ.
                                               MELANIE K. PIERSON, ESQ.
           16                              880 FRONT STREET, ROOM 6293
                                           SAN DIEGO, CALIFORNIA 92101
           17
                FOR THE DEFENDANT          LAW   OFFICE OF DAVID W. WIECHERT
           18   JACOB BYCHAK:              BY:   JESSICA MUNK, ESQ.
                                           115   AVENIDA MIRAMAR
           19                              SAN   CLEMENTE, CALIFORNIA 92672

           20   FOR THE DEFENDANT          MINTZ LEVIN
                MARK MANOOGIAN:            BY: RANDY K. JONES, ESQ.
           21                              3580 CARMEL MOUNTAIN ROAD, SUITE 300
                                           SAN DIEGO, CALIFORNIA 92130
           22
                FOR THE DEFENDANT          BIENERT, MILLER & KATZMAN, PLC
           23   MOHAMMED ABDUL QAYYUM:     BY: WHITNEY Z. BERNSTEIN, ESQ.
                                           903 CALLE AMANECER, SUITE 350
           24                              SAN CLEMENTE, CALIFORNIA 92673

           25   ///




                                                                                      1
                                           2
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1797 Page 4 of 102




12:51:14    1   (APPEARANCES CONTINUED)

            2   FOR THE DEFENDANT           BIRD MARELLA BOXER WOLPERT NESSIM
                PETR PACAS:                      DROOKS & LINCENBERG
            3                               BY: NAEUN RIM, ESQ.
                                            1875 CENTURY PARK EAST, SUITE2300
            4                               LOS ANGELES, CALIFORNIA 90067

            5

            6

            7

12:51:14    8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21   COURT REPORTER:             JULIET Y. EICHENLAUB, RPR, CSR
                                            USDC CLERK'S OFFICE
           22                               333 WEST BROADWAY, ROOM 420
                                            SAN DIEGO, CALIFORNIA 92101
           23                               JULIET_EICHENLAUB@CASD.USCOURTS.GOV

           24
                REPORTED BY STENOTYPE, TRANSCRIBED BY COMPUTER
           25




                                                                                      2
                                           3
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1798 Page 5 of 102




12:51:14    1             SAN DIEGO, CALIFORNIA; FEBRUARY 20, 2020; 1:01 P.M.

            2                                          -O0O-

            3             THE CLERK:    CALLING ITEM NUMBER ONE ON CALENDAR, CASE

            4   NUMBER 18CR4683, USA VS. JACOB BYCHAK, DEFENDANT NUMBER ONE; IF

            5   I CAN HAVE THE APPEARANCE OF THE ATTORNEY PLEASE.

            6             MS. MUNK:     GOOD AFTERNOON, YOUR HONOR.     JESSICA MUNK

            7   ON BEHALF OF JACOB BYCHAK WHO IS PRESENT IN COURT.

            8             THE COURT:     GOOD AFTERNOON.

            9             THE CLERK:     DEFENDANT NUMBER TWO, MARK MANOOGIAN.

           10             MR. JONES:     GOOD AFTERNOON.    RANDY JONES ON BEHALF OF

           11   DEFENDANT MARK MANOOGIAN WHO IS ALSO PRESENT IN COURT.

           12             THE COURT:     GOOD AFTERNOON.

           13             THE CLERK:     DEFENDANT NUMBER THREE, MOHAMMED ABDUL

           14   QAYYUM.

13:02:38 15               MS. BERNSTEIN:       GOOD AFTERNOON, YOUR HONOR.    WHITNEY

           16   BERNSTEIN ON BEHALF OF MR. QAYYUM WHO IS PRESENT BEFORE THE

           17   COURT.

           18             THE COURT:     GOOD AFTERNOON.

           19             THE CLERK:     AND DEFENDANT NUMBER FOUR, PETR PACAS.

           20             MS. RIM:     GOOD AFTERNOON, NAEUN RIM ON BEHALF OF PETR

           21   PACAS WHO IS PRESENT BEFORE THE COURT.

           22             THE COURT:     GOOD AFTERNOON.

           23             MS. PIERSON:     AND MELANIE PIERSON AND SABRINA FEVE ON

           24   BEHALF OF THE UNITED STATES.

           25             THE COURT:     GOOD AFTERNOON TO ALL.     WE'RE HERE ON A




                                                                                        3
                                           4
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1799 Page 6 of 102




13:03:01    1   MOTION TO DISMISS WIRE FRAUD COUNTS AND TO STRIKE WIRE FRAUD

            2   ALLEGATIONS IN COUNT ONE FOR FAILURE TO STATE AN OFFENSE, AND

            3   THE COURT HAS REVIEWED THE MOVING PAPERS, THE RESPONSE AND

            4   REPLY, I'VE ALSO VIEWED A NUMBER OF THE CITED CASES.         AND I

            5   HAVE SOME QUESTIONS.    I THINK THE PARTIES HAVE DONE AN

            6   OUTSTANDING JOB IN BRIEFING THE ISSUES PRESENTED.         BUT THE WAY

            7   I SEE IT, THERE'S TWO CRITICALLY IMPORTANT ISSUES.

            8             ONE IS WITH RESPECT TO IP ADDRESSES AND WHETHER OR

            9   NOT THEY QUALIFY OR CONSTITUTE PROPERTY FOR PURPOSES OF THE

           10   MAIL FRAUD STATUTES AND OR WIRE FRAUD AND -- I SHOULD SAY WIRE

           11   FRAUD; AND THEN THE SECOND QUESTION RELATES TO THE QUESTION OF

           12   THE QUESTION OF A CONVERGENCE, AND UNDER LEW, WHETHER OR NOT

           13   THE FALSE STATEMENTS AND MISREPRESENTATIONS NEED TO BE DIRECTED

           14   TO THE PERSON, THE ENTITY, THAT ENDS UP LOSING SOME PROPERTY OR

13:04:35 15     MONEY.

           16             SO WITH RESPECT TO THE IP ADDRESSES AS PROPERTY, I

           17   UNDERSTAND THAT THERE ARE TWO CASES THAT ARE RELIED UPON THE

           18   PARTIES RESPECTIVELY.    THERE ARE A NUMBER OF ADDITIONAL BUT THE

           19   PRIMARY CASES THAT PROVIDE SOME GUIDANCE ARE DOWLING ON THE

           20   DEFENSE SIDE RELATING TO COPYRIGHTS AND WHETHER OR NOT

           21   COPYRIGHTS QUALIFY AS A PROPERTY IN A SEPARATE OR DIFFERENT

           22   CONTEXT BUT WHETHER OR NOT THE COURT WAS PREPARED TO FIND THAT

           23   COPYRIGHTS AFFORD A CONCRETE ENOUGH OR DEFINITE ENOUGH BENEFIT

           24   TO QUALIFY AS PROPERTY; AND THEN THE NINTH CIRCUIT DECISION IN

           25   -- I'M NOT SURE IF IT'S KREMEN OR KREMEN, AND THAT INVOLVED A




                                                                                        4
                                           5
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1800 Page 7 of 102




13:05:42    1   DOMAIN NAME AND APPLYING CALIFORNIA LAW THAT THE NINTH CIRCUIT

            2   CONCLUDED THAT DOMAIN NAME INDEED QUALIFIED AS PROPERTY.

            3             I DON'T THINK ANYONE DISPUTES THAT WHAT WE HAVE IS

            4   SOMEWHERE IN THE MIDDLE AND THAT THERE ARE A NUMBER OF

            5   ASSERTIONS REGARDING WHAT ARIN'S POSITION HAS BEEN WITH RESPECT

            6   TO IP ADDRESSES, AND THEN THE GOVERNMENT PROVIDES PERHAPS SOME

            7   NUANCE OBSERVATIONS ABOUT MR. CURRAN'S DECLARATIONS PREVIOUSLY

            8   FILED AND QUERY WHETHER OR NOT THE COURT SHOULD CONSIDER MR.

            9   CURRAN'S DECLARATIONS FOR PURPOSES OF THESE PROCEEDINGS WHERE

           10   IT'S THE INDICTMENT THAT'S BEING CHALLENGED.

           11             AT THIS POINT, I'M MORE ON THE SIDE OF DOWLING, THAT

           12   WHAT WE HAVE WITH RESPECT TO IP ADDRESSES AND THE RIGHTS THAT

           13   ARE PROVIDED ARE MORE SIMILAR TO COPYRIGHTS IN BEING A BUNDLE

           14   OF RIGHTS THAT ARE PROVIDED, THAT THEY ARE NOT AS ABSOLUTE AS A

13:07:26 15     DOMAIN NAME.   THEY DO NOT INVOLVE AS MUCH ACTIONS, CREATION BY

           16   A PERSON WHO OBTAINS THE RIGHTS TO A DOMAIN NAME.         THE FACT

           17   THAT ARIN ASSERTS THAT IT HAS CERTAIN RIGHTS TO TERMINATE THE

           18   RIGHTS OF AN IP ADDRESS OR NETBLOCK HOLDER SUGGESTS THAT

           19   THERE'S MORE LIMITATIONS IN THE CASE OF IP ADDRESSES OR

           20   NETBLOCKS THAN THERE IS IN THE CASE OF DOMAIN NAMES.

           21             AND SO AT THIS POINT I'D LIKE TO HEAR FIRST FROM THE

           22   GOVERNMENT BECAUSE, AS I STATED, I THINK AT THIS POINT I'M

           23   SIDING MORE WITH THE DOWLING ANALYSIS AND FINDING THAT THAT IS

           24   MORE SALIENT THAN THAT PROVIDED BY KREMEN.       SO WITH THAT, I'LL

           25   HEAR FROM YOU.




                                                                                      5
                                           6
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1801 Page 8 of 102




13:08:41    1               MS. FEVE:    YOUR HONOR, I'D START BY LOOKING AT RULE

            2   12.   AND RULE 12 SAYS THAT IN A MOTION TO DISMISS, WHICH IS

            3   WHAT'S BEFORE THE COURT, WE LOOK AT THE FOUR CORNERS OF THE

            4   INDICTMENT.

            5               THE COURT:    AND I'M PREPARED TO DO THAT.

            6               MS. FEVE:    AND THERE'S NO QUESTION THAT THE

            7   INDICTMENT ALLEGES PROPERTY.     SO WHEN YOU USUALLY SEE A MOTION

            8   TO DISMISS -- WE SEE 1325'S ALL THE TIME.       WHAT THE FEDERAL

            9   DEFENDERS HAVE KIND OF VERY DILIGENTLY AND STEADILY POINTED OUT

           10   IS THAT IN THE 1325 CHARGE WE NEEDED TO ALLEGE THAT THE

           11   DEFENDANT WAS NOT UNDER PRIOR OR OFFICIAL RESTRAINT OR THAT WE

           12   NEEDED TO ALLEGE THAT THERE WAS SCIENTER, THAT THE DEFENDANT

           13   TOOK A CONSCIOUS TOWARDS ENTERING THE COUNTRY WITHOUT

           14   AUTHORIZATION.   IN THIS CASE, IF WE LOOK JUST AT THE

13:09:27 15     INDICTMENT, THERE IS NO QUESTION THAT WE HAVE ALLEGED

           16   PROPERTY.   SO --

           17               THE COURT:    BUT IS IT ENOUGH THAT YOU JUST MERELY

           18   ALLEGE PROPERTY WHERE, IN FACT, LOOKING AT WHAT THE PROPERTY IS

           19   OR THE ALLEGED PROPERTY IS -- THE IP ADDRESS/NETBLOCKS -- THAT

           20   THE COURT WOULD, AS A THRESHOLD MATTER, DETERMINE WHETHER AS A

           21   MATTER OF LAW THESE NETBLOCKS QUALIFY AS PROPERTY?

           22               MS. FEVE:    IT IS, YOUR HONOR, BECAUSE UNLESS YOU ARE

           23   PREPARED TO ISSUE A DETERMINATION ABOUT WHETHER A NETBLOCK IS

           24   PROPERTY WITH NO FINDINGS OF FACT AND TO DO IT SIMPLY BY

           25   ANALOGIZING IT TO DOWLING OR TO KREMEN, FIRST YOU'RE GOING TO




                                                                                      6
                                            7
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1802 Page 9 of 102




13:10:09    1   REQUIRE SOME FACTUAL PREDICATE FOR WHAT AN IP ADDRESS IS

            2   BECAUSE EVEN BY THE COURT'S TENTATIVE YOU SAY, I FIND THEM

            3   SOMEWHERE IN THE MIDDLE AND MORE LIKE IT.

            4             AND MY QUESTION WOULD BE:      BASED ON WHAT FACTS?

            5   BECAUSE WE CAN TALK ABOUT WHAT IP ADDRESSES ARE, AND IF THE

            6   COURT IS SAYING, I'M RELYING ON WEINSTEIN OR I'M RELYING ON

            7   THESE PRIOR JUDICIAL DETERMINATIONS ON WHAT AN IP ADDRESS IS

            8   AND HOW IT FUNCTIONS TO EXPLAIN WHY I THINK IT'S A COPYRIGHT,

            9   THEN WE CAN ADDRESS THOSE QUESTIONS AS MATTERS OF LAW.         BUT IF

           10   THE COURT IS ACTUALLY MAKING FACTUAL FINDINGS, IF IT'S

           11   REFERRING TO THE DECLARATION OF JOHN CURRAN WHICH IS OUTSIDE

           12   THE SCOPE OF THE INDICTMENT --

           13             THE COURT:    AND I'M NOT.

           14             MS. FEVE:    SO, AGAIN, IF WE'RE LOOKING AT THE

13:10:51 15     INDICTMENT -- AND AGAIN, I APPRECIATE YOUR POINT WHICH IS THAT

           16   IF THERE IS A DISPOSITIVE CASE ON THIS ISSUE SIMILAR TO -- I

           17   APOLOGIZE, I FORGET THE NAME OF THE BUT ONE OF THE CASES THE

           18   DEFENDANTS CITED IN THEIR REPLY BRIEF INVOLVED A DEFENDANT'S

           19   POSSESSION OF EAGLE FEATHERS.

           20             THE COURT:    POSSESSION OF WHAT?

           21             MS. FEVE:    EAGLE FEATHERS.

           22             THE COURT:    I DON'T KNOW IF I LOOKED THAT ONE UP.

           23             MS. FEVE:    SO THEY TALKED ABOUT THERE WERE DEFENDANTS

           24   WHO BROUGHT A MOTION TO DISMISS SAYING THAT PROSECUTING THEM

           25   FOR POSSESSION OF EAGLE FEATHERS WAS ON ITS FACE AN UNLAWFUL




                                                                                        7
                                           8
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1803 Page 10 of 102




13:11:20    1   INTERFERENCE WITH THEIR FIRST AMENDMENT RIGHTS TO PRACTICE

            2   THEIR RELIGION AS THEY SAW FIT.        IN THIS CASE THE MOTION WAS

            3   ACTUALLY DENIED, BUT THE REASON WHY THE COURT SAID, I DON'T

            4   EVEN NEED TO LOOK AT THE FACTS IS BECAUSE WE LITERALLY HANDLED

            5   THESE EXACT SAME SET OF FACTS AND ARGUMENT IN A PRIOR CASE AND

            6   CITED A DIFFERENT NINTH CIRCUIT ARGUMENT WHERE THEY PREVIOUSLY

            7   EVALUATED AND CONSIDERED THE ARGUMENT THAT IF YOU WERE

            8   PROSECUTED FOR THE UNLAWFUL POSSESSION OF EAGLE FATHERS WAS IT,

            9   IF YOU WERE A MEMBER OR A PUNITIVE MEMBER OF A NATIVE AMERICAN

           10   TRIBE, AN INTERFERENCE WITH YOUR FIRST AMENDMENT RIGHT, AND THE

           11   COURT HAD DONE A VERY DETAILED-ANALYSIS ABOUT WAS IT THE LEAST

           12   RESTRICTIVE MEANS OF PROTECTING A LEGITIMATE POLICY GOAL.          SO

           13   THERE, BECAUSE THERE WAS THIS VERY SQUARE CONVERGENCE BETWEEN

           14   THE FACTS PRESENTED IN THAT CASE AND THE FACTS IN ANOTHER CASE,

13:12:07 15     THE COURT SAID WE ARE COMFORTABLE TREATING THIS AS A MATTER OF

           16   LAW.

           17              BUT THAT WAS ALSO BY INVOKING PRIOR FACTUAL FINDINGS.

           18   AND HERE -- I WOULD DISPUTE THE IP ADDRESSES ARE MORE LIKE

           19   COPYRIGHTS, BUT I ALSO RECOGNIZE THAT TO ENGAGE IN THAT

           20   ARGUMENT I AM BY NECESSITY GOING TO REFER TO FACTS OUTSIDE THE

           21   SCOPE OF THE INDICTMENT.        SO I JUST WANT TO BEGIN BY SAYING, WE

           22   HAVE TRIED IN OUR MOTION TO PRACTICE WHAT WE BELIEVE THE COURT

           23   SHOULD BE DOING ITSELF WHICH IS TO BE LOOKING AT THE FACE OF

           24   THE INDICTMENT:    DID WE PROPERLY ALLEGE THE ELEMENTS?        IS THERE

           25   A CASE THAT IS SQUARELY ON THE FOUR CORNERS OF OUR CASE AS




                                                                                        8
                                            9
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1804 Page 11 of 102




13:12:49    1   PLEAD THAT SHOWS THAT AS A MATTER OF LAW, NO MATTER WHAT FACTS

            2   WE PUT BEFORE THE COURT, WE CANNOT MEET OUR LEGAL BURDEN?

            3                THEY HAVE NOT PRESENTED THAT CASE BECAUSE AS THEY

            4   WANT TO POINT OUT, WHEN THEY'RE ARGUING FOR THE RULE OF LENITY,

            5   THEY'RE SAYING THERE'S AN ABSENCE OF DIRECT AND CONTROLLING

            6   PRECEDENT.    THERE IS AN ABSENCE OF DIRECT AND CONTROLLING

            7   PRECEDENT; BUT THERE IS NOT AN ABSENCE OF LEGAL PRECEDENT.             FOR

            8   YOUR HONOR TO SAY THERE IS NO PROPERTY INTEREST HERE WOULD BE

            9   IN CONFLICT WITH THE GLOBAL NAPS DECISION OUT OF MASSACHUSETTS

           10   WHERE THE COURT SPECIFICALLY FOUND THAT IP ADDRESSES WERE

           11   PROPERTY.    IT WOULD --

           12                THE COURT:    WELL, THEY FOUND IT IN A DIFFERENT

           13   CONTEXT THOUGH, DIDN'T IT?

           14                MS. FEVE:    SO WHAT IS THE CONTEXT, YOUR HONOR?

13:13:30 15     BECAUSE AGAIN, IF IT'S NOT ON THE FACE OF THE INDICTMENT --

           16                THE COURT:    I DON'T THINK ANYONE DISPUTES THAT IP

           17   ADDRESS, THAT NETBLOCKS CONFER SOME ENTITLEMENT, BENEFITS AND

           18   RIGHTS.   BUT THE QUESTION WOULD BE, UNDER EVEN KREMEN, THE

           19   THREE-FACTOR TEST WHETHER OR NOT THE THIRD ELEMENT WOULD BE

           20   PRESENT WITH RESPECT TO THE PUNITIVE OWNER MUST HAVE

           21   ESTABLISHED A LEGITIMATE CLAIM TO EXCLUSIVITY.

           22                MS. FEVE:    BUT THERE IS A LEGITIMATE CLAIM TO

           23   EXCLUSIVITY.    SIMILAR TO -- SO THE DEFENDANTS IN THEIR REPLY

           24   BRIEF BROUGHT UP TELEPHONE NUMBERS, AND THEY MENTIONED A STATE

           25   CALIFORNIA CASE AND A SEVENTH CIRCUIT CASE AND ONE OTHER CASE.




                                                                                         9
                                             10
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1805 Page 12 of 102




13:14:17    1   THEY DID NOT MENTION A HOST OF OTHER CASE -- THE FIRST CIRCUIT,

            2   FIFTH CIRCUIT, DISTRICT COURTS IN VIRGINIA AND FLORIDA -- BUT

            3   MOST NOTABLY HERE IN CALIFORNIA WHERE JUDGE WHELAN ADDRESSED

            4   WHETHER TELEPHONE NUMBERS COULD BE PROPERTY FOR PURPOSES OF

            5   EVALUATING A MOTION TO DISMISS AND HELD THAT IN FACT THE

            6   PLAINTIFFS COULD BRING A CLAIM FOR CONVERSION OF TELEPHONE

            7   NUMBERS, FINDING A POSSESSORY INTEREST; AND EVEN IF YOU LOOK AT

            8   THE SEVENTH CIRCUIT DECISION, THE 1-800-FLOWERS DECISION THE

            9   DEFENDANTS REPLY ON, JUDGE EASTERBROOK THERE DELIBERATELY PUTS

           10   THE WORD "PROPERTY" IN QUOTATION MARKS BECAUSE HE SAYS PRE-1997

           11   THERE IS NO QUESTION YOU HAD A POSSESSORY INTEREST, AND HE

           12   OVERTURNS THE DISTRICT COURT BECAUSE HE SAYS YOU ABSOLUTELY

           13   COULD SUE TO ENFORCE A CONTRACT FOR BENEFITS THAT YOU GOT BY

           14   SELLING YOUR PHONE NUMBER.

13:15:04 15                SO WHAT WE SEE IS THAT ACROSS THE DISCIPLINES THERE

           16   ARE POSSESSORY INTERESTS WHERE EVEN IF IT'S NOT IN PERPETUITY

           17   AND FOREVER, WHETHER IT'S A LEASEHOLD, WHETHER IT'S A LICENSE

           18   THAT IS HELD BY A PRIVATE PARTY -- WE ALL UNDERSTAND THAT WHEN

           19   YOU HAVE A BROADCAST LICENSE YOU DON'T NECESSARILY HAVE THAT

           20   LICENSE FOREVER AND THAT IT'S BEEN GRANTED TO YOU BY THE STATE,

           21   SIMILAR TO HOW THEY'RE ARGUING IT MAY HAVE BEEN GRANTED BY THE

           22   AUTHORITY THAT PRECEDED ARIN; HOWEVER, THE SUPREME COURT HAS

           23   REPEATEDLY RECOGNIZED THAT THOSE INTERESTS, EVEN IF THEY ARE,

           24   "A," NOT PHYSICAL, AND "B," NOT NECESSARILY IN PERPETUITY, ARE

           25   CLEARLY PROPERTY RIGHTS THAT ARE RECOGNIZED AND PROTECTED UNDER




                                                                                       10
                                           11
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1806 Page 13 of 102




13:15:47    1   ALL THE FRAUD STATUTES.

            2              THE COURT:    WHICH RAISES THE SECOND QUESTION WHICH

            3   IS, THE PROPERTY RIGHT TO WHO?      CERTAINLY, THERE IS, I THINK,

            4   THE ARGUMENT THAT THE IP ADDRESSES, THE NETBLOCKS PROVIDE A

            5   POSSESSORY INTEREST OF SOME TYPE, THIS BUNDLE OF RIGHTS FOR THE

            6   REGISTRANT OR THE INDIVIDUAL THAT IS AWARDED THAT; AND THEN

            7   THAT BRINGS UP THE LEW ISSUE WITH RESPECT TO WHETHER OR NOT THE

            8   FRAUDULENT STATEMENT, THE MISREPRESENTATION, IS DIRECTED AT THE

            9   HOLDER OF THE RIGHT.

           10              MS. FEVE:    AND I'M HAPPY TO ADDRESS LEW, BUT I WANT

           11   TO MAKE SURE I FOLLOW UP ON ONE POINT WHICH IS, YOUR HONOR, WE

           12   DID NOT SUBMIT OVER ONE HUNDRED PAGES OF SUPPORTING DOCUMENTS.

           13   IF THE COURT WANTS OR FEELS THAT IT IS REQUIRED TO HAVE A

           14   HEARING, WE'RE PREPARED TO DO SO.       BUT THE REASON I SAY THIS IS

13:16:41 15     THAT WHEN I HEAR YOU DESCRIBING AN IP ADDRESS AND WHY IT'S MORE

           16   ANALOGOUS WITH A COPYRIGHT, I AM CONFUSED BECAUSE A DOMAIN

           17   NAME, YOU CAN HAVE ONE DOMAIN NAME JUST AS YOU CAN HAVE ONE IP

           18   ADDRESS, WHEREAS EVERY SINGLE ONE OF YOU US CAN HAVE THE SAME

           19   SONG.

           20              IF WE HAVE A COPY OF A BEYONCE SONG, I CAN HAVE THE

           21   ALBUM, YOU CAN HAVE THE ALBUM, EVERYONE CAN HAVE THE ALBUM; WE

           22   CAN LISTEN TO THE ALBUM AT DIFFERENT TIMES.        MY USE AND CONTROL

           23   AND ENJOYMENT OF MY BEYONCE ALBUM IN NO WAY, SHAPE OR FORM

           24   INTERFERES WITH YOURS.     AND THAT'S BECAUSE THE ONLY THING THAT

           25   PROTECTS THAT ALBUM, TO THE EXTENT THAT IT'S NOW IN DIGITAL




                                                                                       11
                                           12
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1807 Page 14 of 102




13:17:19    1   FORM AS PROPERTY, IS THIS LEGAL ARTIFICE CALLED A COPYRIGHT.           I

            2   CAN'T JUST DISTRIBUTE IT WILLY-NILLY BECAUSE IT IS COPYRIGHT

            3   PROTECTED.    THAT IS NOT TRUE OF AN IP ADDRESS.       UNLIKE WITH A

            4   BEYONCE ALBUM WHERE EVERY SINGLE ONE OF US COULD BE LISTENING

            5   TO IT AT ANY TIME WITH NO DISRUPTION TO OTHERS USE AND

            6   ENJOYMENT, ONLY ONE OF US CAN USE AN IP ADDRESS.         AND THERE IS

            7   NO WAY THAT THE INTERNET WORKS IF IT IS ANYTHING OTHER THAN

            8   THAT CASE.    AND THAT IS WHY IT'S MORE LIKE A DOMAIN NAME

            9   BECAUSE A DOMAIN NAME IS ACTUALLY A SHADOW OF AN IP ADDRESS.

           10                THE ONLY THING THAT GIVES A DOMAIN NAME VALUE AND USE

           11   IS WHEN YOU ASSIGN IT TO AN IP ADDRESS.        OTHERWISE, IT'S LIKE

           12   SAYING I CAN MARKET THE 1-800-FLOWERS PHONE NUMBER, BUT IF THAT

           13   DOESN'T ACTUALLY CORRESPOND TO MY PHONE NUMBER, IT'S JUST A

           14   BRAND NAME, AND IT'S ARGUABLY CONFUSING BECAUSE IT'S NOT

13:18:08 15     ACTUALLY GOING TO TAKE YOU TO MY COMPANY.        SO THE REASON I'M

           16   EMPHASIZING THE FACTUAL NATURE IS TO MAKE IT CLEAR WHY AN IP

           17   ADDRESS, IN KREMEN, LIKE A DOMAIN NAME, IS EXCLUSIVE AND IT

           18   CANNOT BE USED, AND IT'S NOT SOMETHING THAT'S JUST SIMPLY A

           19   BUNDLE OF RIGHTS WHERE IT'S KIND OF AMORPHOUS AND REQUIRES A

           20   LEGAL FICTION TO DETERMINE HOW EXCLUSIVE OR NON-EXCLUSIVE IT

           21   IS.

           22                THE IP ADDRESS HAS INTRINSIC PHYSICAL PROPERTIES AS

           23   FAR AS HOW THE INTERNET AND THE TECHNOLOGY OF THE INTERNET

           24   WORKS.   SO IF THE COURT IS GOING TO SAY IT IS NOT PROPERTY,

           25   IT IS GOING -- THE COURT WILL REACH THAT QUESTION ON THE LEGAL




                                                                                       12
                                           13
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1808 Page 15 of 102




13:18:45    1   MERITS ON THE FACE OF THE INDICTMENT, BUT IT'S TO SAY, THAT

            2   WILL HAVE FAR-REACHING IMPLICATIONS FOR MANY CONTRACTUALISTS.

            3   SO I WANT, TO THE BEST I CAN, AS AN ADVOCATE, TO MAKE SURE IF

            4   THAT'S WHERE YOU WANT TO GO, I WOULD LIKE TO HAVE AN ACTUAL

            5   HEARING BECAUSE I HEAR YOU REFERRING TO JOHN CURRAN'S

            6   DECLARATION, AND I'D LIKE TO GIVE YOU SOME CONTEXT TO WHY HE

            7   SAID WHAT HE SAID --

            8                THE COURT:    I DON'T THINK WE NEED TO GO THERE.

            9                MS. FEVE:    AGAIN, IF WE'RE NOT GOING TO THE FCC 2010

           10   WORKING PAPER -- WHICH ON ITS FACE SPECIFICALLY SAYS THIS DOES

           11   NOT BIND EVEN THE FCC OR ANY OF THE COMMISSIONERS, THIS IS A

           12   THOUGHT PIECE DESIGNED TO STIMULATE CONVERSATION -- TO THE

           13   EXTENT WE KEEP HEARING FROM THE DEFENDANTS THAT EVERYTHING IS

           14   UNDISPUTED AND WE'RE COLLATERALLY ESTOPPED AND WE ARE BOUND,

13:19:27 15     THE FCC DOCUMENT ON THE VERY FIRST PAGE SPECIFICALLY SAYS

           16   OTHERWISE.    SO IF THE COURT IS GOING TO FIND AS A MATTER OF LAW

           17   WITH NO CONTROLLING PRECEDENT THAT AN IP ADDRESS IS OR IS NOT

           18   LIKE SOMETHING, ON SOME LEVEL YOU ARE GOING TO NEED FACTS TO

           19   EXPLAIN THAT RATIONALE ABSENT A CONTROLLING PRECEDENT WHERE

           20   THEY HAVE ALREADY REACHED THOSE FACTS AND YOU ARE BOUND BY

           21   THOSE DETERMINATIONS, AND THERE'S NO DAYLIGHT BETWEEN THOSE

           22   FACTS AND OURS.

           23                SO THAT IS WHY HERE IT'S TO SAY -- ONE OF THE THINGS

           24   THE DEFENDANTS ARGUE IN THEIR REPLY BRIEF IS WE -- UNDER THE

           25   1985 SHORTT, KIND OF, SAC DECISION THEY SAY, WELL, IF WE MOVE




                                                                                       13
                                             14
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1809 Page 16 of 102




13:20:07    1   FOR AN EVIDENTIARY HEARING AND THAT HEARING WOULD IN NO WAY

            2   INVOLVE FACTS THAT WOULD SUBJECT TO DISPUTE AT TRIAL AND IF WE

            3   AGREE THAT WE WOULD NOT BE PREPARED TO ARGUE THAT WHETHER OR

            4   NOT AN IP ADDRESS QUALIFIES AS PROPERTY SHOULD BE SUBMITTED TO

            5   A JURY, THEN THEY CAN PROPERLY PUT THAT ARGUMENT BEFORE YOU AND

            6   EXPLAIN WHY IT IS THAT THEY BELIEVE THE FACTS ABOUT WHETHER OR

            7   NOT IP ADDRESSES ARE PROPERTY IS SO DIVISIBLE FROM THE

            8   QUESTIONS OF FACT THAT WOULD BE PRESENTED AT TRIAL.         AND THEY

            9   WOULD ALSO BE REQUIRED TO FLAT OUT SAY, WE DON'T THINK THIS IS

           10   A QUESTION FOR THE JURY, BECAUSE IF WHETHER OR NOT IP ADDRESS

           11   ARE QUESTIONS THAT SHOULD BE SUBMITTED TO THE JURY, THEN IT

           12   SHOULD CERTAINLY NOT BE ADJUDICATED ON A MOTION TO DISMISS.

           13              SO AGAIN, TAKING A STEP BACK, I HEAR YOU SAYING, I'M

           14   LOOKING AT KREMEN AND I'M LOOKING AT DOWLING; AND I HEAR YOU

13:21:05 15     TELLING ME THE MASSACHUSETTS CASE, FOR WHATEVER REASON, DOESN'T

           16   COUNT; AND THE BANKRUPTCY COURT PROCEEDINGS WHERE THEY HAVE

           17   AUCTIONED OFF IP ADDRESSES, TREATING THEM AS PROPERTY, DON'T

           18   COUNT.

           19              THE COURT:    LET ME ASK YOU THIS:     COPYRIGHTS ARE ONES

           20   THAT I WOULD IMAGINE CAN BE ASSIGNED, CAN BE TRANSFERRED, CAN

           21   BE SUBJECT OF BANKRUPTCY PROCEEDINGS --

           22              MS. FEVE:    I DON'T KNOW ABOUT THAT, YOUR HONOR,

           23   BECAUSE FIRST THEY ARE -- I DON'T KNOW WHO ISSUES -- I DON'T

           24   REMEMBER -- I'M NOT AN EXPERT ON COPYRIGHT LAW SO I DON'T KNOW

           25   IF IT GOES OUT OF THE COPYRIGHT PATENT'S OFFICE OR WHAT THEIR




                                                                                       14
                                           15
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1810 Page 17 of 102




13:21:43    1   RULES AND REGULATIONS ARE.      SO AGAIN, THESE ARE FACTS THAT ARE

            2   BEYOND THE SCOPE OF OUR INDICTMENT WHICH I'M NOT PREPARED TO

            3   ARGUE OR PUT BEFORE THE COURT.      WHAT I AM SUBMITTING TO THE

            4   COURT IS THAT IF WE LOOK AT THE CASES THAT DO LOOK AT

            5   INTANGIBLE PROPERTY RIGHTS -- BECAUSE THERE'S NO DISPUTE THAT

            6   WE'RE TALKING ABOUT INTANGIBLE PROPERTY RIGHTS, WE'RE NOT

            7   TALKING ABOUT HONEST SERVICES FRAUD, WE'RE NOT TALKING ABOUT

            8   MONEY -- IF WE LOOK AT THE CASES THAT ARE ADDRESSING INTANGIBLE

            9   PROPERTY RIGHTS, THEY ARE FREQUENTLY CONCERNED ABOUT POSSESSORY

           10   INTERESTS, AND THEY ARE NOT REQUIRING THAT THOSE POSSESSORY

           11   INTERESTS BE FOR SOMETHING THAT IS PHYSICAL OR THAT IS FOREVER,

           12   AND WE'VE PUT MANY OF THOSE CASES BEFORE THE COURT.

           13                AND I JUST WANT TO PULL UP CLEVELAND BECAUSE, IF YOU

           14   RECALL CLEVELAND, THERE THE CONTEXT WAS A LICENSE OBTAINED FROM

13:22:56 15     THE STATE.    AND ONE OF THE THINGS CLEVELAND WAS CAREFUL TO SAY

           16   IS THAT THE MAIL FRAUD AND THE FRAUD STATUTES HAVE AT THEIR

           17   ORIGIN THE DESIRE TO PROTECT INDIVIDUAL PROPERTY RIGHTS.          IT

           18   DOES NOT SAY EXCLUSIVE OWNERSHIP.       AND ANY BENEFIT FROM WHICH

           19   THE GOVERNMENT DERIVES FROM THE STATUTE MUST BE LIMITED TO THE

           20   GOVERNMENT'S INTEREST AS A PROPERTY HOLDER.        SO THEY'RE TALKING

           21   ABOUT BEING A PROPERTY HOLDER.      AT NO POINT IS THE PROPERTY

           22   HOLDER SOMEONE WHO MUST HAVE IT FOREVER.        DOWLING IS THE

           23   OUTLIER.   DOWLING IS NOT THE NORM.      AND ONE OF THE REASONS WHY

           24   DOWLING IS THE OUTLIER IS THAT DOWLING SHARES IN COMMON

           25   SOMETHING WITH MANY OF THE CASES YOU HAVE SEED INVOLVING HONEST




                                                                                       15
                                           16
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1811 Page 18 of 102




13:23:36    1   SERVICES FRAUD OR CASES LIKE CLEVELAND WHERE THE FRAUD IS ON

            2   THE GOVERNMENT OR LIKE LEW, OR AGAIN, THE FRAUD IS ON THE

            3   GOVERNMENT.

            4                SO IN DOWLING, WE HAVE A COPYRIGHT WHICH IT IS

            5   COMPLETELY INTANGIBLE AND THERE IS NO REAL WORLD LIMIT ON HOW

            6   MANY TIMES SOMETHING COULD BE PHYSICALLY LAWFULLY DUPLICATED.

            7   IN CLEVELAND, IN LEW, IN SEVERAL OTHER CASES, WE HAVE THE

            8   GOVERNMENT ISSUING A LICENSE OR A VISA.          IT IS SOMETHING THAT

            9   THE GOVERNMENT CAN ISSUE AS MANY TIMES AS IT WANTS BECAUSE ON

           10   SOME LEVEL IT IS A LEGAL ARTIFICE AND THE ONLY REASON IT IS NOT

           11   A LEGAL FICTION IS BECAUSE OF THE RULES SURROUNDING IT

           12                THE COURT:    I'M NOT SURE I UNDERSTAND YOU

           13   DISTINGUISHING DOWLING.      YOU SAID WITH A COPYRIGHT YOU HAVE

           14   UNTOLD NUMBERS OF ITEMS THAT ARE COPYRIGHTED.          IS THAT WHAT

13:24:30 15     YOU'RE SAYING?

           16                MS. FEVE:    SO THE LEGAL PROTECTION OF A COPYRIGHT IS

           17   SAYING YOU CAN'T DUPLICATE THIS.

           18                THE COURT:    "THIS."     YOU CAN'T MAKE ONE COPY --

           19                MS. FEVE:    YOU CAN'T MAKE A COPY OF THIS UNLESS YOU

           20   PAY ME FOR MY COPYRIGHT.          SO THE COPYRIGHT ITSELF IS SIMILAR TO

           21   A LICENSE.    THERE IS NOTHING PHYSICAL OR INTRINSIC ABOUT IT.

           22   IT IS THE GOVERNMENT SAYING YOU GAVE US WHATEVER YOUR

           23   APPLICATION WAS AND WE GAVE YOU A COPYRIGHT, JUST AS IN LEW WE

           24   GAVE YOU A VISA.

           25                THE COURT:    WE RECOGNIZE THIS INTELLECTUAL




                                                                                        16
                                             17
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1812 Page 19 of 102




13:25:01    1   PROPERTY.

            2               MS. FEVE:    WE RECOGNIZE THIS INTELLECTUAL PROPERTY.

            3               THE COURT:    AND CARPENTER TELLS US THAT PROPERTY IS

            4   NOT LIMITED TO TANGIBLE PROPERTY.       SO, SO FAR SO GOOD.

            5               MS. FEVE:    RIGHT.   SO FAR SO GOOD.   BUT WHERE DOWLING

            6   SAYS THERE'S A DIFFERENCE IS THAT THERE IS NOTHING TO PREVENT

            7   THE DISSEMINATION AND THE COPYING OTHER THAN THE COPYRIGHT.

            8   AND SO HERE --

            9               THE COURT:    THAT'S NOT THE REASON THE DOWLING COURT

           10   REACHED ITS CONCLUSION, IS IT?

           11               MS. FEVE:    I BELIEVE IT IS, YOUR HONOR.     I BELIEVE A

           12   CONSIDERABLE AMOUNT OF THEIR DISCUSSION IS ABOUT THE FACT THAT

           13   IT COULD BE COPIED AND THAT THERE WAS NOTHING INTRINSIC TO IT

           14   OTHER THAN THE KIND OF LEGAL CONCEDE OF THE --

13:25:45 15                 THE COURT:    THE COURT SAID, A COPYRIGHT LIKE OTHER

           16   INTELLECTUAL PROPERTY COMPRISES A SERIES OF CAREFULLY DEFINED

           17   AND CAREFULLY DELIMITED INTEREST TO WHICH THE LAW AFFORDS

           18   CORRESPONDINGLY EXACT PROTECTIONS.       I GUESS ONE CAN ARGUE THAT

           19   HERE THERE'S ARIN THAT HAS CRAFTED WITH SPECIFICITY CERTAIN

           20   RIGHTS AND THEN CERTAIN LIMITATIONS.

           21               MS. FEVE:    WELL, FIRST, IP ADDRESS AREN'T

           22   INTELLECTUAL PROPERTY.     THAT'S ONE OF THE FIRST, MOST IMPORTANT

           23   DISTINCTIONS.

           24               THE COURT:    WOULDN'T IT BE A STRONGER ARGUMENT THAT

           25   SOMETHING IS DESERVING OF BEING VIEWED AS PROPERTY TO THE




                                                                                       17
                                            18
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1813 Page 20 of 102




13:26:27    1   EXTENT THAT IT IS INTELLECTUAL PROPERTY, THAT IT'S SOMEONE'S

            2   DESIGN, SOMEONE'S CREATION?

            3              MS. FEVE:   YOUR HONOR, FOR PURPOSES OF THE INTANGIBLE

            4   PROPERTY STATUTES, THAT'S NOT WHERE THEY HAVE GONE.         WHERE THEY

            5   HAVE GONE IS, IS THIS INTANGIBLE?       CAN YOU HAVE EXCLUSIVE USE?

            6   AND WHAT I UNDERSTOOD THE DISTINCTION IN DOWLING BEING IS

            7   INTELLECTUAL PROPERTY IS INHERENTLY DIFFERENT BECAUSE THE ONLY

            8   THING TO PREVENT OR MAINTAIN EXCLUSIVITY IS THE STATE'S

            9   RECOGNITION OF THE INTELLECTUAL PROPERTY.        ARIN IS NOT CREATING

           10   SOMETHING BY ITS RECOGNITION.      ARIN IS A TRAFFIC COP WHO IS

           11   SAYING YOU CAN GO FORWARD AND YOU CAN'T.        BUT THEY ARE

           12   FUNCTIONING IN A WAY THAT'S SIMILAR TO OTHER THIRD PARTIES THAT

           13   CAN KIND OF REGULATE AND MAINTAIN A REGISTRY.

           14              IF WE DO TAKE A STEP BACK AND LOOK AT THE PHONE

13:27:16 15     NUMBERS, AGAIN, THEY HAVE A VERY, VERY DIFFERENT REGULATORY

           16   HISTORY SO WE NEED TO BE CAREFUL ABOUT THEIR TECHNICAL

           17   SIMILARITIES.   BUT THE REASON WHY WE'RE SAYING THIS IS VERY

           18   DIFFERENT THAN DOWLING IS THAT ARIN DOESN'T CREATE THE

           19   INTELLECTUAL PROPERTY, AND IT DOESN'T RECOGNIZE IT, AND

           20   THEREFORE, CONFER SOME BENEFIT.      ARIN IS A SUCCESSOR AND

           21   INTEREST TO MULTIPLE -- IACA AND BEFORE THAT YOU HAD DARPA.

           22   AND THE FACT IS YOU COULD HAVE NONE OF THESE PEOPLE, BUT IT'S

           23   JUST THAT THEN YOU WOULD HAVE CHAOS.       YOU WOULD HAVE SOME

           24   PEOPLE WHO WOULD ANNOUNCE IP'S AND THEN OTHER PEOPLE WHO WOULD

           25   TRY TO HIJACK THEM, AND THEN THERE WOULD BE NO REGISTRY WHERE




                                                                                       18
                                           19
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1814 Page 21 of 102




13:27:56    1   PEOPLE COULD GO LOOK WHO IS THE RECOGNIZED REGISTRY.

            2              THE COURT:    I GUESS AT THIS POINT THE FACT WE'RE EVEN

            3   TALKING ABOUT ARIN WE ARE IN FACT GOING OUTSIDE THE FOUR

            4   CORNERS OF THE INDICTMENT WHICH LEADS ME THEN TO ASK THE

            5   DEFENSE -- AND BY THE WAY, THIS ARGUMENT WITH RESPECT TO

            6   WHETHER OR NOT WE HAVE ENOUGH FACTS HERE, WHETHER OR NOT

            7   THERE'S SUFFICIENT UNDISPUTED FACTS AND THAT WE WOULD REQUIRE

            8   SO MUCH MORE AS FAR AS FACTS IS SOMETHING THAT I DID NOT

            9   OBSERVE IN THE GOVERNMENT'S RESPONSE.

           10              BUT I DO APPRECIATE THAT AS A THRESHOLD MATTER THAT

           11   THAT IS SOMETHING THAT THE COURT WOULD HAVE TO ENTERTAIN AND

           12   HAVE TO PROVIDE A SUFFICIENT FACTUAL PREDICATE TO SUPPORT AN

           13   ORDER DISMISSING THE INDICTMENT.      AT THE SAME TIME, SINCE

           14   EVERYONE WAS FOCUSED ON THE SUBSTANCE OF THESE ISSUES, THAT'S

13:28:55 15     WHY I BEGAN MY QUERY WITH THAT; BUT HAVING SAID THAT, LET ME

           16   HEAR FROM THE DEFENSE WITH RESPECT TO THIS THRESHOLD QUESTION

           17   OF WHETHER OR NOT THERE IS SUFFICIENT FACTS BEFORE THE COURT SO

           18   THAT IT COULD ISSUE A RULING ON THIS MOTION.

           19              MS. MUNK:    YES, YOUR HONOR.    I'M LOOKING AT THE PHONE

           20   BECAUSE I PULLED UP RULE 12 BECAUSE THE GOVERNMENT SAID RULE 12

           21   SAYS THE COURT MUST STAY WITHIN THE FOUR CORNERS OF THE

           22   INDICTMENT.     IT DOES NOT SAY THAT ANYWHERE.     IN FACT, IF YOU

           23   LOOK AT RULE 12(D), WHAT IT SAYS IS THE COURT MUST DECIDE EVERY

           24   PRETRIAL MOTION BEFORE TRIAL UNLESS IT FINDS GOOD CAUSE TO

           25   DEFER RULING.    IT THEN SAYS, WHEN FACTUAL ISSUES ARE INVOLVED




                                                                                       19
                                           20
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1815 Page 22 of 102




13:29:34    1   IN DECIDING A MOTION, THE COURT MUST STATE ITS ESSENTIAL

            2   FINDINGS ON THE RECORD.     SO THE RULE ACTUALLY CONTEMPLATES

            3   CERTAIN PRETRIAL MOTIONS WHERE THE COURT MAY HAVE TO MAKE

            4   FINDINGS OF FACT.

            5                WE DID ADDRESS THIS IN OUR REPLY, BUT I WILL JUST

            6   KIND OF SUMMARIZE WHAT THE CASES IN THE NINTH CIRCUIT HAVE SAID

            7   ABOUT THIS.    IT'S TRUE THAT THE COURT SHOULD TAKE THE

            8   ALLEGATIONS IN THE INDICTMENT AS TRUE IN A PRETRIAL MOTION

            9   WHERE THE COURT IS BEING ASKED TO DECIDE AN ISSUE OF LAW.          AND

           10   I WANT TO MAKE THAT CLEAR THAT THIS IS WHAT WE'RE DEALING WITH.

           11   THE QUESTION OF WHETHER AN IP ADDRESS IS PROPERTY UNDER WIRE

           12   FRAUD STATUTE, THAT'S AN ISSUE OF STATUTORY CONSTRUCTION AND IT

           13   IS AN ISSUE OF LAW.    IT'S NOT A QUESTION FOR THE JURY.        IT'S

           14   NOT A QUESTION THAT WILL EVER GO TO THE JURY.        THE JURY DOES

13:30:24 15     NOT GET TO DECIDE WHETHER OR NOT SOMETHING IS QUOTE, UNQUOTE,

           16   PROPERTY AND WE KNOW THAT FROM, FIRST -- WELL, I WON'T CITE ALL

           17   THE CASES.

           18                BUT ALL OF THE CASES WHERE THE SUPREME COURT HAS

           19   ADDRESSED THESE QUESTIONS OR SIMILAR QUESTIONS -- MCNALLY,

           20   SKILLING, DOWLING -- THE COURT IS CONSIDERING AS A MATTER OF

           21   LAW WHETHER COPYRIGHTS OR INTANGIBLE OBJECTS ARE PROPERTY AND

           22   THOSE ARE NOT QUESTIONS THAT THEY DEFERRED TO THE JURY.          SO

           23   BECAUSE THIS IS A QUESTION OF LAW, IF THERE ARE ANY FACTS THAT

           24   THE COURT NEEDS TO MAKE THIS DETERMINATION, THE COURT CAN

           25   CONSIDER THOSE FACTS.     IF THEY'RE UNDISPUTED, WE DON'T NEED TO




                                                                                       20
                                           21
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1816 Page 23 of 102




13:31:09    1   HAVE AN EVIDENTIARY HEARING.       IF THEY ARE DISPUTED, THAT MAY BE

            2   SOMETHING THAT THE COURT FINDS NECESSARY.

            3              THE COURT:    LET ME HAVE YOU RESPOND TO THE ARGUMENT

            4   THAT WE DON'T HAVE A DETERMINATIVE CASE, WE DON'T HAVE

            5   PRECEDENT, THAT STANDS FOR THE PROPOSITION THAT THESE

            6   IP/NETBLOCKS DO NOT QUALIFY AS PROPERTY AND THAT, IN FACT, YOU

            7   HAVE ONE MAGISTRATE, I BELIEVE, IN A CASE PROVIDING THE VIEW

            8   THAT THESE NETBLOCKS WOULD CONSTITUTE PROPERTY; SO THAT, GIVEN

            9   THE STATE OF THE LAW, THAT WE OURSELVES DON'T HAVE ENOUGH FACTS

           10   BEFORE US WITH RESPECT TO THINGS LIKE ARIN AND LEGACY AND WHAT

           11   ALL THAT TRANSLATES INTO.       WHY DO YOU THINK WE HAVE SUFFICIENT

           12   FACTS ON THE RECORD BASED UPON WHAT'S IN THE INDICTMENT WHEN

           13   THERE'S NO REFERENCE TO ARIN AND THE LIMITATIONS THAT OTHERWISE

           14   ARIN MAY PLACE ON BENEFICIARIES OF THESE ADDRESSES?

13:32:27 15                MS. MUNK:    YES, YOUR HONOR.    THERE IS A LOT TO

           16   ADDRESS THERE.    FIRST, I WANT TO ADDRESS THIS ISSUE OF THE

           17   MAGISTRATE DECIDING THAT AN IP ADDRESS IS PROPERTY.         THERE'S NO

           18   SUCH DECISION.    THE GOVERNMENT CHARACTERIZED A DECISION IN A

           19   CASE CALLED KREMEN V. COHEN.       THIS IS A CASE THAT WENT ON FOR

           20   YEARS AND YEARS ABOUT A DOMAIN CALLED SEX.COM.         I HAVE THE

           21   ORDER HERE THAT THE GOVERNMENT CITED.       IT DOESN'T RULE THAT IP

           22   ADDRESS ARE PROPERTY.     IT SIMPLY SAYS THAT THEY CAN BE

           23   TRANSFERRED.   I CAN HAND A COPY TO THE COURT AND ALSO THE

           24   GOVERNMENT.

           25              THE COURT:    DIDN'T THEY RELY ON GLOBAL NAPS VERSUS




                                                                                       21
                                           22
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1817 Page 24 of 102




13:33:02    1   VERIZON?

            2              MS. MUNK:    YES, YOUR HONOR.     THAT'S A CASE WE CITED

            3   AS WELL.   MAY I APPROACH, YOUR HONOR?

            4              THE COURT:    YES.

            5              MS. MUNK:    ALL OF THE CASES THAT DEALT WITH THE ISSUE

            6   OF WHETHER IP ADDRESSES, WHETHER THERE IS ANY KIND OF RIGHT TO

            7   AN IP ADDRESS, THEY HAVE NOT COME TO THE CONCLUSION THAT THEY

            8   ARE PROPERTY.   THERE'S NOT A CASE THAT SAYS, WELL, A BANKRUPTCY

            9   CODE REQUIRES THAT ONLY PROPERTY CAN BE, YOU KNOW, TRANSFERRED

           10   IN AN ASSET SALE, SO IN ORDER FOR SOMETHING TO BE TRANSFERRED

           11   IT HAS TO BE PROPERTY.     THAT'S NOT WHAT THESE CASES HOLD.       THEY

           12   HOLD THAT SOMEONE HAS A RIGHT TO TRANSFER AN IP ADDRESS WHEN

           13   THEY GO BANKRUPT, AND THOSE IP ADDRESSES CAN HAVE VALUE.

           14              THAT IS NOT A HOLDING THAT IP ADDRESS ARE PROPERTY.

13:33:55 15     THIS IS WHY SEVENTH CIRCUIT CASE THAT WE CITED IN OUR REPLY

           16   REGARDING 1-800-FLOWERS IS SO IMPORTANT BECAUSE WHAT THAT CASE

           17   EXPLAINS IS THAT YOU CAN HAVE A RIGHT TO SELL SOMETHING SUCH AS

           18   A PHONE NUMBER, SUCH AS AN IP ADDRESS, AND HAVE A RIGHT TO GET

           19   MONEY FOR THAT, BUT THAT DOESN'T MAKE THAT IP ADDRESS OR PHONE

           20   NUMBER A PROPERTY RIGHT.        IT'S THE EXACT ISSUE HERE.    JUST LIKE

           21   -- AND THE ANALOGY THE SEVENTH CIRCUIT GAVE WAS A FOOTBALL

           22   TEAM.   YOU HAVE A RIGHT TO TRADE A FOOTBALL PLAYER FOR VALUE,

           23   BUT YOU DON'T OWN A FOOTBALL PLAYER.        THE FACT YOU CAN TRANSFER

           24   SOMETHING IN EXCHANGE FOR MONEY DOES NOT MAKE IT A PROPERTY

           25   RIGHT FOR THE PURPOSES OF CRIMINAL WIRE FRAUD.




                                                                                       22
                                           23
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1818 Page 25 of 102




13:34:39    1              OBVIOUSLY, OVERARCHING THAT ENTIRE ANALYSIS IS THE

            2   FACT WE'RE NOT DEALING WITH BANKRUPTCY CASES.        WE'RE DEALING

            3   WITH A FELONY CRIME, AND WE HAVE FOUR YOUNG MEN SITTING IN HERE

            4   WITH HAVING COMMITTED A CRIME, AND IF THEY ARE TO BE HELD TO A

            5   JURY TRIAL ON WHETHER OR NOT THEY COMMITTED WIRE FRAUD, THERE

            6   NEEDS TO BE ABSOLUTE CLARITY AS TO WHETHER OR NOT AN IP ADDRESS

            7   IS PROPERTY.   THAT'S A BIG DISTINCTION BETWEEN NOT JUST THE

            8   BANKRUPTCY CASES BUT ALSO THE NINTH CIRCUIT CASE KREMEN.

            9              BUT JUST GOING BACK TO THE COURT'S QUESTION ABOUT

           10   WHAT'S IN THE INDICTMENT THAT'S SUFFICIENT FOR THE COURT TO

           11   RULE ON THIS ISSUE, FIRST, OBVIOUSLY OUR POSITION IS THAT THE

           12   COURT CAN CONSIDER ALL THE EXHIBITS THE DEFENSE SUBMITTED ALONG

           13   WITH MOTION, BUT SECOND, IF THE COURT DETERMINES IT CANNOT,

           14   THEN GOVERNMENT RUNS INTO A DIFFERENT PROBLEM UNDER RULE 12,

13:35:27 15     RULE 12(B)(3) LOWER CASE ROMAN NUMERAL THREE, WHICH REQUIRES

           16   THE INDICTMENT TO BE SUFFICIENT, AND IF IT'S NOT, THEN THE

           17   COURT MUST DISMISS IT FOR LACK OF SUFFICIENCY.

           18              THE CASE, THE SEMINAL CASE ON THIS IS US V. CECIL,

           19   C-E-C-I-L, ALSO CITED IN THE REPLY, WHICH SAID THAT IF THE

           20   INDICTMENT -- THAT THERE ARE MULTIPLE FACTORS, BUT IT'S ON PAGE

           21   14 OF THE REPLY.    I'M SORRY.    I'M ACTUALLY ON THE WRONG PAGE

           22   WHICH IS WHY I'M HAVING TROUBLE.      IT'S ON PAGE 13 OF THE REPLY,

           23   AND WHAT IT SAYS IS THAT IN ORDER FOR AN INDICTMENT TO BE

           24   SUFFICIENT IT MUST HAVE A SUFFICIENT DESCRIPTION OF THE CHARGES

           25   TO ENABLE HIM TO PREPARE HIS DEFENSE, TO ENSURE THAT HE IS




                                                                                       23
                                           24
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1819 Page 26 of 102




13:36:18    1   PROSECUTED ON THE BASIS OF FACTS PRESENTED TO THE GRAND JURY,

            2   TO ENABLE HIM TO PLEAD JEOPARDY AGAINST A LATER PROSECUTION AND

            3   TO INFORM THE COURT OF THE FACTS ALLEGED SO THAT THE COURT CAN

            4   DETERMINE THE SUFFICIENCY OF THE CHARGE.

            5              SO IF THE FACTS IN THE INDICTMENT AS ALLEGED ARE NOT

            6   ENOUGH FOR THE COURT TO DECIDE IS AN IP ADDRESS PROPERTY, AND

            7   AT THIS POINT THEY'RE NOT BECAUSE THE INDICTMENT DOES NOT

            8   EXPLAIN WHAT AN IP ADDRESS REALLY IS; IT CERTAINLY DOESN'T

            9   ADDRESS ANY FACTS THAT WOULD SATISFY THE PROPERTY AS THEY CLAIM

           10   APPLIES WHICH IS THE THREE-PART TEST IN KREMEN; IF NONE OF

           11   THOSE FACTS ARE ALLEGED, THEN IT CAN'T BE THAT THE COURT

           12   DOESN'T GET TO DECIDE THE ISSUE.      IT MEANS THAT THE COURT

           13   EITHER MUST HEAR UNDISPUTED FACTS TO ALLOW THE COURT TO MAKE

           14   THIS DECISION OR THE COURT MUST DISMISS THE INDICTMENT FOR

13:37:08 15     INSUFFICIENCY.    SO EITHER WAY, THE WIRE FRAUD CHARGES HAVE TO

           16   BE DISMISSED UNDER EITHER OF THE RULE 12 PROCEDURES.

           17              I WANT TO ADDRESS OTHER POINTS BUT I --

           18              THE COURT:    ALL RIGHT.   LET ME HEAR FROM THE

           19   GOVERNMENT WITH RESPECT TO UNDER WHAT CIRCUMSTANCES, IF ANY,

           20   THE COURT COULD DIRECT AN ADDITIONAL RECORD TO BE DEVELOPED

           21   WITH RESPECT TO ARIN AS TO THE AGREEMENTS THAT -- WELL, I GUESS

           22   PRE-1997 THERE WEREN'T AGREEMENTS -- BUT THE UNDERSTANDINGS

           23   THAT EXISTED AS TO WHAT RIGHTS WERE CONFERRED AND WHAT

           24   OBLIGATIONS ALSO EXISTED BY BEING CONFERRED THESE IP ADDRESS

           25   RIGHTS.




                                                                                       24
                                           25
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1820 Page 27 of 102




13:38:22    1              MS. FEVE:   YOUR HONOR, ON PAGE FIVE OF OUR BRIEF WE

            2   TALKED ABOUT THE LEGAL STANDARD AND DIRECTED THE COURT TO

            3   SEVERAL DECISIONS -- THE 2002 BOREN DECISION, THE 1996 JENSEN

            4   DECISION AND 1982 BUCKLEY DECISION, ACTUALLY AS WELL INRYCO.

            5   IN ALL OF THOSE DECISIONS, WHAT THE COURTS WERE REALLY ADAMANT

            6   ABOUT IS THAT WE LOOK IN A PRETRIAL MOTION TO DISMISS -- THE

            7   DISTRICT COURT IS BOUND BY THE FOUR CORNERS OF THE INDICTMENT.

            8   THAT WAS BOREN.    AND IN JENSEN, THE QUOTE WAS THE COURT SHOULD

            9   NOT CONSIDER EVIDENCE NOT APPEARING ON THE FACE OF THE

           10   INDICTMENT.   THEY ALSO ADDED IN JENSEN THERE IS NO SUMMARY

           11   JUDGMENT PROCEDURE IN CRIMINAL CASES WHICH IS FUNCTIONALLY WHAT

           12   I BELIEVE THE DEFENDANTS ARE ARGUING FOR.

           13              AND IF WE KEEP GOING AND WE LOOK AT BUCKLEY AND WE

           14   LOOK AT INRYCO, WHAT WE SEE IS THAT CONSISTENTLY THE NINTH

13:39:15 15     CIRCUIT SAYS THAT WHEN YOU BRING A MOTION TO DISMISS THE CHARGE

           16   IT'S BECAUSE YOU HAVE FAILED TO SUFFICIENTLY PLEAD THE CHARGE.

           17   NO ONE IS ARGUING THAT WE INSUFFICIENTLY FAILED TO PLEAD THE

           18   CHARGE.   AND EVEN IF WE LOOK AT SOME OF THE CASES THE

           19   DEFENDANTS HAVE CITED LIKE BONALLO, THE 1988 DECISION NINTH

           20   CIRCUIT DECISION, THEY SAY IF THE INDICTMENT SETS FORTH THE

           21   ELEMENTS OF THE ILLEGAL SCHEME AND THE TIME AND PLACE WHERE THE

           22   WITHDRAWALS OCCURRED -- WHICH IN OUR CASE WOULD BE IF YOU

           23   LOOKED AT THE MANNER AND MEANS -- THE DEFENDANT, THEREFORE,

           24   KNEW OF THE CONDUCT HE WAS BEING ACCUSED OF AND COULD

           25   ADEQUATELY PREPARE A DEFENSE.




                                                                                       25
                                           26
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1821 Page 28 of 102




13:39:47    1              WE HAVE ADEQUATELY ALLEGED THIS, AND AS FAR AS IF WE

            2   ARE GOING TO START LOOKING AT FACTS THAT ARE OUTSIDE OF THE

            3   RECORD, THE ONLY LEGAL AUTHORITY THAT THE DEFENDANTS HAVE PUT

            4   FORWARD FOR THAT POSITION WAS IN THEIR REPLY BRIEF WHICH WE

            5   OBVIOUSLY RECEIVED OVER THE LONG WEEKEND.        I HAVE NOT HAD A

            6   CHANCE TO EXHAUSTIVELY REVIEW IT, RESEARCH THE CASES CITING IT,

            7   BUT THIS -- LET ME PULL UP THE CASE -- THIS 1985 DECISION,

            8   SHORTT ACCOUNTANCY CORPORATION WHICH IS THE FIRST TIME THAT

            9   THEY HAVE RAISED IT --

           10              MS. MUNK:    IT'S ACTUALLY IN THE MOTION AS WELL.

           11              MS. FEVE:    YOUR HONOR, WHAT SHORTT SAYS IS ACTUALLY I

           12   DON'T BELIEVE SO STRONG FOR THEM.       IT SAYS THAT A MOTION

           13   REQUIRING FACTUAL DETERMINATIONS MAY BE DECIDED BEFORE TRIAL

           14   IF, QUOTE, TRIAL OF THE FACTS SURROUNDING THE COMMISSION OF THE

13:40:38 15     ALLEGED OFFENSE WOULD BE OF NO ASSISTANCE IN DETERMINING

           16   VALIDITY OF THE DEFENSE, AND THAT QUOTE IS TO UNITED STATES

           17   VERSUS COVINGTON WHICH IS A 1969 SUPREME COURT DECISION.          THE

           18   NINTH CIRCUIT IN SHORTT ACCOUNTANCY CORP GOES ON TO SAY, IF AN

           19   ISSUE RAISED IN A PRETRIAL MOTION IS NOT ENTIRELY SEGREGABLE

           20   FROM THE EVIDENCE TO BE PRESENTED AT TRIAL BUT ALSO DOES NOT

           21   REQUIRE REVIEW OF A SUBSTANTIAL PORTION OF THAT EVIDENCE, THE

           22   DISTRICT COURT HAS DISCRETION TO DEFER DECISION ON THE MOTION.

           23   SO I BELIEVE --

           24              THE COURT:    DISCRETION TO DEFER UNTIL?

           25              MS. FEVE:    TO DEFER DECISION ON THE MOTION.




                                                                                        26
                                           27
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1822 Page 29 of 102




13:41:13    1               THE COURT:    UNTIL TRIAL?

            2               MS. FEVE:    YES, UNTIL TRIAL, YOUR HONOR.

            3               THE COURT:    DO YOU BELIEVE THAT THIS QUESTION ABOUT

            4   AN IP AND NETBLOCKS CONSTITUTING PROPERTY IS THAT PROPERLY

            5   PRESENTED TO THE JURY FOR CONSIDERATION, OR DO YOU AGREE THAT

            6   IT'S A MATTER OF LAW DETERMINATION?

            7               MS. FEVE:    LOOK, IN AN ABUNDANCE OF CAUTION, I WOULD

            8   ALWAYS ARGUE THAT IT'S A MIXED QUESTION OF FACT AND LAW BECAUSE

            9   HERE WE ARE GOING TO HAVE TO PUT FACTS BEFORE THE COURT

           10   REGARDING THE HISTORY OF ARIN, WHO ARIN IS, WHAT IT IS, WHAT IT

           11   DOESN'T DO, HOW DOES THE INTERNET WORK, WHAT HAVE OTHER CASES

           12   IN DISTRICTS DONE THAT HAVE ADJUDICATED THIS.        AND JUST SO I

           13   CAN MAKE SURE I'M TRACKING THE JUDGE'S ARGUMENT, YOU REFERENCED

           14   A MAGISTRATE JUDGE.      THE MASSACHUSETTS DECISION WE RELIED ON,

13:41:58 15     GLOBAL NAPS, JUDGE ZOBEL IS A DISTRICT JUDGE WHO ISSUED THAT

           16   DECISION.

           17               THE COURT:    YOU'RE CORRECT.

           18               MS. FEVE:    AND IN THERE, SHE CLEARLY SPENT A GREAT

           19   DEAL OF TIME FAMILIARIZING HERSELF WITH IP ADDRESSES WITH HOW

           20   THEY WORKED, WITH WHAT A NETBLOCK IS, WITH HOW VALUABLE THEY

           21   COULD BE, AND IF WE'RE GOING TO HAVE THAT TYPE OF HEARING, THE

           22   DEFENDANTS ARE THE MOVING PARTY WHERE IT'S INCUMBENT UPON THEM

           23   TO FRAME WHY THEY BELIEVE THE FACTS ARE ENTIRELY SEGREGABLE.

           24   WE'RE NOT UNWILLING TO HAVE THE HEARING IF EVERYONE AGREES THE

           25   FACTS ARE ENTIRELY SEGREGABLE AND IF EVERYONE AGREES THAT THIS




                                                                                       27
                                            28
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1823 Page 30 of 102




13:42:39    1   IS NOT GOING TO BE A QUESTION SUBMITTED TO THE JURY.          WE WANT

            2   TO BE EFFICIENT WITH THE COURT'S TIME, AND IF THIS WILL

            3   STREAMLINE THE TRIAL, TO THE EXTENT WE GET TO TRIAL, WE'RE

            4   CERTAINLY OPEN TO DOING IT.        BUT AS FAR AS A MOTION TO DISMISS,

            5   THIS IS NOT THE PROPER WAY TO DO IT, TO SAY THERE ARE A HUNDRED

            6   PAGE THAT YOU CAN JUDICIALLY NOTICE UNDER A VARIETY OF

            7   THEORIES; PARTICULARLY WHERE, AGAIN, THE FCC DOCUMENT THEY RELY

            8   ON SPECIFICALLY SAYS ON ITS FACE THAT IT IS NOT BINDING.

            9              AND SO TO THE EXTENT THAT THE COURT IS CONCERNED THAT

           10   BECAUSE THERE'S A NON-GOVERNMENTAL ORGANIZATION THAT BY ITS OWN

           11   TERMS ARGUES IT HAS CERTAIN POSSESSORY INTERESTS, WE CAN GO

           12   THERE; BUT PART OF WHY I'M SAYING THERE'S CONTEXT FOR ARIN IS

           13   THAT THAT HAS BEEN ARIN'S POSITION.        FOR BETTER OR WORSE, IT

           14   HAS ALSO BEEN A VERY UNSUCCESSFUL POSITION.        ARIN SOUGHT TO

13:43:34 15     BLOCK THE TRANSFER THAT IS THE SUBJECT OF THE GLOBAL NAPS

           16   DECISION ASSERTING THE RIGHTS THAT THE DEFENDANTS NOW QUOTE.

           17   AND THE PARTIES TO THAT TRANSACTION SAID, WE DISAGREE AND WE'RE

           18   GOING TO GO FORWARD AND THREATEN LITIGATION.        AND ULTIMATELY

           19   ARIN BLINKED AND SAID, FINE, WE'LL BLESS THIS TRANSACTION.             BUT

           20   ALL OF THOSE FACTS, ALL OF THAT BACKGROUND, ALL OF THE WAYS IN

           21   WHICH ARIN MAY OR MAY NOT ACTUALLY HAVE THIS RIGHT THAT IT

           22   ASSERTS ARE FAR OUTSIDE THE SCOPE OF THE INDICTMENT.

           23              THE COURT:    I AGREE.

           24              MS. BERNSTEIN:        YOUR HONOR, MAY I RESPOND TO A COUPLE

           25   OF THE POINTS?




                                                                                        28
                                            29
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1824 Page 31 of 102




13:44:18    1                THE COURT:    YES.      WOULD YOU DO ME A FAVOR?   WOULD YOU

            2   PLACE THAT MICROPHONE CLOSER?

            3                MS. BERNSTEIN:        IS THAT BETTER?

            4                THE COURT:    YES.

            5                MS. BERNSTEIN:        THE IDEA THAT THE COURT WOULD BEGIN

            6   CONSIDERING ALL THIS BACKGROUND ABOUT THE PRE-LITIGATION

            7   HISTORY OF THE CASE THE GOVERNMENT IS CITING IS PART OF, I

            8   THINK, THE PROBLEM.       I THINK WE'VE GONE TOO FAR ASTRAY.      NO ONE

            9   IS DISPUTING WHAT THE LEGAL STANDARD IS FOR COURT TO CONSIDER

           10   UNDER RULE 12.    WHAT WE ARE SAYING, THOUGH, IS THAT WHETHER OR

           11   NOT AN IP ADDRESS CONSTITUTES PROPERTY IS PURELY A LEGAL

           12   QUESTION, AND THE GOVERNMENT -- IT'S NOT FOR A JURY

           13   DETERMINATION.    THIS ISN'T SOMETHING WE'D HAVE A SPECIAL

           14   VERDICT FORM AND MAKE THESE SAME ARGUMENTS TO THE JURY.

13:44:50 15                  THE COURT:    WHAT ABOUT A MIXED QUESTION OF LAW AND

           16   FACT?

           17                MS. BERNSTEIN:        I DON'T THINK IT'S THAT EITHER, YOUR

           18   HONOR.   I MEAN, WHETHER OR NOT AN AN IP ADDRESS -- IT'S AN

           19   ISSUE OF STATUTORY CONSTRUCTION WHICH ALSO IMPLICATES THE RULE

           20   OF LENITY.    BUT EVEN IN THE GOVERNMENT'S PLEADING, I WAS STRUCK

           21   ON PAGE SIX HOW THE GOVERNMENT ARGUES IN ITS DISCUSSION OF THE

           22   LEGAL STANDARD THAT WE ALSO HAVE TO TAKE INTO ACCOUNT, QUOTE,

           23   EXISTING REALITIES WHICH INCLUDE COMMON UNDERSTANDINGS OF IP

           24   ADDRESSES AND DOMAIN NAMES.          I THINK THE GOVERNMENT TOOK THAT

           25   POSITION BECAUSE THEY WANTED TO DISCUSS DOMAIN NAMES AND




                                                                                         29
                                              30
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1825 Page 32 of 102




13:45:26    1   ANALOGIZE DOMAIN NAMES.     NOW THE GOVERNMENT IS SEEMINGLY TAKING

            2   THE POSITION THAT THIS IS NOT A QUOTE, UNQUOTE, EXISTING

            3   REALITY.   AND THAT FLIP-FLOPPING IS A PROBLEM AND HAS BEEN A

            4   PROBLEM THAT PLAGUED EVERY MOTION IN EVERY STAGE OF THIS

            5   PROCEEDING.

            6              HERE, WHAT WE HAVE ARE UNDISPUTED FACTS.        I THINK WE

            7   LAID THOSE OUT PRETTY CLEARLY ON PAGE SIX OF OUR MOTION.

            8   THEY'RE OUTSIDE OF THE INDICTMENT, BUT THEY'RE NOT IN DISPUTE.

            9   UNDER PHILLIPS AND UNDER COVINGTON, THEY ARE THINGS THAT THIS

           10   COURT CAN RELY UPON AS A BASIS FOR AN ORDER TO DISMISS ON THIS

           11   MOTION AND THOSE FACTS ARE THAT, IN SUPPORT OF ITS PROSECUTION,

           12   THE GOVERNMENT SUBMITTED ITS DECLARATION FROM ARIN THAT TOOK

           13   THE POSITION THAT IP ADDRESS ARE NOT PROPERTY; TWO, THAT ARIN

           14   HAS PUBLICLY TAKEN THE POSITION THAT IP ADDRESSES ARE NOT

13:46:11 15     PROPERTY IN VARIOUS DOCUMENTS, PUBLICATIONS AND LEGAL

           16   PROCEEDINGS; THREE, FEDERAL AGENCIES REPEATEDLY AFFIRM THAT IP

           17   ADDRESS ARE NOT PROPERTY AND STATE THAT THEY AGREE WITH ARIN'S

           18   POLICIES; FOUR, THE IP ADDRESS IN THE INDICTMENT ARE LEGACY

           19   THAT WERE NOT EVEN SUBJECT TO A LEGACY REGISTRATION AGREEMENT.

           20   AND THE GOVERNMENT DOESN'T DISPUTE THESE BECAUSE THE ACCURACY

           21   CANNOT BE REASONABLY QUESTIONED.      AND UNDER FEDERAL RULE OF

           22   EVIDENCE 201(C)(2), THE COURT MUST TAKE JUDICIAL NOTICE, AND

           23   THERE IS NOTHING THAT EXEMPTS JUDICIAL NOTICE FROM A MOTION

           24   UNDER RULE 12.

           25              SO TO THE COURT'S EARLIER QUESTION OF WHAT CAN FORM




                                                                                       30
                                           31
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1826 Page 33 of 102




13:46:53    1   THE BASIS OF AN ORDER, IT'S THOSE FACTS.        AND THE GOVERNMENT IS

            2   TRYING TO MUDDY THE WATERS BY SUGGESTING THAT ARIN'S POSITION

            3   HASN'T BEEN SUCCESSFUL IS NEITHER HERE NOR THERE.         IT'S A

            4   POSITION THAT THE GOVERNMENT HAS PROFFERED TO THE COURT,

            5   REPEATEDLY STAKED OUT, AND IF WE'RE NOT GOING TO DISPOSE OF

            6   THIS MOTION ON QUESTION ONE AS TO OUR ARGUMENT THAT IP

            7   ADDRESSES LEGALLY AS A MATTER OF LAW DO NOT CONSTITUTE

            8   PROPERTY, THEN WE GET TO THE ISSUE THAT WAS RAISED BY MY

            9   CO-COUNSEL EARLIER WHICH IS THAT THERE ARE A LOT OF CONFLICTING

           10   POSITIONS THAT ARE BEYOND DISPUTE, AND THIS IS VAGUE.          SO WE'RE

           11   IN ANOTHER REALM UNDER A DIFFERENT SECTION OF RULE 12 FOR

           12   DISMISSAL.

           13                THE COURT:   WELL, THE OTHER ISSUE THAT I FLAGGED, AND

           14   WE HAVEN'T HAD AN OPPORTUNITY TO ADDRESS IS THE QUESTION OF LEW

13:47:40 15     AND TO WHAT EXTENT LEW REQUIRES THAT THE THING OF VALUE, THE

           16   PROPERTY, BE TAKEN FROM THE PERSON WHO WAS THE VICTIM, RIGHT,

           17   THE ISSUE OF CONVERGENCE.        AND I KNOW THE GOVERNMENT HAS SOUGHT

           18   TO DISTINGUISH LEW BASED ON THE FACTS, HAS TRIED TO, IF NOT

           19   DISTINGUISH LEW, TO PERHAPS CALL THE COURT'S ATTENTION TO THE

           20   FACT THAT IT IS AN OUTLIER WITH RESPECT TO HOW COURTS OF APPEAL

           21   HAVE VIEWED THIS; BUT AT THE SAME TIME, FROM WHAT I CAN TELL,

           22   LEW THE STATE OF THE LAW ON THIS QUESTION AT THIS TIME.

           23        LET ME HEAR FROM MS. FEVE WITH RESPECT TO LEW AND WHY

           24   UNDER LEW THE COURT SHOULD NOT FIND THAT AT THIS POINT THE

           25   GOVERNMENT HAS NOT SUFFICIENTLY ALLEGED THE CONVERGENCE BETWEEN




                                                                                       31
                                            32
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1827 Page 34 of 102




13:48:47    1   THE FALSE REPRESENTATION AND THE INDIVIDUAL WHO WAS THE

            2   VICTIM.

            3              MS. FEVE:    YOUR HONOR, SO I CAN TRACK, WHEN YOU SAY

            4   "CONVERGENCE" -- I KNOW THE DEFENDANTS' MOTION CHALLENGED THE

            5   MATERIALITY.    THAT WAS MY UNDERSTANDING OF HOW THEY WERE

            6   FRAMING IT.

            7              THE COURT:    WHICH I THINK IS ADDITIONAL ARGUMENT --

            8              MS. FEVE:    JUST SO I'M TRACKING, WHAT DO YOU MEAN BY

            9   "CONVERGENCE" THEN?

           10              THE COURT:    SO AS I UNDERSTAND LEW, IT PROVIDES THAT

           11   IT'S NECESSARY FOR THE GOVERNMENT TO PROVE THAT THE DEFENDANT

           12   OBTAINED MONEY OR PROPERTY FROM THE VICTIM OF THE DECEIT.          SO

           13   HERE, AS I UNDERSTAND IT, YOU'RE SAYING THAT THE VICTIM OF THE

           14   DECEIT IS THE HOSTING COMPANY; IS THAT WHAT YOU'RE SAYING?

13:49:29 15                MS. FEVE:    SO YOUR HONOR, THIS IS WHERE I WANT TO BE

           16   CAREFUL BECAUSE THERE ARE SERIOUS ALLEGATIONS ABOUT USING THE

           17   WORD "VICTIM" IN THE CONTEXT OF THE CONFIDENTIAL SOURCE

           18   LITIGATION.    WHEN WE'RE LOOKING AT THE MOTION TO DISMISS THE

           19   WIRE FRAUD CHARGE, I'M LOOKING AT "VICTIM" PURELY FOR -- BY THE

           20   WAY, "VICTIM" IS NOT ONE OF THE ELEMENTS WE HAVE TO PLEAD IN

           21   THE WIRE FRAUD CHARGE.     SO I'M TRYING TO MAKE SURE I TRACK IT,

           22   AND I WANT TO MAKE IT CLEAR THAT THE GOVERNMENT IS MINDFUL THAT

           23   HOW WE DISCUSS A VICTIM FOR PURPOSES OF THE WIRE FRAUD STATUTE

           24   IS NOT GOING TO BE THE SAME AS IT IS FOR THE MANDATORY VICTIMS'

           25   RESTITUTION OR THE CRIME VICTIMS' RESTITUTION ACT OR FOR




                                                                                        32
                                           33
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1828 Page 35 of 102




13:50:10    1   PURPOSES OF SENTENCING. SO I DON'T WANT US TO BE SANDBAGGED.

            2   WHICH IS TO SAY, I'M TRYING TO ADDRESS THIS PARTICULAR

            3   ITERATION ABOUT THE COURT'S QUESTION ABOUT "VICTIM."          AND

            4   AGAIN, LOOKING AT THE FRAUD STATUTE, WE HAVE PROPERLY PLEAD THE

            5   STATUTE, AND THERE'S NOTHING IN LEW THAT REQUIRES US TO PLEAD A

            6   CAUSALITY OR DIRECTIONALITY THAT I UNDERSTAND IT TO BE STATING

            7   AND THAT'S CERTAINLY NOT WHAT THE NINTH CIRCUIT MODEL JURY

            8   INSTRUCTION HOLD.

            9              SO KIND OF DIGGING DOWN INTO THE COURT'S CONCERN WITH

           10   WHAT I THINK YOU'RE EQUATING WITH CONVERGENCE, IF I'M NOT

           11   MISTAKEN, THE SECTION OF LEW THAT THE PARTIES ARE RELYING ON IS

           12   ON PAGE 221 UNDER CAPTIONS ENTITLED DISCUSSION ONE, MAIL FRAUD.

           13   AND IT SAYS, SEVERAL PARAGRAPHS DOWN WHERE IT SAYS, WHILE IT IS

           14   TRUE THAT AFTER MCNALLY THE ELEMENTS OF MAIL FRAUD REMAIN

13:51:08 15     UNCHANGED EXCEPT THE INTENT OF THE SCHEME MUST BE TO OBTAIN

           16   MONEY OR PROPERTY, THE COURT MADE IT CLEAR -- AND THIS IS

           17   REFERRING TO MCNALLY, SUPREME COURT -- THAT THE INTENT MUST BE

           18   TO OBTAIN MONEY OR PROPERTY FROM THE ONE WHO IS DECEIVED,

           19   QUOTE, THE WORDS TO DEFRAUD COMMONLY REFERRED TO WRONGING ONE

           20   IN HIS PROPERTY RIGHTS BY DISHONEST METHODS OR SCHEMES AND

           21   USUALLY SIGNIFY THE DEPRIVATION OF SOMETHING OF VALUE BY TRICK,

           22   DECEIT, CHICANE OR OVERREACHING.      I OMITTED THE INTERNAL

           23   QUOTES, BUT THE INTERNAL QUOTES, AS THE CITATION IN LEW MAKES

           24   CLEAR ARE TO HAMMERSCHMIDT.      SO IF WE ACTUALLY TURN TO MCNALLY

           25   AND THE PRECISE CITATION THAT LEW IS RELYING ON, IT IS ON PAGE




                                                                                       33
                                           34
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1829 Page 36 of 102




13:51:45    1   358 OF THE MCNALLY DECISION, AND WE KNOW EXACTLY WHERE TO GO

            2   BECAUSE WE KNOW IT'S WHERE MCNALLY IS DIRECTLY CITING

            3   HAMMERSCHMIDT AND THAT PARAGRAPH, WHICH IF YOU HAVE A WESTLAW

            4   COPY IS GOING TO HAVE THE BOLD 1 NEXT TO IT, BEGINS:          AS THE

            5   COURT LONG AGO STATED, HOWEVER, THE WORDS, QUOTE, TO DEFRAUD,

            6   END QUOTE, COMMONLY REFER TO WRONGING ONE IN HIS PROPERTY

            7   RIGHTS BY DISHONEST METHODS OR SCHEMES, AND QUOTE, AND USUALLY

            8   SIGNIFY THE DEPRAVATION OF SOMETHING OF VALUE BY TRICK, DECEIT,

            9   CHICANE OR OVERREACHING.        AND THAT'S THE ENTIRETY OF THE QUOTE

           10   AND REFERENCE TO HAMMERSCHMIDT.       WHAT'S NOTABLE HERE IS THAT AT

           11   NO POINT DOES MCNALLY INTRODUCE THIS NEW ELEMENT OF BUT, LIKE,

           12   WHO YOU HAVE TO DIRECT THE DECEIT AT.

           13                AND I BELIEVE IN LOOKING AT LEW AND LOOKING AT LEW'S

           14   INTERPRETATION OF THIS PARTICULAR QUOTE FROM MCNALLY THAT THE

13:52:41 15     NINTH CIRCUIT'S ALI DECISION IS INSTRUCTIVE BECAUSE THERE ALI

           16   SPENT CONSIDERABLE TIME DISCUSSING MCNALLY, CARPENTER,

           17   PASQUANTINO WHICH FORM THIS QUAD OF SUPREME COURT CASES GETTING

           18   INTO THE MEAT OF WHAT DOES MONEY OR PROPERTY MEAN FOR PURPOSES

           19   OF MAIL OR WIRE OR BANK FRAUD STATUTES.        AND HERE WHAT THEY

           20   REALLY EMPHASIZE IS THIS QUOTE FROM CLEVELAND THAT THE RIGHT TO

           21   PAYMENT DEPENDS ON, QUOTE, PROPERTY IN THE HANDS OF THE VICTIM,

           22   END QUOTE.    AND WHAT WE SEE IN MANY OF THESE DECISIONS,

           23   PARTICULARLY I BELIEVE IN JUDGE GINSBURG'S DECISION IN

           24   PASQUANTINO, BUT ALSO IN CLEVELAND, IS THAT IN ASSESSING

           25   WHETHER OR NOT SOMETHING IS PROPERTY DEPENDS ON WHO IS THE




                                                                                       34
                                           35
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1830 Page 37 of 102




13:53:29    1   PROPERTY HOLDER BECAUSE A LICENSE ISSUED BY THE GOVERNMENT IS

            2   NOT PROPERTY, BUT A LICENSE HELD BY AN INDIVIDUAL IS.

            3               AND THIS IS PART OF WHY WE KEEP SEEING THROUGHOUT THE

            4   CASE LAW THIS PHRASE WHICH ALI'S QUOTE FROM CLEVELAND OF

            5   PROPERTY IN THE HANDS OF THE VICTIM, LOOKING AT WHO IS THE

            6   HOLDER OF THE PROPERTY INTEREST TO ASSESS WHETHER OR NOT THAT

            7   PROPERTY INTEREST IS COGNIZABLE UNDER THE FRAUD STATUTES.          AND

            8   THAT IS ONE OF THE REASONS, YOUR HONOR, WHY WE BELIEVE LEW IS

            9   DISTINGUISHABLE BECAUSE FIRST AND FOREMOST, IF YOU LOOK JUST AT

           10   THE PARAGRAPH AFTER THE ONE I READ TO YOU THE NEXT LINE SAYS,

           11   THIS CASE IS INDISTINGUISHABLE FROM MCNALLY.        IN MCNALLY, AS

           12   HERE, THE DEFENDANTS DID OBTAIN MONEY IN CONNECTION WITH THE

           13   WRONGDOING TOWARD THE GOVERNMENT.

           14               AGAIN, WHAT LEW IS SAYING IS JUST LIKE IN CLEVELAND

13:54:22 15     AND THE SIMILAR DECISIONS WHERE THE FRAUDULENT

           16   MISREPRESENTATION IS DIRECTED TO THE GOVERNMENT AND THE THING

           17   OBTAINED FROM THE GOVERNMENT IS ARGUABLY OR ARGUABLY NOT

           18   PROPERTY, THAT WHAT WE SEE THE COURT ADDRESSING REPEATEDLY IS

           19   DOES THIS THING QUALIFY AS PROPERTY WHEN HELD BY THE

           20   GOVERNMENT; AND DISTINGUISHING, SAYING, YES, WELL, THE LICENSE

           21   COULD BE PROPERTY IF HELD BY A PRIVATE PARTY -- THAT'S WHAT WE

           22   SEE IN CLEVELAND -- BUT NOT IF IT'S HELD BY THE GOVERNMENT.

           23   BUT PASQUANTINO GOES ONE STEP FURTHER AND IT SAYS ACTUALLY

           24   BEING THE GOVERNMENT ISN'T ENOUGH; IT CAN STILL BE A PROPERTY

           25   INTEREST.   THE QUESTION IS, IS IT A REGULATORY INTEREST LIKE A




                                                                                       35
                                           36
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1831 Page 38 of 102




13:55:03    1   LICENSE OR IS IT A REVENUE INTEREST LIKE ANTICIPATED TAX

            2   PROCEEDS.   THAT'S WHY IN PASQUANTINO, UNLIKE IN CLEVELAND, THE

            3   SUPREME COURT ACTUALLY DOES RECOGNIZE A PROPERTY RIGHT, BUT

            4   WHAT WE SEE IN THIS RECITATION IN MCNALLY AND THIS EXPRESS

            5   INVOCATION OF MCNALLY WHERE THE NINTH CIRCUIT SAYS THERE IS NO

            6   DAYLIGHT BETWEEN US AND MCNALLY IS BECAUSE WE ARE ONLY

            7   ANALYZING WRONGDOING DIRECTED TOWARD THE GOVERNMENT.

            8                 AND I BELIEVE THAT IF YOU UNDERSTAND THAT, THAT IS

            9   WHY IN THE HANDS OF SOMEONE IS TO SAY THEY ARE REFERENCING ALL

           10   OF THESE CASES TO SAY, IS A VISA IN THE HANDS OF THE GOVERNMENT

           11   PROPERTY?   NO.    COULD IT BE PROPERTY IN THE HANDS OF A PRIVATE

           12   PARTY?   YES, BUT WE ONLY ADDRESS FOR PURPOSES OF THE FACTS

           13   BEFORE US WHETHER OR NOT IT'S PROPERTY IN THE HANDS OF THE

           14   GOVERNMENT.    THAT'S WHY, YOUR HONOR, WE THINK IT'S

13:55:52 15     DISTINGUISHABLE.     WE ALSO THINK IT'S INSTRUCTIVE THAT JUDGE

           16   KAGAN'S DECISION IN LOUGHRIN DIRECTLY ADDRESSES THIS ISSUE, IS

           17   ALSO DISPOSITIVE AND CERTAINLY CONTROLLING ON THIS COURT, AND

           18   THAT THERE THE FACTS WERE A DEFENDANT PRESENTED FRAUDULENT

           19   CHECKS TO TARGET.     TARGET HONORED THE CHECKS, LET THE DEFENDANT

           20   USE THEM TO BUY THINGS.     THE DEFENDANT THEN LEFT THE STORE,

           21   THEN PROMPTLY TURNED AROUND, CAME BACK, RETURNED THEM AND GOT

           22   THE RETURN FOR CASH.     THEN JUDGE KAGAN GOES THROUGH THIS

           23   LENGTHY DISCUSSION OF WHETHER OR NOT IT IS FATAL TO THE CHARGE

           24   THAT THE MISREPRESENTATION WAS MADE TO TARGET AND NOT TO THE

           25   BANK BECAUSE THE DEFENDANT WAS CHARGED WITH BANK FRAUD.




                                                                                       36
                                           37
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1832 Page 39 of 102




13:56:39    1   ULTIMATELY, WHAT SHE SAID IS THAT'S OKAY.

            2              AND LET ME PULL UP THE DECISION SO I GET THE RIGHT

            3   QUOTE FOR YOU, YOUR HONOR.       BUT SHE SPECIFICALLY ADDRESSES THE

            4   SITUATION WHERE THIRD PARTIES ARE HOLDING THE PROPERTY FOR

            5   ANOTHER AND WHETHER OR NOT UNDER DEFENDANT'S ARGUMENT THAT IS

            6   SOMEHOW FATAL AND BASICALLY SAYS THAT CAN'T BE THE CASE, AND IN

            7   FACT, IT ISN'T BECAUSE THAT'S WHAT THE DECISION REACHES.          BUT

            8   LET ME JUST PULL IT UP.     SO IF WE LOOK AT -- IT'S PAGE 357, AND

            9   IF YOU'RE LOOKING AT THE ACTUAL DECISION IT WILL HAVE THE HEAD

           10   NOTE FOR FOUR, WHERE SHE SAYS THE TEXT OF THE BANK FRAUD

           11   STATUTE PRECLUDES LOUGHRIN'S ARGUMENT.       THE CLAUSE FOCUSES

           12   FIRST ON THE SCHEME'S GOAL, OBTAINING BANK PROPERTY, AND

           13   SECOND, ON THE SCHEME'S MEANS, A FALSE REPRESENTATION.

           14              IN THE SAME PARAGRAPH SHE SAYS, BUT NOTHING IN THE

13:57:36 15     CLAUSE ADDITIONALLY DEMANDS THAT A DEFENDANT HAVE A SPECIFIC

           16   INTENT TO DECEIVE A BANK.       IN PARTICULAR, THE CLAUSE COVERS

           17   PROPERTY OWNED BY THE BANK BUT IN SOMEONE ELSE'S CUSTODY AND

           18   CONTROL, SAY, A HOME THAT THE BANK ENTRUSTED TO A REAL ESTATE

           19   COMPANY AFTER FORECLOSURE; THUS, A PERSON VIOLATES THE BANK

           20   FRAUD'S PLAIN TEXT BY DECEIVING A NON-BANK CUSTODIAN INTO

           21   GIVING UP BANK PROPERTY THAT IT HOLDS.       THERE IS NO WAY TO

           22   SQUARE THE ARGUMENT BEING SUBMITTED TO THE COURT WITH JUSTICE

           23   KAGAN'S DECISION IN LOUGHRIN.       AND IMPORTANTLY, ONE PLACE ON

           24   WHICH THE PARTIES HAVE FULL AGREEMENT IS THAT THE MAIL FRAUD,

           25   THE BANK FRAUD AND THE WIRE FRAUD CASES ARE ALL PRECEDENTIAL




                                                                                        37
                                           38
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1833 Page 40 of 102




13:58:21    1   AND INFORMATIVE WITH RESPECT TO ONE ANOTHER.

            2              THAT IS WHY WE GIVE SO MUCH WEIGHT AND DO NOT SIT

            3   HERE AND SAY, WELL, THAT WAS A MAIL FRAUD STATUTE, THIS IS A

            4   BANK FRAUD STATUTE, THIS IS WHY THEY'RE DISTINGUISHABLE.          WE

            5   UNDERSTAND THAT AS A BODY OF LAW WE ARE TO TREAT THEM AS HAVING

            6   VERY LITTLE DAYLIGHT BETWEEN THEM.       SO THAT IS WHY I SAY IF YOU

            7   ACTUALLY READ LEW AND THE CITATION IT RELIES ON IN MCNALLY, IF

            8   YOU GIVE CREDENCE TO THE FACT THAT THE NINTH CIRCUIT PANEL IN

            9   LEW FOUND THAT THERE WAS NO DISTINGUISHING FACTUAL

           10   CIRCUMSTANCES BETWEEN LEW AND MCNALLY, AND IF YOU APPRECIATE

           11   THAT OUR SITUATION IS DISTINGUISHABLE FROM MCNALLY BECAUSE

           12   THERE IS NO ARGUMENT THAT THERE WAS ANY FRAUDULENT

           13   MISREPRESENTATION DIRECTED TO THE GOVERNMENT, AND WHEN YOU LOOK

           14   AT THE MCNALLY LINE OF CASES, THAT IS THE HALLMARK OF MCNALLY.

13:59:09 15                WE ARE IN CARPENTER TERRITORY BECAUSE AT NO POINT IS

           16   ANYONE ARGUING THAT THE GOVERNMENT WAS DECEIVED OR WAS SOMEHOW

           17   A PARTY OR AN ACTOR TO DECEIT.      THE GOVERNMENT IS NOT PART OF

           18   THE FRAUDULENT SCHEME.     AND THAT IS WHY OUR CASE IS MORE, IS

           19   BETTER ADDRESSED UNDER CARPENTER AND ITS PROGENY AND NOT UNDER

           20   THE MCNALLY LINE OF CASES.      BUT FINALLY, EVEN IF YOU WERE TO

           21   LOOK AT THIS LEW AND THIS DECISION FROM THE NINTH CIRCUIT, WE

           22   ARE BOUND BY THE 2014 SUPREME COURT DECISION IN LOUGHRIN.

           23              SO FOR THOSE REASONS, YOUR HONOR, THAT IS WHY,

           24   FALLING BACK ON MY ORIGINAL POSITION WHICH IS THE GOVERNMENT

           25   HAS PROPERLY PLEAD MATERIALITY.      IF YOU LOOK AT THE FACE OF THE




                                                                                       38
                                           39
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1834 Page 41 of 102




13:59:54    1   INDICTMENT, ON THE FACE OF THE INDICTMENT, THERE IS NO ARGUMENT

            2   THAT THERE IS A DEFECT IN THE PLEADING.        TO THE EXTENT

            3   THE DEFENDANTS WOULD LIKE MORE SPECIFICITY, THEY HAVE FILED A

            4   MOTION FOR A BILL OF PARTICULARS THAT THE COURT HAS ALREADY

            5   ADJUDICATED, AND THAT IS ONE OF THE REASONS WHY THE PROPER

            6   RESPONSE THERE IS TO SAY, DO YOU KNOW WHAT THE ELEMENTS ARE?

            7   YES.   HAVE WE GIVEN VOLUMINOUS DISCOVERY?       YES.   HAVE WE TOLD

            8   THE DEFENDANTS AS OF NOVEMBER 2018 WHEN WE DID OUR FIRST ROUND

            9   OF PRODUCTION, HERE ARE ALL OF THE GRAND JURY EXHIBITS THAT

           10   WERE SUBMITTED TO THE GRAND JURY WITH REGARD TO SPECIFICITY,

           11   WITH REGARD TO DETAILS, WITH REGARD TO QUESTIONS ABOUT WHAT THE

           12   FACTS ARE, WE MADE THOSE GRAND JURY EXHIBITS WITHIN WEEKS OF

           13   THEIR ARREST.    THEY'VE HAD OVER A YEAR TO REVIEW THEM.        AND IF

           14   THEY LOOK AT THEM CLOSELY, THEY'LL SEE IN GRAND JURY EXHIBIT

14:00:41 15     68, IN GRAND JURY EXHIBIT 69, THAT WHAT THEY WILL SEE IS THERE

           16   ARE LOA'S AND THEN --

           17                MR. JONES:   OBJECTION, YOUR HONOR.    I'M SORRY.    THIS

           18   HAS NOTHING TO DO WITH THE MOTION HERE.        WE'RE GETTING INTO

           19   ARGUMENT THAT HAS NOTHING TO DO WITH THIS MOTION.         I'LL OBJECT

           20   TO COUNSEL DIVERGING THE COURT EVEN FURTHER OFF THE POINT.             THE

           21   COURT ASKED A SIMPLE QUESTION AND COUNSEL HAS NOT ANSWERED A

           22   SIMPLE QUESTION, NOT ONE OF THE SIMPLE QUESTIONS YOU'VE ASKED

           23   HER.

           24                THE COURT:   THANK YOU, MR. JONES.    THE OBJECTION IS

           25   OVERRULED.    TO THE EXTENT THAT AT SOME POINT I CONCLUDE THAT




                                                                                        39
                                            40
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1835 Page 42 of 102




14:01:13    1   WHAT'S BEEN PROVIDED ISN'T EITHER SALIENT OR HELPFUL, I'LL LET

            2   YOU KNOW.   BUT AT THIS POINT, LET ME HEAR FROM THE DEFENSE WITH

            3   RESPECT TO LOUGHRIN AND WHETHER OR NOT LOUGHRIN DOES WHAT MS.

            4   FEVE ASSERTS THAT IT DOES, THAT IT SOMEHOW OR ANOTHER, IF NOT

            5   AMENDS IT, PROVIDES FURTHER NUANCE AS TO HOW THE COURT SHOULD

            6   REVIEW THE LEW CASE.     WHO WOULD LIKE TO TAKE UP THE EXCHANGE?

            7               MS. RIM:   I'M GOING TO SPECIFICALLY ADDRESS LOUGHRIN.

            8   THEN I'LL ALLOW MS. MUNK TO ADDRESS THE REST OF THE COURT'S

            9   INQUIRY ABOUT LEW.     SO LOUGHRIN IS A RECENT SUPREME COURT CASE

           10   ABOUT THE BANK FRAUD STATUTE WHICH IS SLIGHTLY DIFFERENT.          THE

           11   COURT DISCUSSES THE ACTUAL TEXT OF THE STATUTE, AND THERE'S A

           12   DISTINCTION BETWEEN DEFRAUDING A BANK AND THEN THE STATUTE OF

           13   WIRE FRAUD WHICH CRIMINALIZES TAKING PROPERTY FROM ANYONE BY

           14   MEANS OF DECEIT.     AND I THINK THAT THE KEY DISTINCTION HERE IS

14:02:25 15     THE DIFFERENCE BETWEEN A FALSE STATEMENT SLASH

           16   MISREPRESENTATION AND DECEIT.      IT'S ACTUALLY, LOUGHRIN IS NOT

           17   INCONSISTENT WITH LEW.     IT'S NOT INCONSISTENT WITH NINTH

           18   CIRCUIT LAW.   LOUGHRIN SIMPLY STATES WHAT OTHER NINTH CIRCUIT

           19   DECISIONS HAVE STATED WHICH IS THAT IN ORDER TO DECEIVE

           20   SOMEBODY YOU DON'T HAVE TO HAVE MADE THE MISREPRESENTATION TO

           21   THEM DIRECTLY.

           22               SO IN THE EXAMPLE THAT THE GOVERNMENT DISCUSSED

           23   REGARDING THE FACTS IN LOUGHRIN, AND THE DEFENDANT HAD PROVIDED

           24   A CHECK TO TARGET INSTEAD OF THE BANK, AND THE DECEIT IN THE

           25   CHECK WAS DIRECTLY GIVEN TO TARGET.       BUT THAT DOESN'T MEAN THAT




                                                                                       40
                                           41
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1836 Page 43 of 102




14:03:04    1   THE BANK WAS NOT THE TARGET -- SORRY, NO PUN INTENDED -- WAS

            2   NOT THE TARGET OF THE DEFENDANT'S DECEIT.        THE DEFENDANT KNEW

            3   THAT THE BANK WOULD HAVE TO, WOULD RELY ON WHATEVER INFORMATION

            4   IT WAS GOING TO RECEIVE FROM TARGET.       AND SO THAT'S ACTUALLY

            5   NOT DIFFERENT FROM OTHER NINTH CIRCUIT CASE THAT'S HAVE

            6   DISCUSSED THIS ISSUE.     THE CASE, US V. ALI, REGARDING MICROSOFT

            7   TALKS ABOUT THIS AND TALKS ABOUT THIS SPECIFICALLY WITH RESPECT

            8   TO LEW.   THE CASE HELD THAT IT DIDN'T OVERRULE LEW. IT SAID

            9   THAT IN THAT CASE ALSO THE DEFENDANTS HAD NOT MADE A DIRECT

           10   MISREPRESENTATION TO MICROSOFT; THEY HAD MADE A

           11   MISREPRESENTATION TO THE PEOPLE THAT PURCHASED MICROSOFT RETAIL

           12   STORES FROM.    AND ALI SAID IT DOESN'T MAKE A DIFFERENCE BECAUSE

           13   YOU WERE STILL TARGETING THE DECEIT TOWARDS MICROSOFT.

           14                THAT'S THE DISTINCTION HERE, YOUR HONOR.      THE QUOTE,

14:04:04 15     UNQUOTE, VICTIM WHO OWNED THE PROPERTY, THE ALLEGED PROPERTY

           16   HERE WHICH IS AN IP ADDRESS, ARE THE LEGACY HOLDERS OF THESE

           17   NETBLOCKS.    AND THERE'S NO ALLEGATION IN THE INDICTMENT, NOR IN

           18   FACT OR IN ANY OTHER EVIDENCE THAT THE DEFENDANTS KNEW THESE

           19   LEGACY HOLDERS WERE STILL IN EXISTENCE OR WERE TARGETING THEM

           20   AS THE OBJECT OF THEIR DECEIT.      AND THAT BEGS THE QUESTION AS

           21   TO WHETHER THEY WERE DECEIVING ANYONE AT ALL BECAUSE, BRINGING

           22   IT BACK FULL CIRCLE TO MATERIALITY, IT'S NOT CLEAR THAT THE

           23   HOSTING COMPANY THAT RECEIVED THE LOA BELIEVED IT WAS AUTHENTIC

           24   OR WAS DECEIVED.

           25                BUT I DON'T WANT TO GET OFF TRACK.     THAT'S THE




                                                                                       41
                                           42
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1837 Page 44 of 102




14:04:44    1   DIFFERENCE BETWEEN LOUGHRIN AND LEW WHICH IS THAT ONE IS

            2   TALKING ABOUT THE MEANS OF A DECEIT WHICH IS AN ACTUAL

            3   AFFIRMATIVE STATEMENT DIRECTLY TO THE PERSON OR ENTITY WHERE

            4   THE PROPERTY IS COMING FROM WHICH IS DISTINCT FROM BEING THE

            5   TARGET OF DECEIT ITSELF WHICH DOES NOT REQUIRE A FALSE

            6   STATEMENT DIRECTLY TO THAT PERSON, AND I CAN RESTATE THAT IF IT

            7   WAS CONFUSING.

            8               THE COURT:    SO WAS THE FOCUSING OF LOUGHRIN

            9   MATERIALITY OR THE ELEMENT OF INTENT TO DEFRAUD THE BANK?

           10               MS. RIM:    I BELIEVE THE ELEMENT -- I MEAN, IT'S NOT

           11   AN ELEMENT AS IN A PHRASE SPECIFICALLY IN THE STATUTE.

           12   ACTUALLY, LET ME TAKE THAT BACK.      THE PHRASE IS, BY MEANS OF.

           13   YOU HAVE TO HAVE OBTAINED THE PROPERTY BY MEANS OF DECEIT.

           14   THIS IS WHAT'S STATED IN THE NINTH CIRCUIT JURY INSTRUCTIONS ON

14:05:38 15     WIRE FRAUD AS WELL; THIS IS THE SAME FOR BANK FRAUD.          IT'S NOT

           16   BY MEANS OF A FALSE STATEMENT OR MISREPRESENTATION ONLY.          IT'S

           17   BY MEANS OF DECEIT, CHICANERY, AN INTENT TO DECEIVE AND CHEAT

           18   SOMEBODY.   THAT DECEIT AND THAT INTENT TO DECEIVE HAS TO BE

           19   TARGETED AT THE ENTITY OR PERSON WHOSE PROPERTY IS THE OBJECT

           20   OF THE FRAUD AND IS GOING TO BE DEPRIVED OF THAT PROPERTY OR

           21   OBJECT.

           22               MS. MUNK:    AND YOUR HONOR, I WILL ADDRESS LEW.      THE

           23   COURT IS CORRECT THAT LEW IS BINDING ON THIS COURT.         IT IS GOOD

           24   LAW, AND I THINK IT'S VERY CLEAR THE GOVERNMENT KNOWS THEY'RE

           25   GOING TO LOSE UNDER LEW; SO THEY'RE TRYING TO BACK PEDAL AND




                                                                                        42
                                            43
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1838 Page 45 of 102




14:06:24    1   TRY TO MAKE ALL THESE DISTINGUISHING THINGS THAT ACTUALLY DON'T

            2   EXIST.   I THOUGHT WHAT MS. FEVE HAD READ TO THE COURT WAS VERY

            3   TELLING BECAUSE THIS IS BINDING LAW ON THIS COURT.         THE COURT

            4   DISCUSSING MCNALLY MADE IT CLEAR THE INTENT MUST BE TO OBTAIN

            5   MONEY OR PROPERTY FROM THE ONE WHO IS DECEIVED.

            6               THEN IT GOES TO SAY:    THE WORDS TO DEFRAUD COMMONLY

            7   REFER TO WRONGING ONE AND HIS PROPERTY RIGHTS BY DISHONEST

            8   METHODS OR SCHEMES.    THIS IS CRUCIAL, YOUR HONOR, BECAUSE

            9   ESSENTIALLY THE GOVERNMENT'S ARGUMENT IS THAT THE IP NETBLOCKS

           10   ARE PROPERTY AND THE OWNER OF THOSE NETBLOCKS WHO HAVE THE

           11   PROPERTY INTEREST IN THOSE NETBLOCKS, THEY ARE THE ORIGINAL IP

           12   HOLDERS, THE LEGACY IP HOLDERS BACK IN THE EARLY '90S.

           13   ACTUALLY, MS. FEVE IN THIS COURT IN APRIL TALKED ABOUT HOW THEY

           14   WOULD BE THE VICTIMS, BUT THERE'S NO ALLEGED DECEIT ON THE IP

14:07:25 15     HOLDERS IN THE INDICTMENT; AND IN FACT, THE GOVERNMENT HAS

           16   NEVER EVEN MADE THAT REPRESENTATION.       THEY MADE THE OPPOSITE.

           17               AND LOOKING AT OUR EXHIBIT "I," IT'S PAGE 29, AND

           18   JUST FOR THE RECORD, YOUR HONOR, EXHIBIT "I" IS I THINK MAYBE

           19   60 PAGES.   IT'S A TRANSCRIPT FROM THE HEARING THAT WE HAD ON

           20   THE CONFIDENTIAL INFORMANT MOTION BACK IN APRIL.         I THINK IT

           21   WAS APRIL 30TH, 2019.     AND THAT'S ONE OF THE REASONS WHY OUR

           22   BRIEFING WAS SO LENGTHY BECAUSE WE WANTED TO PUT THIS HEARING

           23   TRANSCRIPT IN THE RECORD BEFORE THE COURT.        BUT ON PAGE 29,

           24   LINE 4, MS. FEVE TALKS ABOUT:      I THINK THE MOST OBVIOUS VICTIMS

           25   ARE THE INDIVIDUALS WHO ARE THE REGISTRANTS OF THESE IP




                                                                                       43
                                           44
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1839 Page 46 of 102




14:08:14    1   NETBLOCKS WHO HAD THEIR PROPERTY USED WITHOUT THEIR CONSENT.

            2                AND THEN IF YOU GO DOWN A LITTLE BIT MORE AT LINE 13

            3   SHE SAYS:    THEY HAVE BEEN INDIVIDUALS WHOSE IDENTITIES AND

            4   PROPERTIES WERE USED WITHOUT PERMISSION.        THAT IS DIFFERENT

            5   THAN DECEIT.    DECEIT IS INDUCING SOMEBODY TO GET PROPERTY OR

            6   MONEY.   SO WHEN YOU LOOK AT THE INDICTMENT -- ACTUALLY, THE

            7   ONLY, THE ONLY FRAUD ALLEGED IN THE INDICTMENT UNDER THE WIRE

            8   FRAUD COUNTS IS AT PARAGRAPH 6, AND THE ONLY ALLEGED RECIPIENT

            9   OF THAT DECEIT AND FRAUD IS THE HOSTING COMPANIES.         IT SAYS, IT

           10   WAS FURTHER PART OF THE SCHEME AND ARTIFICE TO DEFRAUD THAT THE

           11   DEFENDANTS CREATED AND SENT LETTERS TO INTERNET HOSTING

           12   COMPANIES, FRAUDULENTLY MAKING IT APPEAR THAT THE REGISTRANT OF

           13   THE IP ADDRESS HAD AUTHORIZED THE DEFENDANTS TO USE THE IP

           14   ADDRESSES.    THAT'S ALSO WHAT THE GOVERNMENT ARGUES IN ITS

14:09:13 15     BRIEF.

           16                THE ENTIRE OPPOSITION NEVER TALKS ABOUT THE ORIGINAL

           17   IP HOLDERS BEING DECEIVED OUT OF THEIR PROPERTY.         THERE'S NO

           18   FACTS TO THAT.    THE GOVERNMENT KNOWS THERE'S NO FACTS TO THAT.

           19   THE GOVERNMENT DOESN'T ALLEGE THAT IN THE INDICTMENT.          IT'S NOT

           20   ALLEGED BY THE GOVERNMENT IN COURT.       IN FACT, THE OPPOSITE IS

           21   TRUE, YOUR HONOR.    SO IT'S JUST VERY CLEAR THE INDICTMENT

           22   DOESN'T -- IT FAILS TO STATE AN OFFENSE.        AND I BELIEVE MS.

           23   FEVE EARLIER SAID WE'RE NOT CHALLENGING WHETHER THE INDICTMENT

           24   IS SUFFICIENTLY PLEAD THIS.      THAT'S ALSO INCORRECT.     WE

           25   ABSOLUTELY ARE.    WE REPEATEDLY BRIEFED THAT THE INDICTMENT




                                                                                       44
                                           45
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1840 Page 47 of 102




14:09:52    1   FAILS TO STATE AN OFFENSE, AND IT FAILS TO STATE THAT THE ONE

            2   WHO ACTUALLY HAD THE PROPERTY, THE IP NETBLOCKS, IS THE ONE WHO

            3   IS DECEIVED.

            4               THEY'RE NOT ALLEGING IT.     THE INDICTMENT DOESN'T SAY

            5   THAT.    AND YOUR HONOR IS BOUND BY LEW, AND UNDER LEW, THE

            6   GOVERNMENT LOSES.    THE INDICTMENT FAILS TO STATE AN OFFENSE FOR

            7   WIRE FRAUD BECAUSE THERE'S NO ALLEGATION THAT THE PROPERTY WAS,

            8   THE DECEIT OCCURRED FROM THE ONE WHO HELD THE PROPERTY.          SO I'M

            9   HAPPY TO ANSWER ANY QUESTIONS ON THAT, YOUR HONOR.         BUT I

           10   ACTUALLY THINK UNDER THIS SPECIFIC ISSUE, THE PROPERTY ISSUE, I

           11   UNDERSTAND IS A LITTLE BIT MORE CHALLENGING, BUT THIS IS PRETTY

           12   CLEAR.    AND IF THE COURT DOESN'T EVEN WANT TO DECIDE WHETHER OR

           13   NOT THIS IS PROPERTY, I DON'T THINK THE COURT HAS TO BECAUSE

           14   THE COURT CAN DISMISS UNDER LEW AND I THINK SHOULD DISMISS

14:10:42 15     UNDER LEW BECAUSE THE INDICTMENT FAILS TO STATE AN OFFENSE FOR

           16   WIRE FRAUD.

           17               THE COURT:    ALL RIGHT.   MS. FEVE, YOUR RESPONSE?

           18               MS. FEVE:    YOUR HONOR, THE PARTIES BOTH AGREE THAT

           19   ALI, THE NINTH CIRCUIT 2010 DECISION, IS INSTRUCTIVE.          AND I

           20   APPRECIATE MS. RIM JUST GAVE YOU HER PERSPECTIVE ON IT.          WHAT'S

           21   CHALLENGING FOR THE COURT IS THAT WE ACTUALLY AGREE ON --

           22   THERE'S NO DISPUTE ABOUT THE FACTS OF ALI.        WHAT I DON'T

           23   UNDERSTAND AND I READ DIFFERENTLY IS THAT IN ALI I READ AS

           24   CHALLENGING THEIR ENTIRE PREMISE BECAUSE WHAT HAPPENS IN ALI IS

           25   THE DEFENDANTS SAY, WE DID NOT MISLEAD MICROSOFT, WE DID NOT




                                                                                       45
                                            46
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1841 Page 48 of 102




14:11:23    1   SUBMIT THE MISREPRESENTATION TO THEM.        AND THE NINTH CIRCUIT

            2   SAYS, THAT DOESN'T MATTER.        AND IF THAT ISN'T WHAT MATTERS,

            3   THEN WE'RE CORRECT TO INTERPRET LEW AS REFERENCING MCNALLY AND

            4   ITS DEFINITION OF PROPERTY.

            5               THE COURT:    WALK ME THROUGH THAT AGAIN IN TERMS OF

            6   WHY YOU THINK MCNALLY SOMEHOW OR ANOTHER WATERS DOWN OR --

            7               MS. FEVE:    SURE.    AND WE CAN TIE IT BACK TO MCNALLY

            8   AS WELL.    SO WANTING TO UNDERSTAND LEW I WENT TO WHAT I BELIEVE

            9   -- AND THE DEFENDANTS WILL NO DOUBT CORRECT ME IF I'M WRONG --

           10   IS THE RELEVANT CITATION, AND I UNDERSTOOD THE RELEVANT

           11   CITATION TO BE ON PAGE 221 AND FOR IT TO BE --

           12               THE COURT:    IT'S THE PARAGRAPH THAT BEGINS, WHILE IT

           13   IS TRUE THAT AFTER MCNALLY THE ELEMENTS OF MAIL FRAUD REMAIN

           14   UNCHANGED EXCEPT THAT THE INTENT OF THE SCHEME MUST BE TO

14:12:26 15     OBTAIN MONEY OR PROPERTY, THE COURT MADE IT CLEAR THAT THE

           16   INTENT MUST BE TO OBTAIN MONEY OR PROPERTY FROM THE ONE WHO IS

           17   DECEIVED.

           18               MS. FEVE:    RIGHT.    AND SO HERE THEY ARE DESCRIBING

           19   MCNALLY, AND I DON'T KNOW THAT THEY ARE ACTUALLY REACHING A

           20   DISPOSITIVE QUESTION OF LAW WHICH WOULD BE BINDING ON THE

           21   COURT, BUT AGAIN, I'M LOOKING AT THEIR WORDS AND WHAT THEY ARE

           22   SAYING MCNALLY SAYS; AND SO I TAKE THEIR QUOTE AND I LOOK AT

           23   MCNALLY AND THAT'S ON PAGE 358, BY THEIR OWN TERMS, OF MCNALLY,

           24   AND IT'S EASIER FOR US BECAUSE SINCE THEY ARE QUOTING

           25   HAMMERSCHMIDT WE KNOW EXACTLY WHERE TO GO ON PAGE 358 OF




                                                                                       46
                                            47
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1842 Page 49 of 102




14:13:06    1   MCNALLY, AND WE LOOK AND FIND THE PARAGRAPH.        AGAIN, IT'S HEAD

            2   NOTE NUMBER ONE.    I'M SURE THE COURT HAS IT BEFORE YOU SO I

            3   WON'T READ IT TO YOU AGAIN. BUT I'M LOOKING AT THAT PARAGRAPH

            4   WHERE IT SAYS NOTHING ABOUT THIS NEW AND SOMEHOW ALLEGEDLY

            5   BINDING PRECEDENT THAT YOU CANNOT COMMIT WIRE FRAUD IF YOU DO

            6   NOT DECEIVE THE PROPERTY RIGHTS HOLDER, THE DECEPTION MUST BE

            7   TARGETING THEM.

            8              AND PART OF WHY I THINK ALI SAYS, HEY, WE CAN ALL GET

            9   ALONG AND THIS CAN ALL MAKE SENSE IS THAT THEY ARE REFERENCING

           10   MCNALLY, AND THEY ARE THE ONES WHO ARE DRAWING SIGNIFICANT

           11   INFERENCES AND SPENDING CONSIDERABLE TIME ON THAT PHRASE I

           12   BROUGHT TO THE COURT'S ATTENTION FROM CLEVELAND ABOUT, QUOTE,

           13   PROPERTY IN THE HANDS OF THE VICTIM.       SO THEY SPEND SEVERAL

           14   PARAGRAPHS -- FIRST, THEY KIND OF VERY METHODICALLY GO THROUGH

14:14:05 15     MCNALLY, CARPENTER, CLEVELAND, PASQUANTINO.        AND THEY TALK

           16   ABOUT HOW PASQUANTINO IS SIGNIFICANT BECAUSE IN THAT CASE --

           17              THE COURT:    I GUESS IT TAKES SO LONG TO UNPACK YOUR

           18   VIEW OF MCNALLY THAT I'M HAVING PROBLEMS LATCHING ON TO

           19   SOMETHING FROM MCNALLY THAT WOULD CONVINCE ME THAT THIS

           20   STRAIGHTFORWARD LANGUAGE IN LEW SHOULD BE GIVEN EFFECT.

           21              MS. FEVE:    FIRST, I WOULD SAY 2010 NINTH CIRCUIT

           22   --THAT'S NOT WHAT THE NINTH CIRCUIT SAYS BECAUSE THEY SAID YOU

           23   DID NOT HAVE TO DECEIVE MICROSOFT.       SO IF THEY'RE RIGHT IF LEW

           24   IS BINDING PRECEDENT     --

           25              THE COURT:    I'LL BE FRANK.    I HAVE NOT REVIEWED THE




                                                                                       47
                                              48
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1843 Page 50 of 102




14:14:55    1   MICROSOFT CASE.    I HAVE ABOUT 12 CASES HERE, AND THERE'S A LOT

            2   HERE, AND I WILL LOOK CLOSELY AT MICROSOFT AND SEE WHETHER OR

            3   NOT MICROSOFT, IN FACT, AFFECTS THE CONTINUED EFFECT OF THE LEW

            4   CASE.

            5               MS. FEVE:    ONE OTHER POINT THAT I'M CONCERNED ABOUT

            6   IS THAT THEY MAKE ONE CHALLENGE ON PROPERTY; THEY MAKE ANOTHER

            7   CHALLENGE ON MATERIALITY.        BUT IN THEIR ARGUMENT ABOUT

            8   MATERIALITY, THEY'RE NOT RELYING ON MATERIALITY CASES.          THEY'RE

            9   RELYING ON PROPERTY CASES.

           10               THE COURT:    I'M NOT EVEN ON THE MATERIALITY.

           11               MS. FEVE:    BUT YOUR HONOR, LEW IS THE MATERIALITY

           12   ARGUMENT.   THAT'S THE ONLY MATERIAL ARGUMENT THEY MAKE IN THEIR

           13   BRIEF, UNLESS I'M WRONG.

           14               THE COURT:    I GUESS YOU DESCRIBE IT AS MATERIALITY

14:15:47 15     WHEREAS I'M LOOKING AT IT IN TERMS OF WHAT'S DESCRIBED BY THE

           16   SEVENTH CIRCUIT AS CONVERGENCE, AND THE CONVERGENCE LOOKS AT

           17   THE FALSE STATEMENT, WHERE IT'S DIRECTED; AND WITH RESPECT TO

           18   WHERE IT'S DIRECTED IS THAT THE VICTIM, IS THAT WHERE THE

           19   PERSON ENDED UP LOSING SOMETHING?        AND SO HERE, FROM WHAT I

           20   UNDERSTAND, YOU'RE INDICATING THAT THE FALSE STATEMENT WAS MADE

           21   TO THE HOST, BUT THE PROPERTY INTEREST IS THE ONE FROM THE IP

           22   NETBLOCK OWNER.    AND SO WE HAVE ALL OF THIS SPACE BETWEEN THEM

           23   THAT WE DON'T HAVE THIS CONNECTION, AND UNLIKE SOME OF THE

           24   OTHER CASES EVEN WITH THE TARGET AND THE BANK CASE WHERE YOU

           25   MAYBE DON'T HAVE AN ACTUAL MISREPRESENTATION TO THE BANK, BUT




                                                                                       48
                                            49
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1844 Page 51 of 102




14:16:41    1   CERTAINLY WITH RESPECT TO THE BANK IT IS THE BANK THAT HAS LOST

            2   SOMETHING AS A RESULT OF THE FALSE REPRESENTATION THAT I THINK

            3   IN SOME WAY IS CONSTRUCTIVELY VIEWED AS BEING EXTENDED TO THE

            4   BANK.   HERE, THE PARTY -- NOT THE PARTY -- THE ENTITY THAT HAS

            5   THE STAKE, THAT HAS THE PROPERTY INTEREST IS NOT IN ANY WAY

            6   AFFECTED IN TERMS OF THE FALSE REPRESENTATION BEING DIRECTED AT

            7   THEM.   AND SO I'M JUST TRYING TO WRAP MY HEAD AROUND HOW THESE

            8   CASES SUPPORT YOUR POSITION.

            9               MR. JONES:   IT'S OUR POSITION THAT THEY DO NOT

           10   SUPPORT THE POSITION.

           11               MS. RIM:   MAY I CLARIFY SOMETHING ABOUT THESE CASES?

           12               THE COURT:   YES.

           13               MS. RIM:   I DO AGAIN WANT TO MAKE THE DISTINCTION.

           14   WE'RE NOT ARGUING THAT THERE HAS TO BE CONVERGENCE BETWEEN A

14:17:37 15     FALSE STATEMENT TO THE VICTIM DIRECTLY.        THAT'S NOT WHAT THE

           16   LAW SAYS.   BUT THE DECEIT HAS TO BE DIRECTED AT THE QUOTE,

           17   UNQUOTE, VICTIM.    THAT'S CONSISTENT WITH ALI WHICH IS THE

           18   MICROSOFT CASE, AND LOUGHRIN.      I'LL EXPLAIN WHY.     LOUGHRIN, IF

           19   YOU LOOK AT THE LANGUAGE, I WANT TO SAY, ON 2395 OR 366

           20   DEPENDING ON WHICH STAR YOU'RE LOOKING AT --

           21               THE COURT:   WHAT PAGE AGAIN?

           22               MS. RIM:   ONE STAR 366 OR DOUBLE STAR 2395.       ON

           23   WESTLAW, IT'S PAGE EIGHT, ON THE MIDDLE OF THE RIGHT COLUMN.

           24               THE COURT:   DID YOU SAY 366?

           25               MS. RIM:   366 OR 2395.   I WANT TO DIRECT THE COURT'S




                                                                                       49
                                           50
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1845 Page 52 of 102




14:18:48    1   ATTENTION TO THE SECOND TO THE LAST SENTENCE OF THAT PARAGRAPH

            2   WHICH SAYS, LOUGHRIN'S OWN CRIME AS WE HAVE EXPLAINED IS ONE

            3   SUCH SCHEME BECAUSE HE MADE FALSE STATEMENTS IN THE FORM OF

            4   FORGED AND ALTERED CHECKS THAT A MERCHANT WOULD IN AN ORDINARY

            5   COURSE OF BUSINESS FORWARD TO A BANK FOR A PAYMENT.

            6              AND THAT'S THE SAME AS THE MICROSOFT CASE.         I WILL

            7   JUST SUMMARIZE FOR YOU, YOUR HONOR, BUT BASICALLY IN THAT CASE,

            8   ALI, THE NINTH CIRCUIT NOTED THAT DEFENDANTS HAD MADE

            9   MISREPRESENTATIONS DIRECTLY TO MICROSOFT BEFORE.         WHEN THAT

           10   DIDN'T WORK, THEY WENT THE ROUND ABOUT WAY AND PURCHASED STORES

           11   THAT MICROSOFT HAD GIVEN LICENSE TO SELL THEIR PRODUCTS AT A

           12   DISCOUNT PREVIOUSLY.     THEY DIDN'T INFORM MICROSOFT THAT THESE

           13   DEFENDANTS WHO MICROSOFT HAD REJECTED BEFORE ARE NOW PURCHASING

           14   THOSE STORES.     WHAT THE COURT WAS FINDING, IN BOTH OF THESE

14:19:36 15     CASES, EVEN THOUGH THE MISREPRESENTATION WASN'T STATED DIRECTLY

           16   TO MICROSOFT OR THE BANK, IT WAS INDIRECTLY ESSENTIALLY

           17   CONVEYED TO THEM, OR THE RESULT WAS THAT THERE WAS DECEIT OF

           18   THE BANK AND MICROSOFT EVEN THOUGH THE STATEMENT WAS NOT

           19   DIRECTLY STATED.     SO THAT'S A CRUCIAL POINT BECAUSE WE'RE NOT,

           20   WE DON'T WANT THE COURT TO THINK THAT WE'RE CLAIMING THE LAW IS

           21   SOMETHING DIFFERENT.     YOU'RE GOING TO FIND CASES THAT CLEARLY

           22   STATE THIS.     YOU DON'T HAVE TO HAVE THE FALSE STATEMENT

           23   DIRECTED TOWARDS THE VICTIM.      BUT --

           24              THE COURT:    BUT NOT THE STATEMENT, BUT IN TERMS OF

           25   THE SCHEME THAT IT ENDS UP BEING DIRECTED AT THE VICTIM, AT THE




                                                                                       50
                                           51
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1846 Page 53 of 102




14:20:16    1   HOLDER WHO LOSES SOME PROPERTY OR MONEY.

            2              MS. RIM:   CORRECT.    AND THERE'S NO ALLEGATION HERE

            3   THAT THE LOA, WHICH AGAIN THERE IS A DISPUTE AS TO WHETHER IT

            4   WAS AN INSTRUMENT OF DECEIT, BUT LET'S SAY THAT IT WAS FOR THIS

            5   ARGUMENT, THERE IS NO ALLEGATION THAT BY PROVIDING THE

            6   ALLEGEDLY FORGED LOA TO THE HOSTING COMPANY THAT SOMEHOW IN THE

            7   ORDINARY COURSE OF BUSINESS WOULD HAVE GONE TO THE LEGACY IP

            8   HOLDER OR ASSUMES THAT THE DEFENDANTS EVEN KNEW THE LEGACY IP

            9   HOLDER ORGANIZATIONS WHICH WHICH WERE ALL CORPORATIONS WERE

           10   STILL IN EXISTENCE AT ALL.      SO THAT, IN OUR VIEW, IS A CRUCIAL

           11   DISTINCTION BETWEEN THIS AND LOUGHRIN, FOR EXAMPLE, AND IT'S

           12   WHAT PUTS IT SQUARELY IN THE AMBIT OF LEW.

           13              AND JUST BEYOND THAT, YOUR HONOR, WE'RE MAKING THIS

           14   ARGUMENT UNDER THE ASSUMPTION THAT THE PROVIDING OF THE LOA IS

14:21:11 15     SOMEHOW A MEANS BY WHICH ONE CAN ACQUIRE THE PROPERTY RIGHT,

           16   AND THAT'S ALSO IN DISPUTE BECAUSE PROVIDING THE LOA SIMPLY

           17   ALLOWS A PERSON TO HAVE THAT IP ADDRESS, QUOTE, UNQUOTE,

           18   ANNOUNCED ON THE INTERNET; AND FIRST, IT'S PROBLEMATIC THAT THE

           19   INDICTMENT DOES NOT EXPLAIN WHAT ANNOUNCEMENT IS.         IT'S

           20   PROBLEMATIC THAT EXPLAINING WHAT ANNOUNCEMENT IS WILL PROBABLY

           21   TAKE AN EXPERT.    BUT WHAT'S NOT IN DISPUTE IS THAT THE

           22   ANNOUNCEMENT DOESN'T TRANSFER AN IP ADDRESS FROM ONE PERSON TO

           23   ANOTHER.   IT MAY BE WHAT ALLOWS ONE TO USE AN IP ADDRESS, BUT

           24   THAT IS NOT A TRANSFER OF PROPERTY.       IT'S NOT THE MEANS BY

           25   WHICH SOMEONE OBTAINS PROPERTY.      SO I MEAN THAT'S A SEPARATE




                                                                                       51
                                           52
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1847 Page 54 of 102




14:21:58    1   ISSUE BUT IT'S ALSO -- YOU KNOW, I'LL JUST STOP.           THANK YOU.

            2                THE COURT:   SO IN MICROSOFT, YOU STATED THAT THERE

            3   THE COURT FOUND THAT THIS FALSE REPRESENTATION WAS IN DIRECTLY

            4   CONVEYED TO THE VICTIM WHICH WAS MICRO SOFT.

            5                MS. RIM:   YES.        AND YOU KNOW, LET'S NOT FORGET THAT

            6   FOR WIRE FRAUD IT'S NOT JUST MISREPRESENTATIONS; ONE CAN ALSO

            7   DECEIVE THROUGH OMISSIONS.           WHAT HAPPENED IN THE ALI CASE WAS

            8   THAT DEFENDANTS WERE TRYING TO SELL MICROSOFT SOFTWARE AT THE

            9   TEACHER/STUDENT DISCOUNT, EVEN THOUGH THEY WERE NOT SELLING

           10   THEM TO TEACHERS AND STUDENTS.           AND WHEN MICROSOFT FOUND OUT,

           11   THEY TERMINATED THEIR AGREEMENT WITH THEM.           SO THEN WHAT THE

           12   DEFENDANTS DID IS THEY WENT AND BOUGHT OTHER STORES THAT

           13   ALREADY HAD THAT AGREEMENT, DIDN'T TELL MICROSOFT AND SO

           14   MICROSOFT HAD ALREADY ALLOWED THOSE STORES TO GET

14:22:57 15     STUDENT/TEACHER DISCOUNTS.           THEN THE DEFENDANT CONTINUED TO

           16   SELL THEM WITHOUT INFORMING MICROSOFT, HEY, WE'RE THE SAME

           17   PEOPLE THAT YOU KIND OF CUT OFF BEFORE.           SO THAT'S CLEARLY A

           18   DIFFERENT SITUATION BECAUSE IN THAT SCENARIO, EVEN IF THE

           19   DEFENDANTS ARE NOT STATING A MISREPRESENTATION AFFIRMATIVELY TO

           20   MICROSOFT, THEY ARE CLEARLY TARGETING MICROSOFT AS THE OBJECT

           21   OF DECEIT.

           22                THE COURT:   THAT CORRESPONDS TO LEW TO THE EXTENT

           23   THAT LEW SAYS THE INTENT MUST BE TO OBTAIN MONEY OR PROPERTY

           24   FROM THE ONE WHO IS DECEIVED, AND SO THEN, THERE'S AN INTENT TO

           25   OBTAIN MICROSOFT'S PROPERTY, THAT IS, THEIR SOFTWARE, FROM THE




                                                                                          52
                                               53
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1848 Page 55 of 102




14:23:43    1   ONE WHO IS DECEIVED.     HOW DO YOU RECONCILE THAT LAST PART OF

            2   THAT?

            3              MS. RIM:    YOUR HONOR, THE PROPERTY RIGHT IN LEW WAS

            4   THE ADDITIONAL MONEY THAT MICROSOFT WOULD HAVE BEEN ENTITLED TO

            5   HAD THE SOFTWARE BEEN SOLD AT THE RETAIL VALUE AS OPPOSED TO

            6   THE DISCOUNTED TEACHER/STUDENT VALUE.       SO IT'S NOT THE SOFTWARE

            7   ITSELF THAT WAS THE PROPERTY.      IT WAS THE MONEY, THE ADDITIONAL

            8   MONEY THAT MICROSOFT ITSELF WOULD HAVE BEEN ENTITLED TO.

            9              THE COURT:    I THINK I GET THAT.     BUT IT SAYS, FROM

           10   THE ONE WHO IS DECEIVED.

           11              MS. RIM:    RIGHT.   AND SO WHAT ALI SAYS IS FURTHER, IT

           12   ACTUALLY SAYS, UNDER LEW MICROSOFT MUST BE THE VICTIM FROM WHOM

           13   PROPERTY WAS TAKEN.     AGAIN, WE HAVE NO TROUBLE FINDING

           14   SUFFICIENT EVIDENCE TO SHOW THAT MICROSOFT WAS DEPRIVED OF ITS

14:24:31 15     RIGHT TO PAYMENT OR ITS SOFTWARE AND THAT DEFENDANTS DEPRIVED

           16   MICROSOFT OF THIS MONEY OR PROPERTY.       SO THE COURT IN ALI IS

           17   NOT OVERRULING LEW, IT'S DISTINGUISHING LEW, IT'S APPLYING LEW.

           18   SO THERE'S NO INCONSISTENCY BECAUSE THE LANGUAGE IN LEW IS NOT

           19   THAT THE PROPERTY MUST BE OBTAINED BY THE RECIPIENT OF THE

           20   FALSE STATEMENT; IT'S BY THE VICTIM OF THE DECEIT.         AND ALI IS

           21   ENTIRELY CONSISTENT WITH THAT AND SO IS LOUGHRIN.

           22              THE COURT:    ANYTHING FURTHER?

           23              MS. FEVE:    YOUR HONOR, THE PROPERTY WAS TAKEN FROM

           24   THE LAWFUL HOLDERS.     ONLY ONE PERSON CAN EXERCISE CONTROL OVER

           25   AN IP ADDRESS.    SO WHEN THEY OBTAINED CONTROL, THE DEFENDANTS




                                                                                       53
                                           54
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1849 Page 56 of 102




14:25:10    1   HAD TAKEN CONTROL FROM THE LAWFUL POSSESSORS OF THOSE IP

            2   NETBLOCKS.    IT WAS BY MEANS OF A MISREPRESENTATION TO A SERIES

            3   OF INTERVENING PARTIES, SIMILAR TO THE FACTS IN ALI AND

            4   LOUGHRIN.    WITH REGARD TO THE COURT'S FINAL QUESTION, I'VE BEEN

            5   FRAMING THIS SECOND ARGUMENT AS MATERIALITY BECAUSE WHEN I READ

            6   THE DEFENDANTS' OPENING BRIEF ON PAGE TWO, THEY VERY CRISPLY

            7   SET OUT TWO ARGUMENTS.     "A," WAS THAT WE FAILED TO PLEAD WIRE

            8   FRAUD AS A MATTER OF LAW BECAUSE IP ADDRESSES AREN'T A

            9   PROPERTY; AND "B," IS EVEN IF IP ADDRESS NETBLOCKS ARE

           10   PROPERTY, THE INDICTMENT DOES NOT ALLEGE THE DEFENDANTS

           11   OBTAINED THE NETBLOCKS MY MEANS OF MATERIAL MISREPRESENTATIONS.

           12                SO WE, FOR A MOTION TO DISMISS HAVE TO HAVE FAILED TO

           13   PROPERLY PLEAD THE INDICTMENT, AND I BELIEVE THAT WAS THE

           14   ARGUMENT THEY WERE MAKING AND THAT WAS THE ARGUMENT UNDER WHICH

14:26:06 15     THEY SUBMITTED LEW TO THE COURT'S ATTENTION.            SO I APPRECIATE

           16   THE CONVERGENCE, BUT JUST TO SAY FOR WHY WE'VE BEEN EMPHASIZING

           17   THERE WAS THE PROPERTY ARGUMENT AND THE MATERIALITY ARGUMENT,

           18   IT'S BECAUSE WE WERE TRYING TO TRACK THEIR BRIEF ITSELF.

           19                THE COURT:   ALL RIGHT.       THANK YOU.   ALL RIGHT.   SO --

           20                MS. BERNSTEIN:        IF I CAN JUST ADD ONE FINAL POINT, I

           21   THINK WHAT KICKED OFF THE MOST RECENT DISCUSSION WAS YOUR

           22   HONOR'S QUESTION THAT ASKED IF THE GOVERNMENT AGREED THAT THE

           23   VICTIM WAS THE HOSTING COMPANY.          AND I WOULD JUST DIRECT THE

           24   COURT VERY CLEARLY TO PAGE 12 OF THE GOVERNMENT'S OPPOSITION

           25   WHERE IT SAYS THAT THE INDICTMENT SUFFICIENTLY ALLEGES THAT THE




                                                                                          54
                                              55
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1850 Page 57 of 102




14:26:51    1   SCHEME WAS TO DEFRAUD BY SUBMITTING FALSE LETTERS TO INTERNET

            2   HOSTING COMPANIES, THE ENTITIES THE DEFENDANTS DECEIVED.           SO

            3   EVEN THE MOST RECENT STATEMENT THAT WANTS TO BROADEN THAT TO A

            4   DIFFERENT GROUP OF PURPORTED VICTIM AND A DIFFERENT GROUP OF

            5   PURPORTED RECIPIENTS OF THE DECEIT TO SATISFY THE ELEMENTS OF

            6   WIRE FRAUD, THAT'S NEW.      AND EVERY TIME WE TALK ABOUT THIS,

            7   IT'S NEW.    AND THERE IS SOME SERIOUS DUE PROCESS CONCERNS WITH

            8   THE FACT THAT THIS IS AN EVER-EVOLVING THEORY THAT THE

            9   INDICTMENT DOES NOT PLEAD, THAT IS INCONSISTENT WITH CASE LAW,

           10   THAT IS INCONSISTENT WITH GOVERNMENT POSITIONS IN THIS CASE AND

           11   ELSEWHERE.    THANK YOU.

           12                MR. JONES:    YOUR HONOR, JUST ONE POINT TO ADD TO

           13   THAT.   AND ALSO, WITH RESPECT TO SOME OF THE FACTS THAT THE

           14   GOVERNMENT HAS PUT IN THEIR MOVING PAPERS CAUSES US CONCERN AS

14:27:41 15     WELL.   THE FACT THAT THEY'RE ALLEGING THAT OUR CLIENTS RECEIVED

           16   MILLIONS OF DOLLARS FROM THIS SCHEME, THESE THINGS ARE JUST

           17   BEING MADE UP, YOUR HONOR.         THERE'S NO FACTS TO THAT.   WE'VE

           18   SEEN NO DISCOVERY, NO DISCOVERY THAT SHOW OUR CLIENTS MADE

           19   MILLIONS OF DOLLARS FOR WHATEVER SCHEME THE GOVERNMENT PURPORTS

           20   THAT THEY HAVE CONCOCTED.         SO WE BELIEVE THAT FOR ALL THE

           21   REASONS CO-COUNSEL HAS STATED, WE BELIEVE THIS INDICTMENT MUST

           22   BE DISMISSED.

           23                THE COURT:    ALL RIGHT.    THANK YOU.   SO AS YOU ALL

           24   KNOW, WE HAVE A LITTLE BIT OF A BACK UP.         THE ORDER ON THE

           25   VAGUENESS QUESTION, ISSUES, THAT'S IN FINAL FORM.         WE




                                                                                        55
                                             56
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1851 Page 58 of 102




14:28:25    1   ANTICIPATE WE'LL ISSUE THAT WITHIN THE NEXT THREE OR FOUR DAYS.

            2   AND THEN AT THAT POINT THEN WE WILL TAKE THIS MATTER UNDER

            3   SUBMISSION -- WELL, AS OF THIS MOMENT WE WILL, BUT AS OF THE

            4   NEXT COUPLE OF DAYS WE'LL FOCUS OUR ATTENTION ON THIS.          BUT I

            5   AM AWARE THAT I OWE YOU AN ORDER, AND I WILL PROVIDE THAT TO

            6   YOU.   THE PRESS OF BUSINESS HAS BEEN PRETTY HEAVY LATELY.         SO

            7   AT THIS POINT, LET'S SET THE MATTER FOR FURTHER STATUS HEARING.

            8   WHAT MAKES SENSE?    YOU WANT TO KNOW THE COURT'S RULINGS ON BOTH

            9   SETS OF MOTIONS, AND SINCE I HAVE 30 DAYS TO TAKE THE MATTER

           10   UNDER SUBMISSION, WE'LL SET A STATUS AND PERHAPS WE CAN EVEN DO

           11   A TELECONFERENCE JUST SO WE CAN GET A SENSE OF WHERE WE ARE AND

           12   WHAT IS NEXT.   SO TODAY IS THE 20TH.      WE'LL SET IT FOR -- LET'S

           13   SET IT IN 27 DAYS ON THE 18TH OF MARCH AT 1 P.M.         THAT WILL BE

           14   A TELECONFERENCE, AND THEN KIMMI WILL GIVE YOU INSTRUCTIONS ON

14:30:05 15     HOW TO CALL IN.

           16              MS. MUNK:    YOUR HONOR, IS THAT SOMETHING THE

           17   DEFENDANTS SHOULD BE ON THE CALL AS WELL?

           18              THE COURT:     YOU CAN WAIVE THE APPEARANCE OF YOUR

           19   CLIENT IF THEY WANT TO PARTICIPATE.       OBVIOUSLY, THEY CAN, BUT

           20   IF THEY ARE OTHERWISE UNAVAILABLE, THAT'S FINE.         AND THEN IS

           21   THERE ANYTHING ELSE FROM THE GOVERNMENT?

           22              MS. PIERSON:    WE ASK THE COURT EXCLUDE TIME BETWEEN

           23   NOW AND THEN.

           24              THE COURT:     YES, THAT'S WHAT I SAID.     I'M TAKING THE

           25   MATTER UNDER SUBMISSION AND FINDING EXCLUDABLE TIME.          AND TO




                                                                                        56
                                            57
     Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1852 Page 59 of 102




14:30:46    1   THE EXTENT THAT WE NEED TO DO IT SPECIFICALLY, IT WILL BE UNDER

            2   3161(H)(1)(D), AND ACTUALLY 3161(H)(1)(H), THE PROCEEDINGS ARE

            3   UNDER ADVISEMENT.    ALL RIGHT.    THANK YOU, ALL.

            4              (MATTER CONCLUDED.)

            5

            6

            7                        C-E-R-T-I-F-I-C-A-T-I-O-N

            8
                         I HEREBY CERTIFY THAT I AM A DULY APPOINTED, QUALIFIED
            9   AND ACTING OFFICIAL COURT REPORTER FOR THE UNITED STATES
                DISTRICT COURT; THAT THE FOREGOING IS A TRUE AND CORRECT
           10   TRANSCRIPT OF THE PROCEEDINGS HAD IN THE AFOREMENTIONED CAUSE;
                THAT SAID TRANSCRIPT IS A TRUE AND CORRECT TRANSCRIPTION OF MY
           11   STENOGRAPHIC NOTES; AND THAT THE FORMAT USED HEREIN COMPLIES
                WITH THE RULES AND REQUIREMENTS OF THE UNITED STATES JUDICIAL
           12   CONFERENCE.

           13              DATED: MARCH 6, 2020, AT SAN DIEGO, CALIFORNIA.

           14

           15                            /S/ JULIET Y. EICHENLAUB
                                         JULIET Y. EICHENLAUB, RPR, CSR
           16                            OFFICIAL COURT REPORTER
                                         CERTIFIED SHORTHAND REPORTER NO. 12084
           17

           18

           19

           20

           21

           22

           23

           24

           25




                                                                                       57
                                           58
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1853 Page 60 of 102




                       Exhibit B




                                      59
Case 3:18-cr-04683-GPC Document                                    1 61 of 102
                                176-1 Filed 06/08/20 PageID.1854 Page
                           18-cr-4683-GPC



  1                       UNITED STATES DISTRICT COURT

  2                FOR THE SOUTHERN DISTRICT OF CALIFORNIA

  3

  4   UNITED STATES OF AMERICA,     .
                                    .
  5                Plaintiff,       .       No. 18-cr-4683-GPC
                                    .
  6                     v.          .       April 8, 2020
                                    .       1:00 p.m.
  7   JACOB BYCHAK,                 .
      MARK MANOOGIAN,               .
  8   MOHAMMED ABDUL QAYYUM,        .
      PETR PACAS,                   .
  9                                 .
                   Defendants.      .       San Diego, California
 10   . . . . . . . . . . . . . . . .

 11
                   TRANSCRIPT OF TELEPHONIC STATUS HEARING
 12                 BEFORE THE HONORABLE GONZALO P. CURIEL
                         UNITED STATES DISTRICT JUDGE
 13

 14

 15   APPEARANCES:

 16   For the Plaintiff:        United States Attorney's Office
                                By: MELANIE K. PIERSON, ESQ.
 17                             880 Front Street, Room 6293
                                San Diego, California 92101
 18
      For the Defendant         Law   Office of David W. Wiechert
 19   JACOB BYCHAK:             By:   DAVID W. WIECHERT, ESQ.
                                115   Avenida Miramar
 20                             San   Clemente, California 92672

 21   For the Defendant         Mintz Levin
      MARK MANOOGIAN:           By: RANDY K. JONES, ESQ.
 22                             3580 Carmel Mountain Road, Suite 300
                                San Diego, California 92130
 23

 24   ///

 25




                                       60
Case 3:18-cr-04683-GPC Document                                    2 62 of 102
                                176-1 Filed 06/08/20 PageID.1855 Page
                           18-cr-4683-GPC



  1   APPEARANCES (CONTINUED):

  2

  3   For the Defendant         Bienert, Miller & Katzman, P.L.C.
      MOHAMMED ABDUL            By: WHITNEY Z. BERNSTEIN, ESQ.
  4   QAYYUM:                        JAMES RIDDET, ESQ.
                                903 Calle Amanecer, Suite 350
  5                             San Clemente, California 92673

  6
      For the Defendant         Bird Marella Boxer Wolpert
  7   PETR PACAS:                 Nessim Drooks & Lincenberg
                                By: NAEUN RIM, ESQ.
  8                                  GARY S. LINCENBERG, ESQ.
                                1875 Century Park East
  9                             Suite 2300
                                Los Angeles, California 90067
 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22   Court Reporter:           Chari L. Bowery, RPR, CRR
                                USDC Clerk's Office
 23                             333 West Broadway, Suite 420
                                San Diego, California 92101
 24                             chari_bowery@casd.uscourts.gov

 25   Reported by Stenotype, Transcribed by Computer




                                      61
Case 3:18-cr-04683-GPC Document                                    3 63 of 102
                                176-1 Filed 06/08/20 PageID.1856 Page
                           18-cr-4683-GPC



  1             SAN DIEGO, CALIFORNIA; APRIL 8, 2020; 1:00 P.M.

  2                                      -o0o-

  3               THE COURT:   Good afternoon.        May I please have

  4   appearances by defense counsel.

  5               MR. WIECHERT:    Good afternoon, Your Honor.       This is

  6   David Wiechert on behalf of defendant Jacob Bychak, who is also

  7   present on the call.

  8               THE COURT:   All right.

  9               MR. JONES:   Good afternoon, Your Honor.         Randy Jones

 10   on behalf of Mark Manoogian.            He is also on the phone.

 11               THE COURT:   All right.        Good afternoon, Mr. Jones.

 12               MS. RIM:   Good afternoon.        Naeun Rim and Gary

 13   Lincenberg on behalf of Petr Pacas, who is also on the call.

 14               THE COURT:   All right.

 15         And Ms. Bernstein, are you also on the line?

 16               MS. BERNSTEIN:    Yes, Your Honor.       Good afternoon.

 17   It's myself and Mr. Riddet on behalf of Mr. Qayyum, who is not

 18   present; you waived his appearance.

 19               THE COURT:   All right.        And on behalf of the

 20   government?

 21               MS. PIERSON:    Melanie Pierson on behalf of the United

 22   States.

 23               THE COURT:   All right.        Good afternoon.   And is that

 24   it, Ms. Pierson?

 25               MS. PIERSON:    Yes.        That's it.




                                         62
Case 3:18-cr-04683-GPC Document                                    4 64 of 102
                                176-1 Filed 06/08/20 PageID.1857 Page
                           18-cr-4683-GPC



  1              THE COURT:    All right.     So, then, we are here on a

  2   telephonic status hearing, and we issued an order this morning

  3   addressing the motion that was under submission.        And given

  4   that order and that ruling, at this point, are there discovery

  5   issues to address?    Is there a trial date that is being sought

  6   by either side?

  7              MS. RIM:   Your honor, Naeun Rim on behalf of

  8   Mr. Pacas.

  9         We are wanting to discuss those items, but before we go

 10   there, we had discussed raising with the Court a discrepancy

 11   between, respectfully, the Court's order from this morning and

 12   the CAN-SPAM order in terms of what the Court was willing to

 13   consider that was outside of the indictment.

 14         And I think the consensus is that we would like to submit

 15   some briefing on that issue.         Specifically, the extraneous

 16   documents for both motions were eventually disclaimed.        For the

 17   CAN-SPAM motion, which was a question about statutory

 18   construction regarding the word "registrant" and a question of

 19   law, the Court considered documents from ARIN, documents from

 20   ARIN's website, documents from articles written by

 21   representatives of ARIN.

 22         And then, in this current order, the Court considered the

 23   question of the definition of "property," which is also a

 24   question of law and a statutory construction, and the Court

 25   declined to consider the same category of documents.




                                      63
Case 3:18-cr-04683-GPC Document                                    5 65 of 102
                                176-1 Filed 06/08/20 PageID.1858 Page
                           18-cr-4683-GPC



  1         So, to provide some clarity, we wanted to propose a

  2   briefing schedule on that issue.

  3              THE COURT:    Ms. Pierson, you are in agreement with

  4   that?

  5              MS. PIERSON:    Well, this is the first I have heard of

  6   it, so, no.    I mean, I think that the Court's order was well

  7   thought out, and you know, we are prepared to defend it, and

  8   you know, we will -- if there's further briefing, that would be

  9   the province of the Court.     So, we will defer to the Court on

 10   that.

 11              THE COURT:    Well, I don't see the value of further

 12   briefing on this issue.

 13         Ultimately, the CAN-SPAM issues and motion and the present

 14   one, relating to what constitutes "property," are two separate

 15   issues.   It may employ the same vehicle as far as a motion to

 16   dismiss, but with respect to what the Court is being asked to

 17   do, in the face of clear instruction to look at the four

 18   corners of the indictment, I cannot imagine that further

 19   briefing would affect my ultimate final decision on this, given

 20   the nuances, given the disputes that exist, as to what the

 21   precise conditions of these pre-ARIN registrants was.

 22         So, unless there was some joint agreement between the

 23   government and defense counsel that you believe that it was

 24   imperative, that it was necessary in order to put this matter

 25   to rest, I am not at this point prepared to entertain further




                                      64
Case 3:18-cr-04683-GPC Document                                    6 66 of 102
                                176-1 Filed 06/08/20 PageID.1859 Page
                           18-cr-4683-GPC



  1   briefing.

  2               MR. WIECHERT:   And I think, Your Honor -- this is

  3   David Wiechert on behalf of Mr. Bychak -- one of the reasons we

  4   were thinking is, since the order came out this morning and we

  5   are still digesting it, the first points in terms of denying

  6   the motion, the Court finds that at this time it lacks the

  7   factual record necessary to determine whether IP addresses

  8   assigned prior to the creation of the ARIN on December 22,

  9   1997, are property for purposes of wire fraud statutes.

 10         And if there was supplemental briefing to expand that

 11   factual record, that might at least preclude the need for a

 12   trial on of all those issues if it was determined that really

 13   there was no basis for dispute as to what these IP addresses

 14   are and what they aren't.

 15               THE COURT:   And I think that's a different issue or

 16   question, which is what is the best fashion to proceed with

 17   respect to this open question.       Because, certainly, the Court

 18   hasn't made a final determination that the IP blocks are or are

 19   not property.    I haven't done that.

 20         But, instead, I have followed the law that limits what the

 21   Court can consider, and then it does leave open the question,

 22   all right; so, then, how will we confront this question?        How

 23   will we decide it?    Is it best left to occur at trial, after

 24   the government's case in chief?      Is this something that should

 25   rest in the jury's determination following the Court's




                                      65
Case 3:18-cr-04683-GPC Document                                    7 67 of 102
                                176-1 Filed 06/08/20 PageID.1860 Page
                           18-cr-4683-GPC



  1   instruction on what qualifies as property?       Or is this one of

  2   those cases where a pre-trial evidentiary hearing would be

  3   appropriate?

  4         So, if that's the essential -- the gist of what you all

  5   want to take up, I think that's appropriate.

  6              MR. WIECHERT:    And I think Your Honor is following up

  7   on what our thought was -- and this was put in our brief --

  8   which is that the decision -- the issue of whether or not an IP

  9   address is property or not is not going to be one that is for

 10   the jury's determination; it is going to be the Court

 11   instructing the jury that it is property under the wire fraud

 12   statute, and that is going to be part of the jury instruction.

 13   And I am sure the government is going to propose that is part

 14   of the jury instruction.

 15         So, whether we have that debate in the context of a jury

 16   instruction debate or whether we have that in the context of

 17   this motion, I think it is an issue that we should decide

 18   earlier rather than later because it pretty much is (inaudible)

 19   in the case.    And if we are right, that these IP addresses that

 20   are pre-ARIN are not property under the statute, that those

 21   issues should not be placed in front of the jury.        But we

 22   should know that before this jury is ever impaneled because we

 23   will have decided one way or the other whether it is a matter

 24   of law -- you will have decided one way or another whether it

 25   is a matter of law they are property.




                                      66
Case 3:18-cr-04683-GPC Document                                    8 68 of 102
                                176-1 Filed 06/08/20 PageID.1861 Page
                           18-cr-4683-GPC



  1         Given the, kind of, what has been going on health-wise,

  2   quarantine-wise, it may be a good use of our time, since we

  3   can't do things in open court or in front of juries at this

  4   point, to set up a schedule to have an evidentiary hearing on

  5   the question of whether or not these IP addresses are property.

  6              THE COURT:    So, I don't have a problem with allowing

  7   the parties to propose a means to address this issue and for

  8   all sides to be heard on this.       And then, in that way, we can

  9   have a well-thought-out and considered means of addressing

 10   this.   I may not agree with defense counsel or I may agree with

 11   defense counsel.    But I think, certainly, it does make sense to

 12   think about this a little bit closer given what is at stake,

 13   given the questions.

 14         So, how much time would you like?

 15         Ms. Pierson, did you want to be heard?

 16              MS. PIERSON:    Well, I guess I wanted to jump in here

 17   and say, you know, having given more than 10 seconds of thought

 18   to it now, listening to the discussion, it does seem that, you

 19   know, that the Court's consideration of the material outside

 20   the record in the first instance was correct because it was a

 21   motion to void for vagueness, so the Court needs, then, to look

 22   at ordinary definitions of words and stuff that are outside the

 23   indictment to find meaning.

 24         This is -- this was different.     And now that they are

 25   proposing, again, essentially trying to get a second bite at




                                      67
Case 3:18-cr-04683-GPC Document                                    9 69 of 102
                                176-1 Filed 06/08/20 PageID.1862 Page
                           18-cr-4683-GPC



  1   the apple, I would think that what we are talking about here is

  2   a motion in limine; in other words, should this be presented to

  3   the jury or should it be decided by the Court.

  4         So I think that do we need a separate substantive motion,

  5   or is this simply something that we could do with motions in

  6   limine in advance of trial?

  7               THE COURT:   That is one way to describe it, as a

  8   motion in limine.    It is a threshold determination.      And as far

  9   as the timing of it, I don't see any problem with having this

 10   entertained well in advance of trial versus a month before

 11   trial.

 12         So, whatever we want to call it, either an in limine

 13   motion or a motion regarding proposed resolution of this

 14   issue -- I think the motion in limine is probably the thing

 15   that's most, you know, similar to what we are talking about

 16   here.

 17         I am prepared to allow the defense to essentially file

 18   this motion in limine, focusing -- if not exclusively, almost

 19   exclusively on these kind of fact-dependent questions, these

 20   issues regarding at what point would the Court be invading the

 21   province of the jury, what all is agreed upon, what more is

 22   needed in order to allow the Court to render a decision

 23   regarding the multi-factor test that the Ninth Circuit has

 24   employed.

 25         So, with that said, is there anything else that the




                                      68
Case 3:18-cr-04683-GPC Document                                   10 70 of 102
                                176-1 Filed 06/08/20 PageID.1863 Page
                           18-cr-4683-GPC



  1   defense wants to bring to my attention before we talk about a

  2   briefing schedule?

  3              MR. WIECHERT:    I think, Your Honor, in terms of the

  4   briefing schedule -- well, we should discuss with the

  5   government the briefing schedule.

  6         And before we go into other things, such as a trial date

  7   down the road, one of the things that we will be discussing

  8   with the government is if the Court was to rule in our favor

  9   that the IP addresses that are at issue in this case are not

 10   properly under the wire fraud statute, whether that is an issue

 11   that the government would want to take up with the Ninth

 12   Circuit or whether the government would just want to go to

 13   trial on the remaining CAN-SPAM counts.       That's kind of up to

 14   them.   But if they were to take it up, then that would push out

 15   things significantly.

 16         So, from our standpoint, we think we should tee up the

 17   property issue sooner than later because it affects

 18   substantially how we try this case, half the counts in this

 19   case.

 20              THE COURT:    All right.

 21              MR. WIECHERT:    And the notion that we are trying to

 22   get a second bite at the apple I think, just based on the

 23   Court's comment, that's not the way the Court sees it.

 24              THE COURT:    No, I don't see it as that, because I

 25   see, ultimately, I kicked the can down the road.       And what you




                                      69
Case 3:18-cr-04683-GPC Document                                   11 71 of 102
                                176-1 Filed 06/08/20 PageID.1864 Page
                           18-cr-4683-GPC



  1   all are asking me to do is take a closer look at the can before

  2   trial, and I don't think that's unreasonable.

  3              MR. WIECHERT:    So, perhaps we should meet and confer

  4   with the government on a briefing schedule on whether we call

  5   it a motion in limine or motion to supplement the record or

  6   motion to instruct the jury that these -- that this isn't

  7   property under the fraud statute.      The motion can be

  8   constituted a number of different ways or called a number of

  9   different things, but we all know what the issue is.

 10              THE COURT:    But what I don't want is a second bite at

 11   the apple.    I don't want it to be a situation where, then, the

 12   arguments that have been made are being repeated.

 13         What I want to focus on is, given the prohibition, the

 14   general prohibition on just looking at the four corners, within

 15   the four corners of the indictment, what do we have here that

 16   can be agreed upon and stipulated?      What do we have here that

 17   is otherwise available through a very circumscribed, limited

 18   hearing, which would allow the Court to take up this issue

 19   without invading the province of the jury?       So that's what I am

 20   focused on.    Again, I don't want to rehash the earlier

 21   arguments that have already been made.

 22              MS. PIERSON:    See, I see this, frankly, as inviting a

 23   mini trial.

 24              THE COURT:    That could be the government's response.

 25   And I get that.    And I am not looking for a mini trial, and I




                                      70
Case 3:18-cr-04683-GPC Document                                   12 72 of 102
                                176-1 Filed 06/08/20 PageID.1865 Page
                           18-cr-4683-GPC



  1   think I kind of suggested that in our order.

  2          But at the same time, we haven't had this fully fleshed

  3   out.   And I am prepared -- and, granted, I have thought about

  4   this in terms of, "Okay.     What will this look like going

  5   forward?"

  6          So, to the extent that you all want to help me get a

  7   better view of what the future looks like, I am good with that.

  8          Why don't we -- go ahead.     I am sorry.

  9               MS. RIM:   I'm sorry.    Naeun Rim on behalf of Petr

 10   Pacas.

 11          I just wanted to ask if maybe once -- one of the first

 12   steps could be what part of our factual record the government

 13   disputes because that's never really been specified, and it

 14   might --

 15               THE COURT:   And perhaps that's the meet and confer.

 16   The defense is going to have to identify what in their mind

 17   does the job, what carries the day for you being able to show

 18   that these netblocks are not property.      And then see to what

 19   extent the government is prepared to agree to one or more of

 20   the facts in that factual predicate.      And as to the remaining

 21   facts, what the defense believes it would take in order for

 22   that to be presented to the Court in a manner consistent with

 23   the law.

 24          And then, you know, the government will respond and say,

 25   "No, what is being contemplated is, essentially -- if not a




                                      71
Case 3:18-cr-04683-GPC Document                                   13 73 of 102
                                176-1 Filed 06/08/20 PageID.1866 Page
                           18-cr-4683-GPC



  1   mini trial, it is a pretrial, full presentation of all of the

  2   evidence, which under the circumstances is unjustified."

  3         So, is there any reason why we can't have a briefing

  4   schedule where the defense will meet and confer with the

  5   government, look at what they have in hand and what they need,

  6   and file something by the second or third week of May?

  7              MS. PIERSON:    That's acceptable to the United States.

  8              THE COURT:    All right.   Can the defense file this

  9   motion in limine by May 15?

 10              MS. RIM:   That's fine for Mr. Pacas.     We can confer

 11   with the government, if the Court would like, about the

 12   specific date, since there's so many of us.

 13              THE COURT:    For right now, since nature abhors a

 14   vacuum, let me give you a date of 5/15 for the moving papers.

 15   And then the government can have until June 5th for a response.

 16   And then a reply can be filed by June 12.       And we can set the

 17   matter for a hearing on June 26th.

 18         And if the parties, after meeting and conferring, end up

 19   with something that's different from this but you agree upon, I

 20   am happy to entertain that.

 21              MS. BERNSTEIN:    Thank you, Your Honor.    This is

 22   Whitney Bernstein.

 23         In terms of the June 26 hearing, are we setting that date

 24   in time or do you want to wait on that?

 25              THE COURT:    Let's make it June 26 at -- let's do




                                      72
Case 3:18-cr-04683-GPC Document                                   14 74 of 102
                                176-1 Filed 06/08/20 PageID.1867 Page
                           18-cr-4683-GPC



  1   this.   Make it June 25, a Thursday, at 1:00 p.m.      And keeping

  2   in mind that that may end up -- go ahead.

  3               MS. BERNSTEIN:   I am sorry.   I am looking at my

  4   calendar.    I have a hearing in Sacramento at 10:00 a.m. that

  5   day, assuming the world is back to normal.

  6               THE COURT:   And that's a big "if."

  7         But we will do it June 26 at 2:30.

  8               MS. BERNSTEIN:   Okay.

  9               THE COURT:   And then I will grant you the ability to

 10   waive your clients' appearance at that hearing.       As of this

 11   moment, that will be an in-person hearing.

 12         Is there anything else to address at this moment?

 13               MR. JONES:   Your Honor, this is Randy Jones on behalf

 14   of Mark Manoogian.

 15         I know that the bigger issue is the issue of property, but

 16   I wanted to go back to the government's contention that the

 17   Court's consideration of material facts outside of the record

 18   of the CAN-SPAM motion to dismiss was different than what is in

 19   this motion.

 20         Does the Court agree with that?

 21               THE COURT:   Certainly, it was different.     And keeping

 22   in mind that there was a lot that was filed and presented and,

 23   at the end of the day, the Court saw that what we had was this

 24   dispute between these experts as to what was and what wasn't.

 25   And, at the end of the day, I relied essentially on dictionary




                                      73
Case 3:18-cr-04683-GPC Document                                   15 75 of 102
                                176-1 Filed 06/08/20 PageID.1868 Page
                           18-cr-4683-GPC



  1   definitions, which are wholly appropriate where there's a

  2   void-for-vagueness argument.

  3         So, like I said before, that was a motion to dismiss on

  4   different grounds.    There were different considerations.      And

  5   the Court had different prohibitions and different

  6   considerations to take into account.

  7         So, that's why, at this point, the fact that I did it then

  8   or that I allowed any number of things to be filed -- and

  9   keeping in mind that I didn't rely upon 98 percent of them --

 10   to me, doesn't change the conclusion.      All right?

 11              MR. JONES:    Okay.

 12              THE COURT:    All right.   So, then, with that, that

 13   will conclude these proceedings.

 14         If something comes up between now and May or June and we

 15   need to have another status conference, just reach out to

 16   Kimmi, and we will put you on calendar for a teleconference.

 17   All right?

 18              MS. PIERSON:    Can I just ask one thing?

 19              THE COURT:    Yes.

 20              MS. PIERSON:    There was some -- there was a

 21   suggestion by the defense that there might be a motion to

 22   suppress statements from one of the defendants, and I just want

 23   to be sure, is that something that is still looming out there,

 24   or is that something we can also address at this time?

 25              THE COURT:    Yes.    Is that something that's looming?




                                       74
Case 3:18-cr-04683-GPC Document                                   16 76 of 102
                                176-1 Filed 06/08/20 PageID.1869 Page
                           18-cr-4683-GPC



  1              MS. BERNSTEIN:    Yes, Your Honor.    This is Whitney

  2   Bernstein.    And that is something that we do intend to file.

  3              THE COURT:    All right.   Well, let me give you the

  4   same briefing schedule for that that I just gave for this

  5   motion in limine.    Okay?

  6              MS. BERNSTEIN:    Okay.

  7              THE COURT:    All right.

  8              MS. PIERSON:    Sure.

  9              MR. JONES:    Your Honor, this is Randy Jones again.

 10         I wanted to note, there was some discussion somewhere

 11   along the line that we should be thinking of superseding the

 12   indictment.    Is that something that the government is intending

 13   to do?

 14              THE COURT:    Ms. Pierson?

 15              MS. PIERSON:    At this point, we are unable to do that

 16   because of the absence of the grand jury, so I don't see that

 17   happening.

 18              THE COURT:    You don't see that happening in the

 19   foreseeable future; but that is something you are still

 20   contemplating that you could do?

 21              MS. PIERSON:    At this stage, I don't see it

 22   happening.

 23              THE COURT:    All right.   Well, if you change your mind

 24   and if the circumstances change, then please inform defense

 25   counsel as soon as that happens.




                                      75
Case 3:18-cr-04683-GPC Document                                   17 77 of 102
                                176-1 Filed 06/08/20 PageID.1870 Page
                           18-cr-4683-GPC



  1              MS. PIERSON:    Absolutely.

  2         Can I ask one more question?

  3              THE COURT:    Yes.

  4              MS. PIERSON:    Are there any other defense motions out

  5   there looming besides this motion to suppress statements?

  6              MS. BERNSTEIN:    Since the discovery production

  7   continues to be rolling, I think in order for us to know if

  8   there's any further motions we intend to bring, we need to know

  9   if there's any further discovery that you intend to produce.

 10              THE COURT:    At this point, there's none that have

 11   been identified, and you are reserving the right to raise

 12   something else if discovery disclosures --

 13              MS. PIERSON:    If there's new discovery, that would be

 14   fine, if you have to file something based on that.        But we are

 15   not -- in gathering information to prepare for trial, there

 16   will be additional information.       But as I sit here now, I can't

 17   think of anything.    We have -- everything we have, we have been

 18   turning it over immediately.

 19              THE COURT:    Very good.

 20         I have a sentencing to -- a change of plea and sentencing,

 21   and I have the parties in court right now.       So, stay safe and

 22   take care and hope to see you soon.       Bye-bye.

 23              ALL:   Thank you, Your Honor.

 24         (End of proceedings at 1:30 p.m.)

 25                                   -o0o-




                                      76
                                                                  18 78 of 102
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1871 Page



  1                           C-E-R-T-I-F-I-C-A-T-I-O-N

  2

  3                 I hereby certify that I am a duly appointed,

  4   qualified and acting official Court Reporter for the United

  5   States District Court; that the foregoing is a true and correct

  6   transcript of the proceedings had in the aforementioned cause;

  7   that said transcript is a true and correct transcription of my

  8   stenographic notes; and that the format used herein complies

  9   with rules and requirements of the United States Judicial

 10   Conference.

 11                  DATED:    May 22, 2020, at San Diego, California.

 12

 13                                  /s/ Chari L. Bowery
                                     _______________________________
 14                                  Chari L. Bowery
                                     CSR No. 9944, RPR, CRR
 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25




                                      77
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1872 Page 79 of 102




                       Exhibit C




                                      78
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1873
                                                                        address deal - Internet             Page 80 of 102
                                                                                                Governance Project




           ARIN stumbles into the Nortel-Microsoft IP
                         address deal




             Posted on April 15, 2011 by Milton Mueller | IG Institutions, Internet Identi ers

      
              Something extraordinary happened today in the Internet economy. It is now of cial: legacy IPv4
      
              address holders – that is, organizations and companies who received their IP addresses before
             ARIN existed and are not under one of its Registration Services Agreement contracts – have
              property rights in their v4 address blocks. They can sell them to whoever they like. And the
              institution that insists that no such property rights can ever exist – the American Registry for
              Internet Numbers (ARIN) has been incorporated into an agreement that legally rati es this.


              Background: in March, as part of its bankruptcy proceedings, Nortel announced a $7.5 million
              deal in which Microsoft agreed to acquire a group of IPv4 address blocks that Nortel had picked
              up from various companies that it had acquired over the years. The Nortel-Microsoft deal was a
              shock to the Regional Internet Registries, the nonpro t entities that currently govern address
              allocation. After all, it is a cardinal tenet of certain members of this community that IP
              addresses are not property and cannot and should not be traded privately. This community does
              recognize, after three years of battle, that IPv4 addresses must be traded now that they have
              become scarce. But trades, they believe, should only occur through ARIN's own “speci ed
                                                                            79
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                       1/8
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1874
                                                                        address deal - Internet             Page 81 of 102
                                                                                                Governance Project

              transfer policy.” Many of us warned ARIN that its transfer policy was too bureaucratic and
              required the transacting parties to put at risk too much control over valuable assets. But these
              warnings could not overcome the general hostility to market trades within ARIN.


              The Nortel-Microsoft deal appeared to con rm the critics' doubts about the viability of ARIN's
              transfer policy. Why didn't these major players make their deal through ARIN? Many people
              assumed that ARIN would object and stop the deal, or nd a way to pull it into its own transfer
              process. If so, the old regime of IP address governance would be preserved – and even
              strengthened.


              Well, ARIN did intervene. But it is now evident that ARIN had almost no leverage over the
              process. It was so desperate to prevent a private market from developing that it bent or broke
              its own policies in an effort to insert itself into the deal in whatever minimal way it could.


              ARIN did not actually object to the deal, as it lacked the standing required to change the
              agreement. ARIN was not able to get Nortel to sign a contract with ARIN so that it could
              participate in its transfer process. ARIN did not succeed in getting Nortel to give up any claim
              of ownership rights over the legacy blocks. ARIN did not even require Microsoft to prove that it
              “needed” the addresses.


              What, then, did ARIN get? It got Microsoft – the buyer of the addresses – to sign a Legacy
              Registration Services Agreement (LRSA).


              An LRSA is a contract designed to gradually bring legacy address holders into ARIN's
              contractual regime. It makes the holder a dues-paying member of ARIN. And though section 9
              of the contract makes the signatory agree that “Legacy Applicant does not have any property
              rights in or to the Included Number Resources,” in fact it does convey stronger than normal
              property rights because, compared to the RSA, the LRSA strictly limits the conditions under
              which ARIN can take the address resources away from the holder. As ARIN's own web site says,
              “Note that ARIN will not reclaim unutilized address space from legacy
              holders who sign this [L]RSA, nor will ARIN attempt to take away legacy
              resources from organizations who choose not to sign it.”


              In getting MS to sign an LRSA, ARIN can claim some kind of a minor, tactical victory. The
              resources it received from Nortel are now more or less in the contractual regime, and the
              transaction did not sideline ARIN entirely. ARIN has not been entirely excluded from the
              emerging private market for IPv4 addresses.
                                                                            80
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                       2/8
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1875
                                                                        address deal - Internet             Page 82 of 102
                                                                                                Governance Project

              But at what cost was this victory achieved? Numerous aspects of ARIN's policies and
              procedures were broken in this hasty attempt to insert itself into the transaction. First, ARIN's
              transfer policy stipulates that recipients (buyers) are supposed to sign an RSA, not an LRSA.
              The RSA is a much more powerful instrument of ARIN, allowing it to reclaim resources that are
              not needed (although that power is almost never used). By giving Microsoft an LRSA, it gave it
              a virtual property right over the transferred address resources. Moreover, language in the
              contract gives Microsoft “Sellers Rights,” which strengthen its rights even further (see below).
              There are very few imaginable circumstances under which ARIN could reclaim the transferred
              addresses, or prevent MS from onselling them. Furthermore, the recipient of a transfer is
              supposed to go through a needs assessment. MS did not go through a needs assessment. It
              just bought the addresses.


              Perhaps for this reason, ARIN's news release announcing the deal misleadingly announced that
              Microsoft has signed an RSA. While it's true that RSA can be a generic term for any contract
              within ARIN, Microsoft signed an LRSA, not an RSA, and the difference is huge.


              The contracts and legal documents surrounding the Nortel bankruptcy transactions are all
              online, so there need be no mystery about what happened today. The key facts are in a
              document called Exhibit D, BLACKLINE AMENDED PURCHASE AGREEMENT, which is in
              Docket 5252. In that agreement, it says that “the sale will vest the Purchaser with all of Seller’s
              Rights in and to the Legacy Number Blocks.” Seller's rights are de ned as “Seller’s exclusive
              right to use the Legacy Numbers Blocks, Seller’s exclusive right to transfer the Legacy Number
              Blocks, and any other legal and equitable rights that Seller may have in and to, the Legacy
              Number Blocks.” While it doesn't say “property rights,” it uses the economic de nition of what
              property rights do, instead.


              The documents also make it clear that the Nortel deal was brokered by a company called
              Addrex. Addrex is engaged in a broader campaign to transform the structure of IP address
              governance, in a way that would subject ARIN to competition in some of its services. A
              representative of Addrex and a representative of ARIN will participate in what now promises to
              be an even more exciting discussion at the GigaNet conference May 5.




                                                                            81
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                       3/8
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1876
                                                                        address deal - Internet             Page 83 of 102
                                                                                                Governance Project




              6 thoughts on “ARIN stumbles into the Nortel-Microsoft IP
              address deal”


                             ANONYMOUS
                             April 16, 2011 at 14:00

                             Milton –
                             There's such a multitude of errors with your posting that one wonders where to start in
                             responding. For sake of the readers, I'll focus on one matter for now, speci cally your assertion
                             that “Legacy IPv4 address holders … have PROPERTY RIGHTS” in their v4 address blocks.”
                             (emphasis added)
                             To be clear, ARIN has never asserted that registrants have no rights with respect address blocks
                             registered to them; that would actually run contrary to one of the key goals of the registry itself
                             in making address blocks available for exclusive use of the registrant. As part of the registry
                             services offered by ARIN, address block holders have various rights (such as the right to be the
                             exclusive registrant, to update their registration information, and even the right to transfer their
                             address blocks to another party), all in compliance with policies developed by the community.
                             The rights to do these things in ARIN”s registration database are quite real, but do not create a
                             “personal property interest” in the IP addresses.
                             Arguing that one “owns” IP addresses is akin to arguing that you “own” the number on the coat
                             check tag you were given; you were actually assigned the unique number for a particular
                             purpose, and while one might argue that you have certain rights to it, the tag becomes
                             meaningless when removed from the system.
                             As a result of our involvement, the references in the documents led by the parties have been
                             changed accordingly, e.g. “all of the Seller’s right, title and interest in and to the Legacy Number
                             Blocks” is now “Seller's Rights in and to the Legacy Number Blocks”. ARIN's intervention was
                             simply to clarify the status of IP addresses, and we are pleased that the parties will perform the
                             transfer in compliance with the community developed policies.
                             Despite your rhetoric to the contrary, the ARIN community encourages a limited *market-based*
                             approach to improving utilization of IP number resources, including developing the speci ed
                             transfer policy to allow quali ed recipients to obtain additional address space from other
                             registrants as needed. This is a perfect example of how private-sector, community-based
                             leadership can evolve Internet policy as needed to adapt to changing circumstances yet still
                             maintain the Internet stability that we all value.
                             ARIN remains quite able and willing to intervene in the future if it should prove necessary to
                             protect these principles.
                             /John

                                                                            82
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                              4/8
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1877
                                                                        address deal - Internet             Page 84 of 102
                                                                                                Governance Project

                             John Curran
                             President and CEO
                             ARIN




                             ANONYMOUS
                             April 16, 2011 at 16:26

                             What economists call “property rights” involve the right to use, the right to bene t from use, the
                             right to exclude and the right to transfer (sell) . True, ARIN's policies have always upheld
                             exclusivity of use (as it must), but it has sought to deny or severely limit the right to sell. ARIN's
                             recent transfer policy was in many respects a good faith effort to x that. But now you have to
                             ask yourself why major players in the internet economy have refused to use it. Running out in
                             front of the parade and issuing a press release claiming that the parties did use your policy,
                             when they manifestly did not, constitutes a form of denial that does not bode well for ARIN.




                             ANONYMOUS
                             April 18, 2011 at 11:21

                             Milton –
                             We've had only this one major use of the speci ed transfer policy because we are still issuing
                             IPv4 address space in the region. Organizations that have documented need can still obtain an
                             address block from ARIN in accordance with community-developed policy. We'll start seeing an
                             increase in transfers over the coming months, and should be able to see how successful these
                             policies are.
                             Whereas it's very dif cult to extrapolate a trend line with only one data point, I applaud your
                             innovation in this area.
                             /John
                             John Curran
                             President and CEO
                             ARIN




                             ANONYMOUS
                             April 18, 2011 at 23:12

                             John,
                             Stop pretending. This was not a use of the speci ed transfer policy.

                                                                            83
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                                5/8
6/8/2020   Case 3:18-cr-04683-GPC    Document
                                ARIN stumbles into the176-1      FiledIP06/08/20
                                                       Nortel-Microsoft                 PageID.1878
                                                                        address deal - Internet             Page 85 of 102
                                                                                                Governance Project

                             ANONYMOUS
                             April 18, 2011 at 23:31

                             Milton –
                             As I indicated in your other post, this transfer did not start out as a use of the speci ed transfer
                             policy, but today as revised is de nitely making use of that policy.
                             Best wishes,
                             /John
                             John Curran
                             President and CEO
                             ARIN




                             RICHARD SEXTON
                             December 27, 2012 at 20:28

                             “You can’t sell IP addresses”


                             Uh-huh. You can’t fucking steal them either.


                             Mankind evolved from mob rule to governance, and Internet policy will as well; when “service to
                             the community” ends up being a justi cation for theft, you know it’s long overdue.




              Comments are closed.




                                                               ABOUT THE AUTHOR




                                                              Milton Mueller
                 Milton Mueller is a founder of IGP an internationally prominent scholar specializing in the political
                economy of information and communication. He is the author of Will the Internet Fragment? (Polity,
              2017), Networks and States: The global politics of Internet governance (MIT Press, 2010) and Ruling the
                              Root: Internet Governance and the Taming of Cyberspace (MIT Press, 2002)
                                                                 84
https://www.internetgovernance.org/2011/04/15/arin-stumbles-into-the-nortel-microsoft-ip-address-deal/                              6/8
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1879 Page 86 of 102




                       Exhibit D




                                      85
          Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1880 Page 87 of 102
                           The New Digital Workplace: The New Reality Is Now. Learn More.

                                UNITED STATES 


Does ARIN have the right to approve all IPv4 address sales?
Nortel/Microsoft deal highlights questions surrounding ARIN's authority over IPv4
trades
By Carolyn Duffy Marsan
Network World |
MAY 11, 2011 5:00 AM PST




 A U.S. bankruptcy court in Delaware recently approved Nortel's sale of 666,624 IPv4 addresses to Microso for $7.5
 million. Despite this precedent, a debate is raging in Internet policy circles about how sales of IPv4 addresses --
 particularly the largest blocks of IPv4 address space issued before the Internet became popular -- will proceed in
 the future.

 DETAILS: Need IPv4 addresses? Get 'em here

 On one side of the debate is the American Registry for Internet Numbers (ARIN), the regional Internet registry for
 North America, which is trying to assert authority over all IPv4 address transfers in the region.


    [ Now see the hidden cause of slow internet and how to fix it.]


 Arguing against ARIN's right to approve all IPv4 address sales in the region are lawyers, entrepreneurs and other
 experts who say that some IPv4 address holders have the right to sell their IPv4 addresses to whomever they
 choose without prior approval from ARIN.

 The crux of the issue is whether legacy IPv4 address holders -- particularly those that received large blocks of IPv4
 address space before ARIN was founded in 1997 and never entered into a legal agreement with ARIN -- must seek
 ARIN's approval to sell their IPv4 address space.

 Nortel was a legacy IPv4 address space holder that never signed a contract with ARIN and didn't seek ARIN's
 approval to sell its unused address space to the highest bidder. However, the buyer of Nortel's address space,
 Microso , ended up signing a contract with ARIN a er the deal was struck.


 The bankruptcy court's approval of the Nortel/Microso deal is viewed by many as the beginning of a vibrant
 market for legacy IPv4 address space.

 Charles Lee, president of Addrex, a startup that was the sole dealmaker for the Nortel/Microso sale, says the
 judge's ruling in the Nortel case has clear implications for86future sales.                                             /
       Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1881 Page 88 of 102
                                            SponsoredPost Sponsored by CIS
                                            What You Need to Know About Hybrid Cloud Environments




"We believe that the recognition of a legacy number block holder's exclusive rights to use, transfer and sell these
assets is a watershed moment," Lee says. "It means that the pejorative term 'black market' is a thing of the past,
and the creation of an open, legitimate secondary market for the sale of number blocks, under a legal framework,
is now undisputed."

However, the Nortel/Microso deal didn't follow ARIN's stated IPv4 address transfer policy to the letter, so many
observers are questioning how future trades will occur.

IPv4 sales are "not cut and dried. The Nortel/Microso deal was the beginning of a process by which we will work
this out," says Professor Milton Mueller of the School of Information Studies at Syracuse University and a
committee member of the Internet Governance Project.

Mueller adds that ARIN's "part in the Nortel/Microso deal was an improvisation, and it deviated from what they
expected to happen ... ARIN learned about this deal just the same way that you and I did ... and then they
scrambled to the bankruptcy court. Suddenly the sale agreement was amended and had all this stu about ARIN in
it."

                                            SponsoredPost Sponsored by Microso
                                            5 signs that you need a technology refresh




Marc Lindsey, a partner with Washington, D.C., law firm Levine, Blaszak, Block & Boothby, says the issue of whether
legacy IPv4 address holders like Nortel own "intangible property rights" hasn't been decided by the courts. But he
adds that the Nortel bankruptcy judge's ruling "declaring that Nortel possessed the exclusive right to use and
transfer its legacy numbers comes pretty close."

The issue of intangible property rights "is an interesting legal question and as a practical matter in the marketplace
will have a big impact on value" of IPv4 address blocks, Lindsey says.



                                                           87
                                                                                                                      /
LegacyCase 3:18-cr-04683-GPC
      address                       Document
              holders -- including IBM, General 176-1
                                                Electric, Filed
                                                          Xerox 06/08/20    PageID.1882
                                                                and MIT -- received          Page
                                                                                    large blocks of 89
                                                                                                    IPv4ofaddress
                                                                                                           102
space, some as big as 16.7 million addresses, before ARIN was founded. Most legacy address space holders are U.S.
companies, universities and government agencies.

BY THE NUMBERS: The evolution of the Internet

The majority of legacy address holders have not signed Legacy Registration Services Agreements (LRSAs) with
ARIN, despite pressure from ARIN over the past few years for them to do so. LRSAs are less stringent than the
typical contracts network operators sign with ARIN, which are called RSAs for Registration Services Agreements.

John Curran, president and CEO of ARIN, says more than 500 legacy IPv4 address holders have signed LRSAs with
ARIN, but that an estimated 10,000 to 20,000 have not.

Lindsey says legacy IPv4 address holders haven't signed LRSAs because "there is not a value proposition for them."

Mueller points out that Nortel's sale of IPv4 addresses to Microso did not follow ARIN's stated policies about how
IPv4 trades are supposed to occur, starting with the fact that Nortel hadn't signed an LRSA.

"According to ARIN's policy, the seller comes to them and signs an LRSA, and then ARIN confirms they are the
legitimate owner of the address block. ... Then the buying party is supposed to sign a standard RSA. This buyer is
also supposed to go through a formal needs assessment by ARIN. Nothing like that happened in this case," Mueller
says. "Nortel completely refused to sign any contract with ARIN, and Microso signed an LRSA, not an RSA."

Mueller guesses that Microso signed an LRSA under pressure from ARIN because "it doesn't cost them a lot. It
weakens their rights a tiny bit, but it keeps ARIN happy and it keeps the registry whois database intact. I bet they
wanted to appear that they are not total renegades.''

Lawyers say the Nortel/Microso deal demonstrates that legacy IPv4 address sellers that haven't signed an LRSA or
RSA don't need ARIN's approval to sell their IPv4 address space. But they say Microso 's decision to sign an LRSA
makes it unclear whether buyers of legacy IPv4 address space must agree to ARIN's terms.

"What's not clear from this is what would happen if a legacy IPv4 number buyer decides not to voluntarily agree to
enter into an RSA or LRSA with ARIN," Lindsey says. "In my view, applying the reasoning in the [bankruptcy judge's]
order, a buyer would obtain all of the exclusive rights of the seller free of any of ARIN's policies. ARIN could not
assert authority over those numbers to revoke or reassign them, but ARIN could refuse to update its records,
including the whois database.''

Curran says ARIN won't update the IPv4 address entries in its whois database when a trade occurs that isn't in
compliance with its transfer policies. He points out that more than 10 IPv4 address sales have followed ARIN's
policies in the past month, even though the Nortel/Microso deal has gotten all of the press.



                                                           88
                                                                                                                       /
      Case
"We have had3:18-cr-04683-GPC      Document
             more than 10 other transfers     176-1
                                          happen,      Filed
                                                  and all     06/08/20
                                                          of them        PageID.1883
                                                                  have been             Page
                                                                            where the seller has90 of 102
                                                                                                 come  to us with
the buyer," Curran says, adding that all of these transfers have happened in the last month. "The precedent is in the
other direction. All of those [address blocks] were transferred in compliance with our requirements."

The reason some legacy IPv4 address sellers don't want to follow ARIN's transfer policies is that ARIN requires
buyers to demonstrate "need" for IPv4 address space just as they would for a regular IPv4 address allocation.
Critics see this as an unnecessary condition on the sale.

"I've been warning the [regional Internet registries] that they need to set up a very open market exchange system,
and the overriding policy goal was to make sure people that had addresses and wanted to get rid of them could do
so easily and quickly, and people who wanted addresses could be able to get them straightforwardly," Mueller says,
adding that he has "never been a big fan of the needs assessment."

Curran argues that ARIN's needs assessment for IPv4 address allocations is valuable because it takes into account
past allocations, historical rates of network growth and other important data. He says ARIN processes hundreds of
requests per month and on occasion rejects a request because need hasn't been demonstrated.

However, Curran says that ARIN has had "no abandoned transfers" because of a buyer's failure to pass the needs
assessment. Curran reiterates that ARIN supports legacy IPv4 address sales because "if we can get underutilized
IPv4 address blocks into use, that gives people breathing room for the transition to IPv6."

One issue that everyone agrees upon is that legacy IPv4 address sales are going to continue to be a hot topic for the
foreseeable future.

IPv4 trading "is going to be important for a long time because of the flaws in the dual-stack migration policy,"
Mueller says. "You don't save any IPv4 addresses until 94% of the world networks are on IPv6. At the rate people
are going to IPv6, we're not going to be anywhere near that point for 10 or 20 years. We're going to be needing a lot
of IPv4 addresses."



Learn more about this topic

Need IPv4 addresses? Get 'em here (http://www.networkworld.com/news/2011/042511-ipv4-sales.html)

The evolution of the Internet (http://www.networkworld.com/slideshows/2009/020909-evolution-internet.html)

ARIN is A-OK with sales of IPv4 addresses (http://www.networkworld.com/community/blog/arin-ok-sales-ipv4-addresses)

Join the Network World communities on Facebook and LinkedIn to comment on topics that are top of mind.




Follow    👤       ✉      


                                                                  89
Copyright © 2011 IDG Communications, Inc.                                                                             /
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1884 Page 91 of 102




                       Exhibit E




                                      90
6/6/2020   Case 3:18-cr-04683-GPC             Document
                     How can MIT sell their IPv4             176-1
                                                 address space            Filed
                                                               for millions        06/08/20
                                                                            of dollars            PageID.1885
                                                                                       when they theoretically             Page
                                                                                                               don't 'own' the     92 of- 102
                                                                                                                               addresses? Quora


                   Search for questions, people, and topics                                                                                                 Sign In



      ARIN    Internet Assigned Numbers Authority (IANA)    IPv4 Address Exhaustion                         Related Questions

      IP Address Management     Property Rights    IP Addresses   Massachusetts Institute of Technology
                                                                                                            Who owns IPv4 addresses and why?

     How can MIT sell their IPv4 address space for millions                                                 Why does MIT have 2/24 IPv4 addresses?
     of dollars when they theoretically don't "own" the
                                                                                                            How much does a Class A (2^24 addresses) IPv4
     addresses?                                                                                             network address space cost?

                                                                                                            Why doesn't MIT give up its unused IP addresses?
     Ad by Squarespace
                                                                                                            From my understanding, Stanford had more than
     Need a stunning site to open your business online?                                                     one class A as well, but it returned these to t...
     Start with any website template and customize it to fit your needs. Try Squarespace today.
                                                                                                            How much money did MIT get for selling some of
           Learn More                                                                                       their IP addresses to Amazon?

                                                                                                            Should I sell my Class C block of IPv4 addresses?
     2 Answers

              John Curran, President and CEO at American Registry for Internet Numbers
              Answered Apr 27, 2017 · Author has 81 answers and 242.6k answer views

     First, it’s important to realize what an IP address block is, and what it is not…
                                              ietf.org

     IP address blocks in The Internet Numbers Registry System don’t exist as physical
     entities, they don’t convey any authority over the routing tables of the various ISPs in the
     Internet, and they aren’t a recognized form of intellectual property.

     What we do know is that assignment of IP address blocks from Internet number registry
     have been made to organizations since the very beginning of the Internet, and once these
     assignments are made, the policies of the registry preclude the same block from being
     assigned to another party. The value of the IP address blocks is the coordination value that
     they provide – while in theory you can configure your routers with any IP addresses you
     wish, the reality is that you’ll find it far easier to interoperate if you configure with
     addresses that no one else is using.

     When someone is assigned an IP address block from the Internet number registry, they get
     some some rights; for example, the right to be the only party associated with the IP
     address block, the right to update their entry in the registry with newer contact info, etc.,
     and the ability to transfer those rights to another party in accordance with registry policy.
     You can have rights to something without owning the underlying property – so just as one
     can have, for example, oil rights to a piece of land without owning the land (and often can
     sell those rights to a third party), IP address holders have rights an entry in registry and can
     sell those rights to others.

     MIT has a set of rights to their entire address block, and are transferring their rights to
     some of that space to other parties.
     1k views · View 18 Upvoters · Answer requested by Phillip Remaker



     Related Questions                                                                 More Answers Below


     Who owns IPv4 addresses and why?

     Why does MIT have 2/24 IPv4 addresses?

     How much does a Class A (2^24 addresses) IPv4 network address space cost?

     Why doesn't MIT give up its unused IP addresses? From my understanding, Stanford had
     more than one class A as well, but it returned these to t...

     How much money did MIT get for selling some of their IP addresses to Amazon?


              Cella James
              Answered Oct 29, 2019

     You can also sell out the ipv4 and generate revenue from your IPs. Their are many
     platforms available who are helping users of IPv4 to switch to IPv6 and sell their IPv4.

                                                                                        91
https://www.quora.com/How-can-MIT-sell-their-IPv4-address-space-for-millions-of-dollars-when-they-theoretically-dont-own-the-addresses                           1/2
Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1886 Page 93 of 102




                       Exhibit F




                                      92
         Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1887 Page 94 of 102
                     UNITED STATES 




OPINION
Protect your pre-1997 IP address
With IPv4 space running out any day now, is your legacy IP address space safe?
By Marc Lindsey
Computerworld |
DEC 10, 2010 6:00 AM PST




 If your company obtained its IP address space before 1997, you have probably received several
 letters from the American Registry for Internet Numbers Ltd. (ARIN) encouraging you to enter
 into a contractual agreement to protect the IP address. But should you sign it?

 ARIN's contract is called the Legacy Registration Services Agreement (Legacy RSA). It proposes to
 give companies contractual guarantees, including grandfathering of certain protected rights;
 continued use -- at no extra charge, at least for now -- of IP address services like "in-addr" and
 "whois" listings; reduced annual fees compared with those of ARIN's regular IP address holders;
 and future fee waivers, in exchange for returning unused IP address space.

 But be careful -- there are several issues you should consider before signing up for this.

 [ Further reading: Google's Chromium browser explained ]

 The information and advice in this piece are based on my experience advising legacy address
 holders in connection with their participation in the Legacy RSA program. I've been working with
 legacy holders since the beginning of the program in 2007, and my representation has included
 leading negotiations with ARIN on behalf of clients. As part of this effort, I've also had informal
 consultations with ARIN's lead counsel and its directory of registry services.



 Some history
 Since Dec. 22, 1997, ARIN has been the authorized administrator of IPv4 address allocations and
 services in North America. ARIN is one of five regional Internet address registries, all operating
 under the authority of ICANN. ARIN obtained this authorization through a delegation from
 InterNIC, which previously handled the assignment and administration of domain names and IP
                                                     93
     Case (InterNIC
addresses. 3:18-cr-04683-GPC    Document in
                     itself was organized 176-1
                                            1993Filed
                                                by the06/08/20
                                                        NationalPageID.1888 Page 95 and
                                                                 Science Foundation of 102

Network Solutions Inc., a private company awarded the government contract to provide IP
address services.)

Before 1993, IP addresses were assigned through the Internet Assigned Numbers Authority
(IANA).


                     Under the rules of InterNIC and IANA, Internet service providers and certain
                     end users were allocated or assigned IP address blocks directly, subject only
                     to industry-accepted best practices and Internet community standards.
                     There were no contractual obligations between the registries and these
legacy IP address holders.

By the time ARIN appeared on the scene, even as early as 1997, there was concern within the
Internet community about possible IPv4 address space exhaustion. To protect against that, ARIN
adopted policies designed to discourage IP address hoarding and to promote space reuse. Under
ARIN's policy, for example, ISPs that obtain direct allocations of IPv4 addresses require each of
their downstream customers to show that it has used at least 80% of its previously assigned IPv4
addresses before receiving any new ones.

                                       SponsoredPost Sponsored by Comcast Business
                                       Managing the Suddenly Distributed Workforce




Similarly, end users who want to receive additional assignments of IPv4 network space from
ARIN must demonstrate that they are using at least 80% of their current addresses, will use at
least 25% of the requested addresses immediately and will use 50% of the new addresses within
one year of the request, based on reasonable and documented network growth projections.

Failure to comply with ARIN's resource conservation policies could result in the revocation of
some of an organization's IPv4 addresses.


     Page 1 of 4     ▻

                                                 94
         Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1889 Page 96 of 102




OPINION
Protect your pre-1997 IP address
With IPv4 space running out any day now, is your legacy IP address space safe?
By Marc Lindsey
Computerworld |
DEC 10, 2010 6:00 AM PST




    ◅       Page 2 of 4    ▻




 The legacy registration program
 Registrants that obtained IP addresses directly from ARIN after 1997 entered into service
 agreements that fall under ARIN's jurisdiction, and are therefore subject to ARIN's resource
 utilization policies. But it is unclear whether IP address registrations of legacy IP address holders
 -- those that happened before 1997 -- were ever formally transferred to ARIN. ARIN has never
 claimed that it has control over these legacy IP addresses, but at the same time, it has never
 conceded that it lacks the authority either.

 In an effort to harmonize the policies across all IP address allocations -- legacy and non-legacy -
 - and to cement ARIN's jurisdiction over the legacy address holders, ARIN launched its Legacy
 RSA program in late 2007. The deadline for signing up for this program is Dec. 31, 2011 --
 recently extended by ARIN for an additional year. The costs are $100 per year through 2013, with
 potential increases after that, but by no more than $25 per year.

                                           SponsoredPost Sponsored by AMD
                                           NVv4 Expands Virtualization Opportunities for Financial Services




                                                     95
     Case 3:18-cr-04683-GPC
To participate,                 Document
                a legacy IP address holder 176-1 Filed 06/08/20
                                           must submit           PageID.1890
                                                        an application to ARIN.Page 97 of 102in the
                                                                               Participation
program is voluntary and is limited to the original registrants and subsequent transferees that
can prove -- with supporting documentation -- to ARIN that their legacy IP addresses were
obtained lawfully from an original registrant.

Finding any documentation about original address registrations is difficult for many legacy
registrants. If companies address the documentation issue with ARIN in advance, gaps in their
registration records may not necessarily prevent them from participating in the Legacy RSA
program. But ARIN does not state what "supporting documentation" means.


After ARIN approves the application, the legacy address holder and ARIN may then enter into the
Legacy RSA.


Should your company sign the Legacy RSA?
To entice legacy address holders to formalize their relationships with ARIN and accept its policies
on a voluntary basis, ARIN offers address holders several benefits through contractual
guarantees embodied in the Legacy RSA. Key contractual guarantees include grandfathering of
certain protected rights; continued use -- at no extra charge, at least for now -- of IP address
services like "in-addr" and "whois" listings; reduced annual fees when compared to ARIN's regular
IP address holders; and future fee waivers in exchange for returning unused IP address space.

The argument for

Grandfathering protected rights is a core Legacy RSA benefit promoted by ARIN. The central
protected rights are as follows:

    The terms and conditions of the Legacy RSA, including the vested/protected rights unique
    to legacy address holders, trump any conflicting current ARIN policies and any future
    policies adopted by ARIN.

    The Legacy RSA automatically renews in one-year increments unless (a) ARIN terminates it
    for cause, or (b) the applicant terminates it for convenience or for cause (i.e., due to ARIN's
    material breach). If the legacy applicant terminates for cause, the legacy applicant reverts to
    the status (and rights and benefits) it enjoyed prior to entering into the Legacy RSA.

    ARIN may not terminate a Legacy RSA for its convenience.

    ARIN agrees not to reduce the services it provides to the legacy IP addresses.

                                                 96
      Casepromises
     ARIN  3:18-cr-04683-GPC      Document
                    that it will not revoke176-1
                                           unusedFiled 06/08/20
                                                  legacy        PageID.1891
                                                          IP address resourcesPage 98 of a102
                                                                              -- absent    breach
     of the Legacy RSA by the legacy applicant. However, under its existing policies, ARIN may
     refuse to issue new IPv4 address space to any legacy IP address holder that has not met
     ARIN's utilization requirements for its existing IPv4 network block.

     If a company signs up for the current Legacy RSA, it may switch to any subsequent Legacy
     RSA that may be more favorable, at the address holder's option.



 ◅     Page 2 of 4      ▻




SHOP TECH PRODUCTS AT AMAZON
 SPONSORED LINKS
 Work from wherever you need with Cisco Webex. Sign up for free.

 The 5 Attributes of R&D Leaders Who Drive Digital Transformations

 10,000 new VPN connections, 1 solution to secure them. NETSCOUT, get protected.

 When the lifeline of your company depends on staying connected, trust NETSCOUT

 Join the IDG TECH(talk) Community, an exclusive online network where IT experts find resources to
 enhance their knowledge and career.

 As business changes, your VPN performance doesn’t have to. Learn how NETSCOUT can help

 Online Master of Science in Information Systems at Northwestern University

 dtSearch® instantly searches terabytes of files, emails, databases, web data. See site for hundreds of
 reviews; enterprise & developer evaluations




                                           Copyright © 2020 IDG Communications, Inc.




                                                       97
           Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1892 Page 99 of 102
                                       The New Digital Workplace: The New Reality Is Now. Learn More.

OPINION
                     UNITED STATES 
Protect your pre-1997 IP address
With IPv4 space running out any day now, is your legacy IP address space safe?
By Marc Lindsey
Computerworld |
DEC 10, 2010 6:00 AM PST




    ◅       Page 3 of 4         ▻



 The implication for any legacy IP address holder refusing to enter into the Legacy RSA by the Dec. 31, 2011,
 deadline is that ARIN may deny them the benefits of the guaranteed rights, and they will, as a result, be
 subject to future enforcement action by ARIN.

 What might that future enforcement action be? ARIN could materially diminish the value or limit the use of
 legacy IP address services not protected by the Legacy RSA program. If, for example, ARIN removes or
 obfuscates a holdout's IP address registration records from the reverse DNS database (officially, the "in-
 addr.arpa domain records"), the host names associated with the legacy IPv4 addresses may not be
 discoverable through reverse DNS.

 ARIN could also obscure information about holdouts from ARIN's routing registry. The routing registry
 allows ISPs to retrieve accurate and current routing policy information, which in turn helps them configure
 and manage their networks to effectively route their customers' Internet traffic. Further, holdouts that want
 to transfer their unused IPv4 addresses to third parties may have trouble convincing potential transferees
 to pay full value for "gray-market" addresses when addresses are also available in an ARIN-approved
 transfer market.

 The specter of having their legacy IP address allocation revoked creates significant concerns for legacy IP
 address holders who might otherwise be inclined to reject the Legacy RSA because, among other
 negatives, applicants must waive any and all claims of ownership in their IP addresses. At the moment, this
 concern should not influence any organization's decision to accept or reject the Legacy RSA offer. ARIN
 has stated publicly that it currently has no plans to revoke the IP addresses assigned to legacy IP address
 holders that do not participate in the program.

                             However, ARIN has also acknowledged that its plans in this regard could change if it
                             adopts new policies or legal requirements. So, in other words, ARIN is saying it won't
                             revoke the IP addresses of legacy holders that don't sign up -- for now -- but that
                             policy could change down the road.

                                                                    98
And, inCase
        fact,3:18-cr-04683-GPC
             revocation of IP     Document
                              addresses        176-1to entities
                                         registered     Filed 06/08/20
                                                                that don'tPageID.1893      Page 100
                                                                              comply with ARIN's
                           The New Digital Workplace: The New Reality Is Now. Learn More.
                                                                                                      of 102
                                                                                                 policies is an
enforcement remedy laid out in ARIN's existing policy manual. However, ARIN is unlikely to go this far for
legacy holdersUNITED
               thatSTATES
                     don't sign up -- unless they are also engaging in some other prohibited activity, such as
selling addresses on eBay.

Indeed, ARIN's authority to revoke legacy IP addresses, enforce its current policies against legacy IP
address holders or change the services provided for legacy IP addresses is unclear and untested. It is likely
that ARIN calculated that concerned legacy address holders would see the benefit of signing the Legacy
RSA in exchange for eliminating the risk that ARIN might otherwise try to revoke their legacy IP addresses.

Even without enforcement action by ARIN, there are risks for companies that do not join the rest of the
Internet community by voluntarily submitting their number resources to ARIN's stewardship. As attention
to the IPv4 exhaustion problem continues to increase, legacy registrants -- particularly those with the
largest networks -- will be scrutinized publicly about their utilization in the face of scarcity. Signing and
complying with the Legacy RSA would allow them to deflect criticism by highlighting that they are
accountable members of the Internet community acting in accordance with ARIN's policies.


The argument against

Entering into the Legacy RSA requires legacy IP address holders to give up current benefits associated with
their pre-ARIN registrations. Under the agreement, legacy applicants must waive any and all claims of
ownership in their IP addresses. The status of IP addresses as "property" has been the subject of
considerable policy debate in the industry and remains an unresolved legal question. Still, waiving the legal
right to assert ownership interests in their IP addresses could have significant economic consequences for
legacy address holders if future judicial decisions hold that assigned IP addresses are, indeed, property.

ARIN's policy position is that IP addresses (like telephone numbers) are a shared public resource and that
ARIN is a steward of those resources. In ARIN's view, IP address holders are conditionally assigned the use
of IP addresses for as long as they need and use them, subject to continued compliance with the Internet
community's policies that are adopted and enforced by ARIN and the other regional Internet registrars.

The Legacy RSA obligates legacy IP address holders to comply with ARIN's policies, which may change over
time. Refusing to enter into the agreement may not shield legacy address holders from future attempts by
ARIN to enforce its policies. Nevertheless, legacy address holders that do not sign the Legacy RSA preserve
their ability to argue that ARIN lacks authority to alter or diminish property rights claimed in their IP
addresses.

Another consideration is that legacy holders outside of the agreement are not required to pay fees to ARIN,
and Legacy RSA agreement signers are.



  ◅     Page 3 of 4    ▻

                                                        99
          Case 3:18-cr-04683-GPC Document 176-1 Filed 06/08/20 PageID.1894 Page 101 of 102
                                       The New Digital Workplace: The New Reality Is Now. Learn More.

OPINION
                     UNITED STATES 
Protect your pre-1997 IP address
With IPv4 space running out any day now, is your legacy IP address space safe?
By Marc Lindsey
Computerworld |
DEC 10, 2010 6:00 AM PST




    ◅       Page 4 of 4




 Impact on transferability
 The non-transferability of IP addresses has been a fundamental ARIN policy. In accordance with its
 standard transfer policy, IP addresses may not be assigned or transferred without ARIN's prior and express
 permission.

 Some legacy registrants have -- without regard to ARIN's policies -- freely transferred their space to third
 parties, including their joint ventures, outsourcing vendors and corporate spin-offs. For years, there has
 also been considerable speculation in the Internet community about the existence of a "black market" of
 IPv4 space.

 Legacy registrants that have not signed a Legacy RSA could, by relying on the legal theory that ARIN's
 transfer restriction policies do not apply to them, participate in this unsanctioned IPv4 market without the
 black market stigma. As a condition of the Legacy RSA, participating legacy registrants give up the flexibility
 to engage in these liberal IP address transfer practices.

 The Legacy RSA provides participating legacy IP address holders with one exception to ARIN's general non-
 transferability policy: They may assign their legacy IP addresses along with the Legacy RSA to their
 successors (without ARIN's consent) by notifying ARIN of the transfer, provided that the successors obtain
 controlling interests in the previous legacy address holder.

 In addition, although ARIN has historically prohibited the sale of IP addresses, it recently adopted a new
 transfer policy that, under certain circumstances, permits IP address registrants to transfer their unused
 address space to third parties in return for compensation. Legacy registrants may participate in this "white
 market" for IPv4 addresses only if they enter into either a Legacy RSA or a standard RSA covering the
 addresses to be transferred.


 Conclusion
                                                                    100
     Case 3:18-cr-04683-GPC
The current legacy agreement     Document
                              program   is set176-1   Filed
                                              to expire  Dec.06/08/20
                                                              31, 2011. AtPageID.1895
                                                                             the moment,Page    102clear
                                                                                         it is not   of 102
                                                                                                         what
                         The New Digital Workplace: The New Reality Is Now. Learn More.
will happen to rogue legacy IP address holders after that. ARIN could enhance the legacy program benefits
to encourage UNITED
             greaterSTATES
                        participation,
                                      extend the program as is (which it has done twice already) or attempt
to enforce its standard policies aggressively against holdouts (for example, demanding that they return
unused address space).

Only ARIN knows what's next, and it is holding its cards very close to the vest.

So, what should companies with legacy address space do?

      Review your company's information in ARIN's WHOIS database, and confirm that the point of contact
      (POC) information records are accurate. ARIN sends communications to registrants via the POC's
      information in the WHOIS database.

      Find out whether your organization received an offer from ARIN to sign the Legacy RSA and obtain a
      copy of the letter and offer (check the in-box of the e-mail address for the POC in the WHOIS
      database).

      Submit the Legacy RSA to your senior network operations and legal teams to assess whether the pros
      outweigh the cons for the organization, and decide whether to sign up, reject ARIN's offer or wait until
      the deadline to see what ARIN's next move will be.

      Start migrating to IPv6. It's a good idea for architectural reasons -- IPv4 is not natively compatible with
      IPv6, so without some translation or tunneling technology, at some point organizations that use only
      IPv4 for their Web presence and Internet access won't be able to reach, or be reached by, end users or
      organizations that use IPv6. Also, ARIN would not likely deny a legacy registrant IPv6 addresses if it
      doesn't sign the Legacy RSA. Under its policies it could, but creating roadblocks to IPv6 migration runs
      counter to ARIN's primary goal of getting everyone switched over.

For most companies, the accept/reject/stall decision won't be easy. It's key for organizations to evaluate
their options fully under current market and policy conditions, and then plan a strategy that protects their
interests in, and maximizes the utility of, their valuable -- and scarce -- IPv4 number resources.

Marc Lindsey is a partner at Washington law firm Levine, Blaszak, Block & Boothby LLP. Contact him at
mlindsey@lb3law.com.

Copyright © 2010 IDG Communications, Inc.


  ◅      Page 4 of 4




YOU MAY ALSO LIKE                                                                          Recommended by




                                                       101
